Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 1 of 223 PageID: 6642




                             Exhibit 1
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 2 of 223 PageID: 6643



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

            CELGENE CORPORATION,                  .
                                                  .
                    Plaintiff,                    .
                                                  . Case No. 17-cv-03387
            vs.                                   .
                                                  . Newark, New Jersey
            HETERO LABS LIMITED, et al.,          . May 11, 2018
                                                  .
                    Defendants.                   .
                                                  .



                                  TRANSCRIPT OF HEARING
                         BEFORE THE HONORABLE MICHAEL A. HAMMER
                             UNITED STATES MAGISTRATE JUDGE


           APPEARANCES:

            For the Plaintiff:        WILLIAM C. BATON, ESQ.
                                      Saul Ewing Arnstein & Lehr LLP
                                      One Riverfront Plaza
                                      1037 Raymond Blvd.
                                      Suite 1520
                                      Newark, NJ 07102
                                      (973) 286-6700
                                      wbaton@saul.com

                                      FRANK CHARLES CALVOSA, ESQ.
                                      Quinn Emanuel Urquhart & Sullivan LLP
                                      51 Madison Avenue
                                      22nd Floor
                                      New York, NY 10010
                                      (212) 849-7569
                                      frankcalvosa@quinnemanuel.com

           Audio Operator:

           Transcription Service:          KING TRANSCRIPTION SERVICES
                                           3 South Corporate Drive, Suite 203
                                           Riverdale, NJ 07457
                                           (973) 237-6080

           Proceedings recorded by electronic sound recording; transcript
           produced by transcription service.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 3 of 223 PageID: 6644
                                                                                     2


        1   (APPEARANCES continued)

        2   For the Plaintiff:        F. DOMINIC CERRITO, ESQ.
                                      Quinn Emanuel Urquhart & Sullivan LLP
        3                             51 Madison Avenue
                                      22nd Floor
        4                             New York, NY 10010
                                      (212) 849-7000
        5                             Nickcerrito@quinnemanuel.com

        6                             MATTHEW J. HERTKO, ESQ.
                                      Jones Day
        7                             77 West Wacker
                                      Chicago, Illinois 60601-1692
        8                             (312) 269-1581
                                      Mhertko@jonesday.com
        9
            For the Defendants        MELISSA E. FLAX, ESQ.
       10   Hetero Labs               Carella Byrne Cecchi Olstein Brody &
            Limited, Hetero           Agnello, PC
       11   Labs Limited              5 Becker Farm Road
            Unit-V, Hetero            Roseland, NJ 07068
       12   Drugs Limited,            (973) 994-1700
            Hetero USA, Inc.:         mflax@carellabyrne.com
       13
                                      ANDREW M. ALUL, ESQ.
       14                             Taft Stettinius & Hollister LLP
                                      111 East Wacker
       15                             Suite 2800
                                      Chicago, IL 60601
       16                             (312) 836-4135
                                      Aalul@taftlaw.com
       17
            For the Defendant         ROBERT JOSEPH FETTWEIS, ESQ.
       18   Breckenridge              Fleming Ruvoldt PLLC
            Pharmaceutical,           250 Moonachie Road
       19   Inc.:                     Suite 501
                                      Moonachie, NJ 07074
       20                             (201) 518-7878
                                      rfettweis@flemingruvoldt.com
       21
                                      C. KYLE MUSGROVE, ESQ.
       22                             Haynes and Boone
                                      800 17th Street NW
       23                             Suite 500
                                      Washington, D.C. 20006
       24                             (202) 654-4502
                                      Kyle.musgrove@haynesboone.com
       25
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 4 of 223 PageID: 6645
                                                                                     3


        1   (APPEARANCES continued)

        2   For the Defendant         ARNOLD B. CALMANN, ESQ.
            Mylan                     Saiber LLC
        3   Pharmaceuticals,          One Gateway Center
            Inc.:                     10th Floor
        4                             Newark, NJ 07102-5311
                                      (973) 622-3333
        5                             Abc@saiber.com

        6                             ELHAM FIROUZI STEINER, ESQ.
                                      Wilson Sonsini Goodrich & Rosati
        7                             12235 El Camino Real
                                      San Diego, CA 92130
        8                             (858) 350-2246

        9   For the Defendant         ELEONORE OFOSU-ANTWI, ESQ.
            Teva:                     Walsh Pizzi O’Reilly Falanga LLP
       10                             One Riverfront Plaza
                                      1037 Raymond Blvd
       11                             Suite 600
                                      Newark, NJ 07102
       12                             (973) 757-1022
                                      Eofosuantwi@walsh.law
       13
                                      CHRISTOPHER T. JAGOE, ESQ.
       14                             Kirkland & Ellis LLP
                                      601 Lexington Avenue
       15                             New York, NY 10022
                                      (212) 446-4945
       16                             Christopher.jagoe@kirkland.com

       17   For the Defendants        GURPREET SINGH WALIA, ESQ.
            Aurobindo Pharma          FisherBroyles, LLP
       18   Limited, Aurolife         100 Duffy Ave.
            Pharma LLC, Eugia         Suite 510
       19   Pharma Specialties        Hicksville, NY 11801
            Limited:                  (929) 429-5721
       20                             gurpreet.walia@fisherbroyles.com

       21                             JOSEPH SCHRAMM, III
                                      FisherBroyles LLP
       22                             100 Overlook Center
                                      2nd Floor
       23                             Princeton, NJ 08540
                                      (856) 733-0220
       24                             Joseph.Schramm@fisherbroyles.com

       25
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 5 of 223 PageID: 6646
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                       4


        1                 (Commencement of proceedings at 10:09 A.M.)

        2

        3                 THE COURT:      All right.   So we are on the record in

        4   matter of Celgene Corporation versus Hetero Labs Limited and

        5   Celgene Corporation versus Par Pharmaceutical.           The Hetero

        6   Labs Limited matter is Civil No. 17-3387.           The Par

        7   Pharmaceutical matter is 17-3159.

        8                 And let me take appearances of counsel, please,

        9   beginning with Celgene.

       10                 MR. BATON:      Good morning, Your Honor, Bill Baton of

       11   Saul Ewing Arnstein & Lehr, New Jersey counsel for Celgene.

       12                 MR. CERRITO:      Good morning, Your Honor.     Nick

       13   Cerrito and Frank Calvosa, Quinn Emanuel Urquhart & Sullivan,

       14   on behalf of Celgene.

       15                 MR. HERTKO:      Good morning, Your Honor, Matt Hertko

       16   from Jones Day also on behalf of Celgene.

       17                 THE COURT:      All right.   Did we miss somebody?     No?

       18   Okay.

       19                 Ms. Flax, how are you?

       20                 MR. FLAX:      Good morning, Your Honor, Melissa Flax

       21   from Carella Byrne on behalf of Apotex and Hetero.             And I'll

       22   let my cocounsel introduce themselves.

       23                 MR. ALUL:      Good morning, Your Honor, Andrew Alul

       24   from Taft Stettinius & Hollister in Chicago on behalf of the

       25   Apotex and Hetero defendants.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 6 of 223 PageID: 6647
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                         5


        1                 THE COURT:        All right.   Good morning.

        2                 MR. FETTWEIS:        Good morning, Your Honor.     Robert J.

        3   Fettweis, Fleming Ruvoldt, local counsel for Breckenridge

        4   Pharmaceuticals.             I'm joined by Kyle Musgrove, patent

        5   counsel, Haynes and Boone in Washington.

        6                 THE COURT:        All right.   Good to see you,

        7   Mr. Fettweis.

        8                 Mr. Calmann.

        9                 MR. CALMANN:        Good morning, Your Honor.     Arnold

       10   Calmann for Mylan.             And with me is my cocounsel Ellie Steiner

       11   from Wilson Sonsini in California.

       12                 THE COURT:        Ms. Steiner, how are you?

       13                 MR. CALMANN:        Thank you, Your Honor.

       14                 MS. OFOSU-ANTWI:        Good morning, Your Honor.

       15   Eleonore Ofosu-Antwi from the Walsh firm.             And with me is my

       16   cocounsel Chris Jagoe from Kirkland & Ellis for Teva.

       17                 THE COURT:        Good to see you again, counsel.

       18                 MR. WALIA:        Good morning, Your Honor.     This is

       19   Gurpreet Walia.          And with me is cocounsel Joe Schramm for --

       20   from FisherBroyles for Aurobindo --

       21                 THE COURT:        All right.   Good morning.    All right.

       22   So what I'm looking at the most -- I think the most currently

       23   substantive correspondence that I have -- and if I'm wrong,

       24   please tell me -- is the Docket Entry 164.             This is the

       25   Celgene Hetero Labs Limited, April 27th letter.               If I recall,
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 7 of 223 PageID: 6648
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                        6


        1   you folks had proposed and I had agreed in both matters to

        2   extend the deadline to serve invalidity contentions.

        3                 MR. CERRITO:     Your Honor, I think they said --

        4                 THE COURT:     Go ahead.

        5                 MR. CERRITO:     The April 27th letter dealt with only

        6   one particular --

        7                 THE COURT:     Right.     That was just Hetero.   I'm

        8   looking at the March 28th letter and then the April 27th

        9   letter.      The March 28th letter was both Par and Hetero.           The

       10   April 27th letter, Docket Entry 164, is just Hetero.

       11                 MR. CERRITO:     Right.     And it dealt -- it only

       12   dealt -- it wasn't -- the 164 deals only with a schedule

       13   pertaining to Mylan.

       14                 THE COURT:     Right.

       15                 MR. CERRITO:     With regard to certain discovery

       16   dates there.

       17                 THE COURT:     Right.     So why don't we do it this way.

       18   Why don't I start with Celgene and why don't you bring me up

       19   to speed on where we are in both matters where they --

       20   because I don't think I've had a conference in this case

       21   previously.        Right?    Okay.

       22                 So why don't you bring me up to speed on where we

       23   are with both matters, where they are on the same track,

       24   where they diverge, and help me just sort of generally get my

       25   bearings.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 8 of 223 PageID: 6649
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                          7


        1                 MR. CERRITO:        To answer that, I guess the last

        2   question first, they're basically on the same track with the

        3   minor exception of the Mylan venue-related discovery.                 As

        4   Your Honor knows that's a sort of running -- a separate

        5   isolated issue with Mylan only.

        6                 Just to get Your Honor up to speed a little bit,

        7   the case was filed back in 2017.               Initial disclosures in this

        8   case were exchanged in October.              There are --

        9                 THE COURT:        I'm sorry.     You say "this case."   We're

       10   on -- you're talking about both cases?

       11                 MR. CERRITO:        Yeah, they were done simultaneously.

       12                 THE COURT:        That's fine.     Okay.   So -- so go ahead.

       13                 MR. CERRITO:        Everything runs together, I guess,

       14   Your Honor, essentially.

       15                 THE COURT:        Okay.

       16                 MR. CERRITO:        There's currently six defendants.

       17   There are seven filed, but one defendant decided to go a

       18   different route.             But there are six active defendants.      The

       19   number of patents asserted here are between four and nine

       20   depending on who certified as to what.               So two parties have

       21   four.     The remainder of the other four parties have nine

       22   patents.

       23                 The responsive contentions were exchanged back in

       24   April 20th -- not an insubstantial endeavor on behalf of,

       25   certainly, Celgene.             Nearly a thousand pages were submitted
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 9 of 223 PageID: 6650
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      8


        1   there.

        2                 As a result, now that, you know, the issues have

        3   been framed with contentions, we are now undertaking some

        4   discovery.        There has been some letters back and forth

        5   between parties concerning certain of the discovery.                We

        6   think that there is one issue that is ripe for a decision at

        7   this point.        Of course, we'd have to file a motion or ask

        8   Your Honor for leave to file a motion.            We're deciding how to

        9   approach that, so we may be --

       10                 THE COURT:     Okay.

       11                 MR. CERRITO:     -- approaching Your Honor in the near

       12   future.      It's a sort of isolated issue.

       13                 THE COURT:     With respect to both cases or just one

       14   or the other?

       15                 MR. CERRITO:     I -- it'd be both.

       16                 THE COURT:     Okay.

       17                 MR. CERRITO:     Yes, Your Honor.     I apologize.     I

       18   will -- unless I guess I say --

       19                 THE COURT:     Unless to the contrary.

       20                 MR. CERRITO:     I just don't think of them as

       21   separate cases, so I apologize.

       22                 THE COURT:     That's fine.     And I still don't know

       23   what I think of them, so....         So let's try and figure all

       24   that out.

       25                 MR. CERRITO:     Fair enough.     Fair enough.   So
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 10 of 223 PageID: 6651
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                        9


        1   we're -- again some letters have been exchanged, but it

        2   doesn't really be ripe on those issues.

        3                 We did receive some correspondence late last night

        4   concerning defendants' desire to set some dates into the

        5   schedule.       We received that last night about 9 o'clock.        We

        6   have not, obviously, had a chance to discuss that with our

        7   client.

        8                 We're happy to discuss that with defendants and get

        9   back to Your Honor with a recommendation or hopefully an

       10   agreement.

       11                 THE COURT:      Yeah, you actually presage my next

       12   question, which is I know that there were -- well, actually I

       13   don't know.        Whether we're operating under a viable pretrial

       14   scheduling order at this point.

       15                 MR. CERRITO:      Your Honor, I guess I don't presume

       16   to understand what you mean by one --

       17                 THE COURT:      In other words.   Go ahead.

       18                 MR. ALUL:      I was just going to say, Your Honor, I

       19   don't believe we are.          We're operating on a truncated

       20   schedule at best that basically leaves a number of dates open

       21   after -- after the claim construction schedule.             And we're

       22   almost a year into this case -- I believe we're 10 months

       23   into this case.          We're eight months into fact discovery.        I

       24   generally agree with what Mr. Cerrito's synopsis of what's

       25   happened in this case, except that I believe we've engaged in
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 11 of 223 PageID: 6652
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      10


        1   some very considerable fact discovery.           We served our Rule 34

        2   requests, Rule 33 interrogatories.           We've gotten responses

        3   back from them.          We're working through some deficiencies with

        4   them.     We've served our invalidity contentions, our

        5   noninfringement contentions.           Hundreds of pages.     They served

        6   their response and their infringement contentions.

        7                 THE COURT:      Right.

        8                 MR. ALUL:      Both sides have exchanged hundreds, if

        9   not thousands, of pages of prior art and other documentary

       10   evidence in connection with those contentions.              Really, the

       11   only thing we have left to do is take fact deps.              And I

       12   believe Celgene has yet to serve Rule 34 requests for

       13   documents.        They've already served Rule 34 requests for

       14   samples.       We've produced those.

       15                 So we've had significant fact discovery underway

       16   here.     And at least on the defense side, we believe we need a

       17   schedule.

       18                 MR. CERRITO:      Well, Your Honor, I -- had most of

       19   it, right up until part where he said --

       20                 THE COURT:      No, I didn't hear a lot of

       21   disagreement.         But, right.

       22                 MR. CERRITO:      Well -- said we're basically done.        I

       23   mean, we basic just started is where we are.

       24                 Once contentions are served to the parties --

       25                 THE COURT:      This is going to get interesting.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 12 of 223 PageID: 6653
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                         11


        1   Okay.

        2                 MR. CERRITO:       I mean, that's when you know what

        3   your case is.         Right?    They served their contentions.    We

        4   responded.        They did hundreds.     We did thousands in response.

        5                 And now we know where -- that happened April 20th,

        6   so couple of weeks ago, basically, we framed the case.

        7                 Look, we have no problem talking about a schedule.

        8   We'll do that offline and present to Your Honor.

        9                 THE COURT:       Yeah.

       10                 MR. CERRITO:       Unfortunately, we were sort of

       11   sandbagged by their attempt to rush into court with a

       12   schedule that never raising it --

       13                 THE COURT:       I'm sure no sandbagging was intended.

       14                 But, look, why don't we do it this way, right, and

       15   approach it practically.           How about if I give you folks two

       16   weeks -- and if this isn't enough time because we have -- we

       17   have multiple parties, tell me.           I'll be happy to work with

       18   you -- to meet and confer and try to get me a schedule.                And

       19   actually, shame on me, I probably should have done that in

       20   the run-up to this conference.           But no harm, no foul.

       21                 So if two weeks is enough time.

       22                 And then if you folks, as you most certainly will,

       23   disagree on this part or that part of the schedule, you'll

       24   tell me in that submission what your respective disagreement

       25   is, and each of you can please concisely tell me the basis
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 13 of 223 PageID: 6654
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      12


        1   for your position as to that aspect of the schedule on which

        2   you disagree.

        3                 MR. CERRITO:      Yes, Your Honor.

        4                 MR. ALUL:      Happy to do that, Your Honor.

        5                 I'd just like to push back on this assertion

        6   somehow we sandbagged them.           We asked them on Monday actually

        7   for -- then I'll leave it alone.

        8                 THE COURT:      You're arguing when you're ahead.

        9                 MR. ALUL:      I'm sorry?

       10                 THE COURT:      You're arguing while you're ahead.    No,

       11   I didn't infer sandbagging.

       12                 MR. ALUL:      Thank you.   But we have a proposed

       13   schedule here with us, but we're happy to meet and confer

       14   with them.        Yeah.

       15                 THE COURT:      Yes, please do that.   Look, if nothing

       16   else, I don't expect you folks -- just experience teaches me

       17   that you won't agree on the entirety of the schedule,

       18   especially if there's at least some disagreement over what's

       19   been accomplished, but at least in doing this -- look, here's

       20   the truth about being a magistrate judge in complex civil

       21   litigation.        Okay?     Unless you're Stanley Chesler, who's

       22   obviously no longer a magistrate judge and hasn't been in a

       23   while.      But half the time, you're just trying to figure out

       24   where the disagreement lies.           Okay?   And you're doing it in,

       25   you know, with 10 other conferences going on that day, a
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 14 of 223 PageID: 6655
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      13


        1   settlement conference that may or may not actually settle.

        2   You don't know because you're only in hour 3, and you still

        3   don't know exactly where the parties are.

        4                 So the best thing can you do by meeting and

        5   conferring, if you -- look, in a perfect world, you'll agree

        6   on everything.          But in a less than perfect world, at least

        7   you'll tell me where you disagree and why, and that'll let me

        8   get through it a lot more quickly and get you folks back an

        9   order that reconciles the issues.

       10                 MR. ALUL:      Thank Your Honor.

       11                 THE COURT:      All right.   What else you got?

       12                 MR. CERRITO:      Nothing, Your Honor.

       13                 THE COURT:      Okay.

       14                 DEFENSE ATTORNEY:       Your Honor, the only question I

       15   have is I know that this is unusual in New Jersey, but given

       16   the 30-month stay date, would it be possible to talk to Judge

       17   Salas about getting a trial date.           That we had originally

       18   proposed that back in front of Judge -- the other magistrate

       19   judge in January.

       20                 THE COURT:      And I'm going to guess, did he say in a

       21   sort of skeptical tone, you can ask?

       22                 DEFENSE ATTORNEY:       I think we actually -- my record

       23   of -- is that he said he would talk to her.            In fact,

       24   Your Honor, if you look -- my recollection at that time was

       25   that he said he would check with Judge Salas, but, obviously,
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 15 of 223 PageID: 6656
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      14


        1   if we had a trial date, then it's much easier to work

        2   backwards.        If that's certainly not something that's done

        3   here, we're fine with that.            But --

        4                 THE COURT:      I can -- maybe I'm betraying just sheer

        5   ignorance.        I've not heard of that practice before.

        6                 Mr. Cerrito, do you want to --

        7                 MR. CERRITO:      I've never heard of that either,

        8   Your Honor.        And just so we're on --

        9                 THE COURT:      I'm not saying it doesn't happen.    I'm

       10   just saying I haven't heard of that previously.

       11                 MR. CERRITO:      I've had, as Your Honor knows, many

       12   cases before Judge Salas.            I've never heard that.

       13                 But the 30-month stay in this case is more than two

       14   years away.        This was actually a 42-month stay because of the

       15   "date certain" filing.          So it's August 2020.    I don't know

       16   that we can talk about trial dates two and a half years from

       17   now.

       18                 MR. ALUL:      Just to clarify, Your Honor, in the

       19   Rule 16 transcript, Judge Dickson did say that he would check

       20   with Judge Salas.

       21                 THE COURT:      I'm not doubting.

       22                 MR. ALUL:      Yeah.

       23                 THE COURT:      Yeah, I don't doubt that.

       24                 MR. ALUL:      But we're certainly willing to follow

       25   whatever the Court's predilection is on this.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 16 of 223 PageID: 6657
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                        15


        1                 THE COURT:      Here's what I propose you do.       Hold on.

        2   Let me see if I can find it in the transcript.              I was going

        3   to suggest first submitting a letter, but if it's already in

        4   the transcript, I'm not sure that that's entirely necessary.

        5                 MR. ALUL:      Yes, it's -- Your Honor.      We have some

        6   citations.        It's actually in the scheduling order that's in

        7   place.      It's Footnote 2 in the calendar attached to the

        8   schedule.       And you'll see hearing transcript, October 25th,

        9   2017, at 14:24 to 16:5, and then 49 --

       10                 THE COURT:      I'm sorry.   Wait.     Hold on.   Let me

       11   just catch up with you.

       12                 MR. ALUL:      Sure.

       13                 THE COURT:      October -- tell me that again.       What's

       14   the date?

       15                 MR. ALUL:      Sure.   It's October 25th, 2017, is the

       16   transcript of the Rule 16.

       17                 THE COURT OFFICER:       What page?

       18                 MR. ALUL:      Page 14 to 16, and page 49, lines 4

       19   through 19.        I actually have it on my phone.        I don't have a

       20   hard copy of it here with me.

       21                 THE COURT:      It's all right.      I've got it here -- or

       22   I will.

       23                 MR. CERRITO:      What may be missing from that written

       24   word is the skepticism Judge Dickson showed when that

       25   statement was made.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 17 of 223 PageID: 6658
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      16


        1                 But regardless, Your Honor, we're talking about a

        2   case --

        3                 THE COURT:      I'll raise the issue.    I mean --

        4                 MR. CERRITO:      I would encourage you to talk to

        5   Judge Dickson.

        6                 THE COURT:      J, did you make a note of those page --

        7   what are the pages again?             I'm sorry.

        8                 MR. ALUL:      Sure.    They 14 to 16 and 49.

        9                 THE COURT:      Okay.    All right.

       10                 MR. CERRITO:      I think it's, quite frankly, a little

       11   unproductive to do this piecemeal and present to Your Honor a

       12   full picture.

       13                 THE COURT:      Here's the other problem -- right? --

       14   realistically with predicting a trial schedule or a trial

       15   date two years out.          As you folks know, and certainly Judge

       16   Salas is eminently sensitive to the 30-month stay issue.             But

       17   we also operate -- or she operates as a district judge in a

       18   world where criminal cases get priority constitutionally, and

       19   trying to predict exactly an open date, you know, in a case

       20   for trial purposes is at this point extraordinarily difficult

       21   and speculative.

       22                 But I'll take a look at the transcript, and I'll

       23   talk about it.

       24                 MR. CERRITO:      I guess I would just add, if we're

       25   going to go down this road, you know, obviously, this Court's
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 18 of 223 PageID: 6659
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      17


        1   well aware of Local Rule 2.4 about Markman scheduling and

        2   what expert reports follow therefrom.           We obviously agree

        3   with the rule.          We think that you should have Markman ruling

        4   before you end up doing expert reports, and maybe more so in

        5   this case than in others, since there are so many defendants.

        6                 THE COURT:      Right.

        7                 MR. CERRITO:      There's going to be -- and I'm

        8   guessing, between all the parties -- remember, I have to show

        9   infringement against all of them.           I mean, the different

       10   experts against all of them.           There could easily be 15 to 20

       11   experts in this case.          To rush with the schedule, to work

       12   backwards to set a date when we don't have a Markman may

       13   require us to do two sets of expert reports, may require

       14   amended contentions, may require all the things that Rule 2.4

       15   was set up to avoid.

       16                 THE COURT:      Right.   I'll say this outset, I'd have

       17   some real concerns about locking in a schedule now, just

       18   getting sort of up to speed on the case.

       19                 MR. ALUL:      Understood, Your Honor.   I -- again, we

       20   just --

       21                 THE COURT:      I understand the idea and the purpose

       22   behind it.

       23                 MR. ALUL:      We didn't -- the issue for us is,

       24   Your Honor, we're in this case.           We've been in this case now

       25   for almost a year or eight months in the fact discovery.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 19 of 223 PageID: 6660
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      18


        1                 THE COURT:      Right.

        2                 MR. ALUL:      We've hired experts who -- some of whom

        3   are physicians, some of whom are university professors who

        4   have very busy schedules who are calling me every month

        5   saying, when are our services going to be needed?

        6                 We have corporate clients who for budgetary reasons

        7   need to know when big litigation expenditures are going to

        8   take place in this case.

        9                 THE COURT:      Yeah, well, I have to be honest, on

       10   that one, your corporate clients are use -- especially in

       11   these sort of cases, this is probably something that they've

       12   grown accustomed or adapted to by now.

       13                 MR. ALUL:      Understood.   Okay.   Fair enough,

       14   Your Honor.

       15                 I guess my point is, though, we've been in this

       16   case for a year and a half now.            We've hired experts --

       17   for -- I'm sorry -- for a year now.            We're eight months into

       18   fact discovery.          We know --

       19                 THE COURT:      He was about to get up and object to

       20   year and a half.

       21          (Simultaneous conversation)

       22                 THE COURT:      And you even see him out of the corner

       23   of your eyes, so I would think --

       24          (Simultaneous conversation)

       25                 MR. CERRITO:      See, I don't even have to say
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 20 of 223 PageID: 6661
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                        19


        1   anything.       I just have to look like I'm going to stand up.

        2                 MR. ALUL:        So, you know, again, I find it -- I've

        3   practiced before this Court for years now, and I find it

        4   unusual that we're almost a year into this case, and we don't

        5   have a complete schedule; set aside the trial date issue.

        6   And I think we, on the defense side, would find it very

        7   helpful if we could lock in some days.

        8                 THE COURT:        Well, look, at a minimum, here's what I

        9   can promise you.             By the end of -- you folks are going to get

       10   me the joint letter by when?             We said in two weeks.    Right?

       11                 MR. ALUL:        Sure.

       12                 THE COURT:        So that's the 25th.     By the end of the

       13   month, we're going to have a schedule.

       14                 MR. ALUL:        Great.   Thank you, Your Honor.

       15                 THE COURT:        It may not have a trial date on it.

       16                 MR. ALUL:        Sure.

       17                 THE COURT:        But we're going to have a schedule.

       18                 MR. ALUL:        Understood.

       19                 THE COURT:        What else?   Nothing?

       20                 MR. ALUL:        Your Honor, there was one last issue

       21   that we were going to bring up for Apotex and Hetero, and

       22   we'd be happy to submit a formal letter application on this

       23   particular issue, if Your Honor would like.

       24                 THE COURT:        Okay.

       25                 MR. ALUL:        There are, as Mr. Cerrito mentioned,
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 21 of 223 PageID: 6662
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      20


        1   nine patents in this case for, I guess, four of the

        2   defendant, including both of my clients.           One of the patents

        3   is a formulation patent.          It's a very specific formulation

        4   patent.      It claims specific capsules of pomalidomide with

        5   certain ingredients and certain amounts, weighing certain

        6   amounts and having certain sizes.           It's a very, very narrow

        7   patent.      And my clients have designed around it.       And we

        8   don't infringe.          In fact, a few weeks ago, we got Celgene's

        9   infringement contentions, which we're still digesting, but

       10   they actually concede no literal infringement.           They only

       11   assert infringement under the doctrine of equivalents.              And

       12   there, Your Honor, the case law's pretty crystal-clear,

       13   Celgene's estopped from asserting infringement of the

       14   doctrine of equivalents for two independent reasons: because

       15   of how they narrowed their claims during claim construction

       16   to avoid the prior art, and because of what they told the

       17   Patent Office about their claims to distinguish them from the

       18   prior art.        And under Federal Circuit case law, Your Honor,

       19   prosecution history estoppel is a legal issue for the Court

       20   to decide via pretrial summary judgment motion.           So --

       21                 THE COURT:      Okay.   So -- I'm sorry -- wait.    So

       22   tell me what the request is.

       23                 MR. ALUL:      So the request is -- the request is for

       24   leave to file for summary judgment on this one patent.              And

       25   we'd be happy to present it as a letter application to
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 22 of 223 PageID: 6663
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      21


        1   Your Honor.

        2                 THE COURT:      Yeah, you're probably going to need to,

        3   because that's going to be much more Judge Salas's call than

        4   mine, but go ahead, Mr. Cerrito.

        5                 MR. ALUL:      Sure.

        6                 MR. CERRITO:      I mean, besides disagreeing with

        7   everything he just said, and there is a legal issue --

        8                 THE COURT:      I imagine on the law, you did.   But --

        9                 MR. CERRITO:      Yeah, and I do -- and also it's an

       10   issue underlying --

       11                 THE COURT:      Do you concede that there's no literal

       12   infringement, though?

       13                 MR. CERRITO:      I believe that is what we said in

       14   our -- in the papers.

       15                 THE COURT:      Okay.   Okay.

       16                 MR. CERRITO:      But the underlying question of law

       17   there, of course, is based on facts.          And so, again -- I know

       18   he's been here a long time, I've been here a long time, we've

       19   all been here a long time, and rarely do we see summary

       20   judgment motions for all the reasons that judges typically

       21   don't allow them, because they waste time.          On the one hand,

       22   they want to move forward quickly and do all this stuff, but

       23   on the other hand, they want to distract us.

       24                 THE COURT:      Well, they're not proposing to stay

       25   discovery.        I mean, you're not proposing to stay discovery.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 23 of 223 PageID: 6664
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                       22


        1                 MR. ALUL:       Oh, no.

        2                 THE COURT:       Right.    That's not happening.

        3                 MR. CERRITO:       But when it's six against -- when

        4   it's six against one -- easy for them to do that, because

        5   they can all do the work.              I have to do the work against all

        6   of them.       They can choose which one of them does the work.

        7                 So, you know, they can make their application, I

        8   guess, Your Honor, but obviously, we would -- we're going to

        9   oppose.

       10                 THE COURT:       Well, I assume you're going to want to

       11   be heard on that?            So you folks will send me a joint letter?

       12   Unless you don't want to be heard.

       13                 MR. ALUL:       Sure.

       14                 MR. CERRITO:       I mean, I want to be heard to oppose,

       15   yes.

       16                 THE COURT:       Yeah, to oppose him, leave to make the

       17   motion.      I assume that you're -- obviously you want to -- you

       18   want to be heard on opposing any motion, if it's allowed.

       19                 MR. CERRITO:       Whatever -- yes, Your Honor.

       20                 THE COURT:       All right.    So what I'll do --

       21                 MR. CERRITO:       Well, if a motion will be allowed.

       22                 MR. BATON:       Yeah, Your Honor, it's Bill Baton.

       23   Just to be clear, I think what you're asking is he -- they

       24   want to put in a letter --

       25                 THE COURT:       Yeah.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 24 of 223 PageID: 6665
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                         23


        1                 MR. BATON:      -- requesting leave to file a motion.

        2                 THE COURT:      And I want to know -- your side why

        3   that's a bad idea.

        4                 MR. BATON:      Yes.     Right.

        5                 MR. CERRITO:      Yes, Your Honor.

        6                 MR. BATON:      But he's just not going to file a

        7   motion.

        8                 THE COURT:      No.

        9                 MR. BATON:      Right.     Correct.

       10                 THE COURT:      All right.        So why don't you folks get

       11   that to me also by the 25th.

       12                 MR. ALUL:      Thank Your Honor.

       13                 THE COURT:      Okay.     Okay.     Anything else?   All

       14   right.      We're adjourned.

       15                  (Conclusion of proceedings at 10:29 A.M.)

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 25 of 223 PageID: 6666
            |Hearing
            |17-cv-03387, May 11, 2018
                                                                                      24
            |Certification


        1                                Certification

        2          I, SARA L. KERN, Transcriptionist, do hereby certify

        3   that the 24 pages contained herein constitute a full, true,

        4   and accurate transcript from the official electronic

        5   recording of the proceedings had in the above-entitled

        6   matter; that research was performed on the spelling of proper

        7   names and utilizing the information provided, but that in

        8   many cases the spellings were educated guesses; that the

        9   transcript was prepared by me or under my direction and was

       10   done to the best of my skill and ability.

       11          I further certify that I am in no way related to any of

       12   the parties hereto nor am I in any way interested in the

       13   outcome hereof.

       14

       15

       16

       17

       18    S/   Sara L. Kern                           17th of May, 2018

       19    Signature of Approved Transcriber                     Date

       20

       21
            Sara L. Kern, CET**D-338
       22   King Transcription Services
            3 South Corporate Drive, Suite 203
       23   Riverdale, NJ 07457
            (973) 237-6080
       24

       25
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 26 of 223 PageID: 6667




                              Exhibit 2
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 27 of 223 PageID: 6668
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 28 of 223 PageID: 6669
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 29 of 223 PageID: 6670




                              Exhibit 3
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 30 of 223 PageID: 6671




                                         1
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 31 of 223 PageID: 6672




                                         2
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 32 of 223 PageID: 6673




                                         3
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 33 of 223 PageID: 6674




                                         4
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 34 of 223 PageID: 6675




                              Exhibit 4
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 35 of 223 PageID: 6676




                                         1
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 36 of 223 PageID: 6677




                                         2
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 37 of 223 PageID: 6678




                                         3
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 38 of 223 PageID: 6679




                              Exhibit 5
    Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 39 of 223 PageID: 6680




From:                                          Frank Calvosa
Sent:                                          Monday, July 09, 2018 4:09 PM
To:                                            Joseph Schramm; Andrew Chalson; Pomalyst; Celgene_JD_Lit@jonesday.com;
                                               clizza@saul.com; wbaton@saul.com; Moses, David L.
Cc:                                            Gurpreet Walia; Gary Ji
Subject:                                       RE: Celgene v. Par, Hetero (pomalidomide): Amendments to Non-infringement
                                               Contentions
Attachments:                                   REDLINE - Aurobindo Amended Non-infringement Contentions - 427 patent (QE
                                               Response).pdf


Counsel,

Provided that Aurobindo agrees that Celgene may amend its infringement contentions to address Aurobindo’s
amendments within 45 days of Aurobindo’s amended non-infringement contentions being entered by the Court,
Celgene agrees to Aurobindo’s proposed amendments with the exception of those highlighted in the attached. Celgene
is willing to meet and confer regarding its position.

Best,

Frank Calvosa
Associate
Quinn Emanuel Urquhart & Sullivan, LLP

51 Madison Avenue, 22nd Floor
New York, NY 10010
212-849-7569 Direct
212-849-7000 Main Office Number
212-849-7100 FAX
frankcalvosa@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.

From: Joseph Schramm [mailto:joseph.schramm@FisherBroyles.com]
Sent: Friday, June 29, 2018 8:27 PM
To: Frank Calvosa <frankcalvosa@quinnemanuel.com>; Andrew Chalson <andrewchalson@quinnemanuel.com>;
Pomalyst <pomalyst@quinnemanuel.com>; Celgene_JD_Lit@jonesday.com; clizza@saul.com; wbaton@saul.com;
Moses, David L. <David.Moses@saul.com>
Cc: Gurpreet Walia <Gurpreet.Walia@fisherbroyles.com>; Gary Ji <Gary.Ji@fisherbroyles.com>
Subject: RE: Celgene v. Par, Hetero (pomalidomide): Amendments to Non-infringement Contentions

Frank,

Attached is a redline comparing Aurobindo’s proposed amended non-infringement contentions that we circulated
yesterday against Aurobindo’s original contentions. We propose that Aurobindo’s non-infringement contentions for the
other patents would remain unchanged, despite this redline showing edits in those sections because we only provided
those pertinent sections of the proposed amended non-infringement contentions that relate to the ‘427 patent.

Regards,
                                                                                  1
    Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 40 of 223 PageID: 6681

Joe

Joseph Schramm, III, Esq.
FisherBroyles, LLP
Direct: 856.733.0220 | joseph.schramm@fisherbroyles.com | fisherbroyles.com

From: Frank Calvosa [mailto:frankcalvosa@quinnemanuel.com]
Sent: Friday, June 29, 2018 11:41 AM
To: Joseph Schramm <joseph.schramm@FisherBroyles.com>; Andrew Chalson <andrewchalson@quinnemanuel.com>;
Pomalyst <pomalyst@quinnemanuel.com>; Celgene JD Lit@jonesday.com; clizza@saul.com; wbaton@saul.com;
Moses, David L. <David.Moses@saul.com>
Cc: Gary Ji <Gary.Ji@fisherbroyles.com>
Subject: RE: Celgene v. Par, Hetero (pomalidomide): Amendments to Non-infringement Contentions

Counsel,

Can you please provide a redline against Aurobindo’s original contentions so that we may consider.

Thanks,

Frank Calvosa
Associate
Quinn Emanuel Urquhart & Sullivan, LLP

51 Madison Avenue, 22nd Floor
New York, NY 10010
212-849-7569 Direct
212-849-7000 Main Office Number
212-849-7100 FAX
frankcalvosa@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.

From: Joseph Schramm [mailto:joseph.schramm@FisherBroyles.com]
Sent: Thursday, June 28, 2018 5:57 PM
To: Frank Calvosa <frankcalvosa@quinnemanuel.com>; Andrew Chalson <andrewchalson@quinnemanuel.com>;
Pomalyst <pomalyst@quinnemanuel.com>; Celgene JD Lit@jonesday.com; clizza@saul.com; wbaton@saul.com;
Moses, David L. <David.Moses@saul.com>
Cc: Gary Ji <Gary.Ji@fisherbroyles.com>
Subject: RE: Celgene v. Par, Hetero (pomalidomide): Amendments to Non-infringement Contentions

Counsel,

Attached are Aurobindo’s and Eugia’s proposed amendments to their non-infringement contentions. For purposes of
Celgene considering whether to consent to this request, we’ve included only those portions of the non-infringement
contentions relating to the ‘427 patent because those are the only sections of the non-infringement contentions to
which Aurobindo and Eugia propose amendments at this time.

Please let us know by July 6, 2018 whether Celgene will consent to this amendment.

                                                                                  2
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 41 of 223 PageID: 6682




                              Exhibit 6
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 42 of 223 PageID: 6683



   From: Scharn, Nathan [mailto:nscharn@wsgr.com]
   Sent: Monday, July 23, 2018 4:44 PM
   To: Frank Calvosa <frankcalvosa@quinnemanuel.com>; Hanson, Tina <thanson@wsgr.com>; Andrew
   Chalson <andrewchalson@quinnemanuel.com>; Pomalyst <pomalyst@quinnemanuel.com>; Moses,
   David L. <David.Moses@saul.com>; Matthew J Hertko <mhertko@jonesday.com>; Cary Miller
   <cmiller@jonesday.com>; Clark, Douglas L. <dlclark@jonesday.com>; Anthony Insogna
   <aminsogna@jonesday.com>; Steven J Corr <sjcorr@JonesDay.com>; Celgene_JD_Lit@jonesday.com;
   Slavin, Elina <Elina.Slavin@saul.com>; *wbaton@saul.com <wbaton@saul.com>; DuFault, Andrea L.
   <aldufault@JonesDay.com>; *clizza@saul.com <clizza@saul.com>
   Cc: Kong, T.O. <TKong@wsgr.com>; Steiner, Ellie <esteiner@wsgr.com>; Siedlak, Sarah
   <ssiedlak@wsgr.com>; Arnie Calmann <ACalmann@saiber.com>; Jakob B. Halpern
   <JHalpern@saiber.com>
   Subject: RE: Celgene v. Par, Hetero Non-infringement Contentions

   Counsel,

   Thank you for taking the time to meet and confer last week. As discussed on the call, the parties are at
   an impasse with respect to the Mylan Defendants’ proposed amended non-infringement contentions,
   and the Mylan Defendants will seek relief with the Court.

   Regards,
   Nathan

   Nathaniel R. Scharn ▪ Wilson Sonsini Goodrich & Rosati, PC
   12235 El Camino Real, Suite 200, San Diego, CA 92130-3002
   Phone | 858.350.2371 ▪ Fax | 858.350.2399

   From: Frank Calvosa [mailto:frankcalvosa@quinnemanuel.com]
   Sent: Thursday, July 19, 2018 7:39 AM
   To: Scharn, Nathan; Hanson, Tina; Andrew Chalson; Pomalyst; Moses, David L.; Matthew J Hertko; Cary
   Miller; Clark, Douglas L.; Anthony Insogna; Steven J Corr; Celgene_JD_Lit@jonesday.com; Slavin, Elina;
   *wbaton@saul.com; DuFault, Andrea L.; *clizza@saul.com
   Cc: Kong, T.O.; Steiner, Ellie; Siedlak, Sarah
   Subject: RE: Celgene v. Par, Hetero Non-infringement Contentions

   Nathan,

   We can be available Friday at 11 am PT/2 pm ET. Please circulate a dial in.

   Thank you,

   Frank Calvosa
   Associate
   Quinn Emanuel Urquhart & Sullivan, LLP

   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   212-849-7569 Direct
   212-849-7000 Main Office Number
   212-849-7100 FAX
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 43 of 223 PageID: 6684



   frankcalvosa@quinnemanuel.com
   www.quinnemanuel.com

   NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
   above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader
   of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
   have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you
   have received this communication in error, please notify us immediately by e-mail, and delete the original message.
   From: Scharn, Nathan [mailto:nscharn@wsgr.com]
   Sent: Wednesday, July 18, 2018 5:53 PM
   To: Frank Calvosa <frankcalvosa@quinnemanuel.com>; Hanson, Tina <thanson@wsgr.com>; Andrew
   Chalson <andrewchalson@quinnemanuel.com>; Pomalyst <pomalyst@quinnemanuel.com>; Moses,
   David L. <David.Moses@saul.com>; Matthew J Hertko <mhertko@jonesday.com>; Cary Miller
   <cmiller@jonesday.com>; Clark, Douglas L. <dlclark@jonesday.com>; Anthony Insogna
   <aminsogna@jonesday.com>; Steven J Corr <sjcorr@JonesDay.com>; Celgene_JD_Lit@jonesday.com;
   Slavin, Elina <Elina.Slavin@saul.com>; *wbaton@saul.com <wbaton@saul.com>; DuFault, Andrea L.
   <aldufault@JonesDay.com>; *clizza@saul.com <clizza@saul.com>
   Cc: Kong, T.O. <TKong@wsgr.com>; Steiner, Ellie <esteiner@wsgr.com>; Siedlak, Sarah
   <ssiedlak@wsgr.com>
   Subject: RE: Celgene v. Par, Hetero Non-infringement Contentions

   Frank,

   Please provide your availability for Thursday between 3 PM and 5 PM PT and Friday between 9:30 AM
   and 3 PM PT to meet and confer regarding Celgene’s objection.

   Regards,
   Nathan

   Nathaniel R. Scharn ▪ Wilson Sonsini Goodrich & Rosati, PC
   12235 El Camino Real, Suite 200, San Diego, CA 92130-3002
   Phone | 858.350.2371 ▪ Fax | 858.350.2399

   From: Frank Calvosa [mailto:frankcalvosa@quinnemanuel.com]
   Sent: Monday, July 09, 2018 1:09 PM
   To: Hanson, Tina; Andrew Chalson; Pomalyst; Moses, David L.; Matthew J Hertko; Cary Miller; Clark,
   Douglas L.; Anthony Insogna; Steven J Corr; Celgene_JD_Lit@jonesday.com; Slavin, Elina;
   *wbaton@saul.com; DuFault, Andrea L.; *clizza@saul.com
   Cc: Kong, T.O.; Steiner, Ellie; Scharn, Nathan; Siedlak, Sarah
   Subject: RE: Celgene v. Par, Hetero Non-infringement Contentions

   Counsel,

   Celgene objects to Mylan’s proposed amended non-infringement contentions. Celgene is willing to
   meet and confer regarding its position.

   Best,

   Frank Calvosa
   Associate
   Quinn Emanuel Urquhart & Sullivan, LLP
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 44 of 223 PageID: 6685




   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   212-849-7569 Direct
   212-849-7000 Main Office Number
   212-849-7100 FAX
   frankcalvosa@quinnemanuel.com
   www.quinnemanuel.com

   NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
   above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader
   of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
   have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you
   have received this communication in error, please notify us immediately by e-mail, and delete the original message.
   From: Hanson, Tina [mailto:thanson@wsgr.com]
   Sent: Monday, June 25, 2018 4:24 PM
   To: Frank Calvosa <frankcalvosa@quinnemanuel.com>; Andrew Chalson
   <andrewchalson@quinnemanuel.com>; Pomalyst <pomalyst@quinnemanuel.com>; Moses, David L.
   <David.Moses@saul.com>; Matthew J Hertko <mhertko@jonesday.com>; Cary Miller
   <cmiller@jonesday.com>; Clark, Douglas L. <dlclark@jonesday.com>; Anthony Insogna
   <aminsogna@jonesday.com>; Steven J Corr <sjcorr@JonesDay.com>; Celgene_JD_Lit@jonesday.com;
   Slavin, Elina <Elina.Slavin@saul.com>; *wbaton@saul.com <wbaton@saul.com>; DuFault, Andrea L.
   <aldufault@JonesDay.com>; *clizza@saul.com <clizza@saul.com>
   Cc: Kong, T.O. <TKong@wsgr.com>; Steiner, Ellie <esteiner@wsgr.com>; Scharn, Nathan
   <nscharn@wsgr.com>; Siedlak, Sarah <ssiedlak@wsgr.com>
   Subject: Celgene v. Par, Hetero Non-infringement Contentions

   Counsel,

   Further to the correspondence between the parties, attached is a draft of the Mylan Defendants’
   proposed supplemental non-infringement contentions. Please let us know if Celgene consents to our
   application to serve these contentions.

   Regards,
   Tina


   Tina Hanson
   Wilson Sonsini Goodrich & Rosati
   One Market│Spear Tower│San Francisco, CA│94105-1126
   Direct: (415) 947-2048│Email: thanson@wsgr.com



   This email and any attachments thereto may contain private, confidential, and privileged material
   for the sole use of the intended recipient. Any review, copying, or distribution of this email (or
   any attachments thereto) by others is strictly prohibited. If you are not the intended recipient,
   please contact the sender immediately and permanently delete the original and any copies of this
   email and any attachments thereto.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 45 of 223 PageID: 6686




                              Exhibit 7
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 46 of 223 PageID: 6687



    Liza M. Walsh                                   Of Counsel:
    Christine I. Gannon                             Jay P. Lefkowitz
    Eleonore Ofosu-Antwi                            Jeanna M. Wacker
    WALSH PIZZI O’REILLY FALANGA LLP                KIRKLAND & ELLIS LLP
    One Riverfront Plaza                            601 Lexington Avenue
    1037 Raymond Boulevard, Suite 600               New York, NY 10022
    Newark, N.J. 07102                              Tel.: (212) 446-4800
    Tel.: (973) 757-1100
                                                    Kristen P.L. Reichenbach
                                                    KIRKLAND & ELLIS LLP
                                                    555 California Street
                                                    San Francisco, CA 94104
                                                    Tel.: (415) 439-1400

    Attorneys for Defendant Teva Pharmaceuticals USA, Inc.



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

    CELGENE CORPORATION,                        )
                                                )
                  Plaintiff,                    )
                                                )
           v.                                   )            C.A. No. 17-3159 (ES)(JAD)
                                                )
    PAR PHARMACEUTICAL, INC., PAR               )
    PHARMACEUTICAL COMPANIES, INC.,             )
    and TEVA PHARMACEUTICALS USA,               )            HIGHLY CONFIDENTIAL –
    INC.,                                       )            OUTSIDE COUNSEL’S EYES
                                                )            ONLY
                  Defendants.




    TEVA PHARMACEUTICALS USA, INC.’S NON-INFRINGEMENT CONTENTIONS
    WITH RESPECT TO U.S. PATENT NOS. 8,198,262, 8,673,939, 8,735,428, AND 8,828,427
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 47 of 223 PageID: 6688
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

          Pursuant to Local Patent Rule 3.6, Teva Pharmaceuticals USA, Inc. (“Teva”) hereby

   submits to Plaintiff Celgene Corporation (“Celgene” or “Plaintiff”) its non-infringement

   contentions for the Asserted Claims of U.S. Patent Nos. 8,198,262 (“the ’262 patent”), 8,673,939

   (“the ’939 patent”), 8,735,428 (“the ’428 patent”), and 8,828,427 (“the ’427 patent”)

   (collectively, “the Patents-in-Suit”).

          As identified in Celgene’s Disclosure of Asserted Claims, dated November 1, 2017,

   Celgene has stated that it will assert the following claims of the Patents-in-Suit (“the Asserted

   Claims”) under 35 U.S.C. § 271(a), (b), (c), (e)(2)(A):

      Patent                                         Asserted Claims

      ’262 patent [DEFS_POM_00010468-496]            1, 2, 4–16, 18–27, 29

      ’939 patent [DEFS_POM_00010605-634]            1–14, 16–35

      ’428 patent [DEFS_POM_00010664-693]            1–27

      ’427 patent [DEFS_POM_00013547-563]            3–10

   In the event that Celgene attempts to assert additional claims, Teva reserves its right to object

   and to respond with supplemental contentions if the new assertions are permitted.

          Teva reserves the right to supplement and/or amend these contentions in accordance with

   any Scheduling Order entered by the Court. Teva has prepared these contentions based on

   information and discovery currently available to it. The Court has yet to construe any claim of

   the Patents-in-Suit. Fact discovery has just begun, and expert discovery has not yet begun in this

   case. Teva’s investigation into the non-infringement and invalidity of the Patents-in-Suit

   continues. Accordingly, Teva reserves the right to seek leave to amend, alter, or supplement

   these non-infringement contentions at any time based on further investigation, discovery, testing

   and/or expert testimony as the case progresses, any claim construction from the court, the


                                                    2
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 48 of 223 PageID: 6689
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   contentions of any parties in litigation involving any of the Patents-in-Suit, or as a result of

   Celgene’s Asserted Claims, contentions, and infringement positions.

          Teva further reserves the right to supplement and/or amend these contentions when

   Plaintiff provides its infringement allegations, or to the extent any claim construction ruling by

   the Court modifies Teva’s positions herein and/or provides a basis for additional non-

   infringement contentions. Teva otherwise reserves the right to serve additional, supplemental,

   and/or revised non-infringement contentions as necessary or appropriate and as provided under

   the Local Patent Rules or any other applicable Rules or order of the Court. Teva also reserves

   the right to supplement or amend these non-infringement contentions after the claims of the

   Patents-in-Suit are construed by the Court.

          These contentions should not be taken as an indication of Teva’s position with regard to

   the proper construction of any claim term. Rather, Teva has made reasonable assumptions, to the

   extent necessary and appropriate, as to the meaning of the claim terms for the purposes of these

   contentions only and has used those meanings to prepare these contentions. To the extent that

   Teva determines that a different meaning is appropriate for any claim term, it will assert that

   meaning in connection with the claim construction proceedings, and it reserves the right to

   amend these contentions as a result of the Markman hearing, or any other subsequent

   clarification or alteration of the meaning of the claim terms.

          These contentions are made pursuant to Federal Rule of Evidence 502. To the extent

   these contentions contain any information that may be protected from discovery under the

   attorney-client privilege, the attorney work-product immunity, the common interest doctrine, or

   any other applicable privilege or immunity, such disclosure is inadvertent and does not constitute

   a waiver of any such privilege or immunity. The information set forth in these contentions is



                                                     3
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 49 of 223 PageID: 6690
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   provided without waiving: (1) the right to object to the use of any statement for any purpose, in

   this action or any other, on the grounds of privilege, relevance, materiality, or any other

   appropriate grounds; (2) the right to object to any request involving or relating to the subject

   matter of the statements herein; or (3) the right to revise, correct, supplement, or clarify any of

   the statements provided below at any time.

           In accordance with 21 U.S.C. § 355(j)(2)(B)(ii), Teva provided confidential notice in the

   form of a “Notice Letter” to Plaintiff that it sought FDA approval to market drug products under

   its Abbreviated New Drug Application No. 209956 (“Teva’s ANDA”) before the expiration date

   of the Patents-in-Suit. Teva’s Notice Letter set forth, among other things, a detailed statement of

   the factual and legal bases that the claims of the Patents-in-Suit are invalid, not infringed, or

   both, by Teva’s ANDA products. Teva hereby incorporates by reference its Notice Letter dated

   March 30, 2017 and its accompanying enclosure as they relate to the non-infringement of the

   Patents-in-Suit as if fully set forth herein.

           These contentions are marked and designated “HIGHLY CONFIDENTIAL – OUTSIDE

   COUNSEL’S EYES ONLY” in anticipation of the entry of a discovery confidentiality order

   pursuant to L. Pat. R. 2.2. Accordingly, because these contentions contain references to Teva’s

   ANDA, these contentions are subject to the restrictions contained in L. Pat. R. 2.2.

   I.      WRITTEN BASIS UNDER L. PAT. R. 3.6(E)

           Celgene bears the burden of proving that Teva’s ANDA infringes the Asserted Claims.

   Celgene has not met that burden. Teva does not concede that Celgene has proven direct or

   indirect literal infringement or infringement under the doctrine of equivalents of any element of

   the Asserted Claims, and Teva reserves the right to challenge the sufficiency of proof of

   infringement of any and all elements of the Asserted Claims. All documents within Teva’s

   possession, custody, and control that Teva presently intends to rely on in support of these non-

                                                     4
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 50 of 223 PageID: 6691
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   infringement contentions have already been produced. Pursuant to L. Pat. R. 3.6(f), Teva

   expressly reserves the right to produce additional documents should such documents be

   identified. Additionally, Teva reserves the right to rely upon documents produced by Celgene

   pursuant to L. Pat. R. 3.4A(e) and 3.6(h).

          As set forth below and in Exhibits A–D, Teva identifies, for each Asserted Claim, which

   claim limitations are literally absent from the pomalidomide drug products described in Teva’s

   Abbreviated New Drug Application No. 209956 (“Teva’s ANDA Products”). Teva sets forth

   additional contentions below, including on non-infringement under the doctrine of equivalents

   and indirect non-infringement.

          In addition to the individual reasons identified below, Teva does not infringe any of the

   Asserted Claims because an invalid claim cannot be infringed. As set forth in detail in

   Defendants’ Joint Initial Invalidity Contentions Pursuant L. Pat. R. 3.6(c), also served on

   December 15, 2017, each of the Asserted Claims is invalid under, inter alia, 35 U.S.C. §§ 102–

   103, 112. Because the Asserted Claims are invalid, Teva cannot infringe any of these claims

   with respect to the products disclosed in its ANDA No. 209956.

          To the extent Plaintiff chooses to assert infringement under the doctrine of equivalents,

   the Plaintiff bears the burden of proof. Medtronic, Inc. v. Mirowski Family Ventures, LLC, 134

   S. Ct. 843, 846 (2014); Interwoven, Inc. v. Vertical Comput. Sys., CV 10-04645 RS, 2013 WL

   3786633, at *6 (N.D. Cal. July 18, 2013) (“it is not [the alleged infringer’s] burden to disprove

   infringement under the doctrine of equivalents by pointing out differences between its products

   and the patented product. Rather [] it is [the patentee] who bears the burden”). As part of that

   burden, Plaintiff must identify on a limitation-by-limitation basis the missing claimed feature and

   the equivalent structure in the accused product. AquaTex Indus., Inc. v. Techniche Sols., 479



                                                    5
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 51 of 223 PageID: 6692
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   F.3d 1320, 1328 (Fed. Cir. 2007). Additionally, the Plaintiff has the burden of establishing that

   the structure is equivalent under an appropriate legal test. The Supreme Court has set out two

   frameworks for evaluating equivalency under the doctrine of equivalents: (1) the function-way-

   result test, which asks whether an alleged equivalent performs substantially the same function in

   substantially the same way to obtain the same result; and (2) the insubstantial differences test,

   which asks whether the substitute element plays a role substantially different from the claimed

   element. See Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608-9 (1950);

   Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 40 (1997). The Federal Circuit

   recently advised that “the substantial differences test may be more suitable than [the function-

   way-result test] for determining equivalence in the chemical arts.” Mylan Institutional LLC v.

   Aurobindo Pharma Ltd., 857 F.3d 858, 869 (Fed. Cir. 2017). As a matter of law, the Plaintiff

   may be precluded from arguing infringement under the doctrine of equivalents.

          Teva’s arguments provided herein that there is no evidence that Teva’s ANDA Products

   infringe under the doctrine of equivalents are made without knowledge of Celgene’s

   infringement contentions, which have not yet been served. Thus, at this time, Celgene has not

   yet provided any limitation-by-limitation identification of any equivalent structure in the accused

   product, nor has Celgene provided any argument or analysis as to why such unnamed structure(s)

   should be considered equivalent to a claimed feature. Accordingly, Teva reserves the right to

   amend and/or supplement these non-infringement contentions if Celgene asserts infringement

   under the doctrine of equivalents, such amendments and/or supplements may include contentions

   that Celgene’s doctrine of equivalents allegations are precluded by law, responses to any

   arguments that Teva’s ANDA Products are not substantially different from claimed features,

   and/or responses to arguments that Teva’s ANDA Products perform the same function in



                                                    6
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 52 of 223 PageID: 6693
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   substantially the same way to obtain the same result as claimed features. Additionally, Teva

   reserves the right to respond with a hypothetical claim where Celgene’s doctrine of equivalents

   arguments impermissibly ensnare the prior art.

          A.      ’428 Patent

                  1.     No Direct Infringement of Claims 1–27: A method of treating multiple
                         myeloma, which comprises administering to a patient having multiple
                         myeloma

          Each of the Asserted Claims of the ’428 patent recites “[a] method of treating multiple

   myeloma which comprises administering to a patient having multiple myeloma” the specified

   compound in the specified manner. Additionally, claim 17 recites “administering a

   therapeutically effective amount of an additional active agent.” Claim 27 recites “administering

   a therapeutically effective amount of dexamethasone.” Claim 16 requires the compound be

   “administered” as recited “until disease progression.” Teva will not “administer” to any patients,

   and Teva will not treat multiple myeloma. Additionally, Teva will not “administer” any

   additional active agent or dexamethasone. Teva will also not “administer the claimed”

   compound “until disease progression.” For at least these reasons, Teva does not directly infringe

   any claim of the ’428 patent.

                  2.     No Indirect Infringement of Claim 3: Prior therapy with thalidomide,
                         a proteasome inhibitor, or a combination thereof

          Claim 3 recites the method of claim 1, “wherein the previous therapy is treatment with

   thalidomide, a proteasome inhibitor, or a combination thereof.” Teva’s proposed prescribing

   information (TEVA_POM_00000089–115, the “Teva Proposed Label”) does not instruct

   patients or physicians to administer pomalidomide to patients who have had previous therapy

   with thalidomide, a proteasome inhibitor, or a combination thereof. The Indications and Usage

   section of the Teva Proposed Label states that the Teva ANDA Products are “indicated for


                                                    7
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 53 of 223 PageID: 6694
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   patients with multiple myeloma who have received at least two prior therapies including

   lenalidomide and a proteasome inhibitor.” See, e.g. TEVA_POM_00000089 at

   TEVA_POM_00000090 (emphasis added). For example, the Teva Proposed Label makes no

   reference to patients having previous treatment with thalidomide, a proteasome inhibitor alone,

   or a combination of a proteasome inhibitor and thalidomide, let alone directing physicians to

   prescribe to such patients. Instead, Teva’s Proposed Label’s indication requires patients to have

   had two previous therapies, including both lenalidomide and a proteasome inhibitor. Teva’s

   Proposed Label details the mechanism of action by which the Teva ANDA Products perform in

   patients who have had prior therapy specifically with lenalidomide (See, e.g.

   TEVA_POM_00000089 at TEVA_POM_00000102 “pomalidomide inhibited the proliferation

   of lenalidomide-resistant multiple myeloma cell lines”). Therefore, the Teva Proposed Label

   does not “encourage, recommend, or promote infringement” of this claim and there can be no

   finding of induced infringement under § 271(b). Takeda Pharm. U.S.A., Inc. v. West-Ward

   Pharm. Corp., 785 F.3d 625, 631 (Fed. Cir. 2015).

          Additionally, Teva cannot be held liable for contributory infringement of claim 3 under §

   271(c) as, inter alia, there are substantial non-infringing uses. On-label use for the sole approved

   indication of pomalidomide will result in the treatment of patients who have not received prior

   therapy with thalidomide, a proteasome inhibitor, or a combination thereof, which is more than

   an “unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental” use and is

   therefore substantial. Vita-Mix Corp. v. Basic Holding, Inc., 581 F.3d 1317, 1327 (Fed. Cir.

   2009); In re Depomed Patent Litig., No. 13-4507 (CCC-MF), 2016 WL 7163647, at *68 (D.N.J.

   Sept. 30, 2016) (finding no contributory infringement, and that the on-label use of a drug was

   substantial non-infringing use); (see, e.g. TEVA_POM_00000089 at TEVA_POM_00000104–



                                                    8
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 54 of 223 PageID: 6695
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   06, Tables 4 and 6, indicating that for some patients in Trials 1 and 2 “Number of Prior

   Therapies” was two prior therapies (“min”) – Trials 1 and 2 both required prior treatments with

   lenalidomide and bortezomib, therefore these patients had received no other prior treatment).

           Additionally, there is no evidence of infringement under the doctrine of equivalents.

   Teva’s Proposed Label and the claimed method are not insubstantially different, and do not

   perform substantially the same function, in substantially the same way, with substantially the

   same result. For example, the “result” of following Teva’s Proposed Label is not substantially

   the same as that achieved by following the steps of claim 3. The importance of the patient’s

   prior therapy is emphasized in the specification of the ’262 patent,1 which alleges there is a

   “significant need” for methods of treating “diseases that are refractory to standard treatments.”

   (’262 patent at 3:8–14; see also, e.g. 17:52–56). Teva’s Proposed Label would not necessarily

   result in the administration of pomalidomide to patients who have received prior therapy with

   thalidomide, a proteasome inhibitor, or a combination thereof.

           Thus, there is no evidence that Teva induces or contributes to the infringement of claim 3

   under the doctrine of equivalents. For at least these reasons, Teva does not indirectly infringe

   claim 3.

                    3.      No Indirect Infringement of Claim 4: Prior therapy with stem cell
                            transplantation

           Claim 4 recites the method of claim 1, “wherein the previous therapy is treatment with

   stem cell transplantation.” Teva’s Proposed Label does not instruct patients or physicians to

   administer the Teva ANDA Products to patients who have had prior stem cell transplantation

   therapy. For example, the Indications and Usage section of the Teva Proposed Label states that



   1
       The ’428, ’939 and ’262 patents share a common specification.


                                                          9
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 55 of 223 PageID: 6696
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   the Teva ANDA Products are “indicated for patients with multiple myeloma who have received

   at least two prior therapies including lenalidomide and a proteasome inhibitor.” See, e.g.

   TEVA_POM_00000089 at TEVA_POM_00000089–90. The Teva Proposed Label provides no

   instruction or encouragement to administer pomalidomide to patients having previously being

   treated with stem cell transplantation. Instead, Teva’s Proposed Label’s indication requires

   patients to have had two previous therapies: lenalidomide and a proteasome inhibitor. Teva’s

   Proposed Label details the mechanism of action by which the Teva ANDA Products perform in

   patients who have had prior therapy with lenalidomide (See, e.g. TEVA_POM_00000089 at

   TEVA_POM_00000102 “pomalidomide inhibited the proliferation of lenalidomide-resistant

   multiple myeloma cell lines”). Therefore, the Teva Proposed Label does not “encourage,

   recommend, or promote infringement” of this claim and there can be no finding of induced

   infringement under § 271(b). Takeda Pharm. U.S.A., Inc., 785 F.3d at 631. Additionally, Teva

   cannot be held liable for contributory infringement of claim 4 under § 271(c) as, inter alia, there

   are substantial non-infringing uses. On-label use for the sole approved indication of

   pomalidomide will result in the treatment of a patients who have not received prior therapy with

   stem cell transplantation, which is more than an “unusual, far-fetched, illusory, impractical,

   occasional, aberrant, or experimental” use and is therefore substantial (see, e.g.

   TEVA_POM_00000089 at TEVA_POM_00000106, Table 6 “Trial 2”, indicating that 29–31%

   of patients had not received prior stem cell transplant). Vita-Mix Corp., 581 F.3d at 1327; In re

   Depomed Pat. Litig., 2016 WL 7163647, at *68 (finding no contributory infringement, and that

   the on-label use of a drug was substantial non-infringing use).

          Additionally, there is no evidence of infringement under the doctrine of equivalents.

   Teva’s Proposed Label and the claimed method are not insubstantially different, and do not



                                                    10
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 56 of 223 PageID: 6697
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   perform substantially the same function, in substantially the same way, with substantially the

   same result. For example, the “result” of following Teva’s Proposed Label is not substantially

   the same as that achieved by following the steps of claim 4. The importance of the patient’s

   prior therapy is emphasized in the specification of the ’262 patent, which alleges there is a

   “significant need” for methods of treating “diseases that are refractory to standard treatments.”

   (’262 patent at 3:8–14; see also, e.g. 17:52–56.) Teva’s Proposed Label would not necessarily

   result in the administration of pomalidomide to patients who have received prior therapy with

   stem cell transplantation. Thus, there is no evidence that Teva induces or contributes to the

   infringement of claim 4 under the doctrine of equivalents.

          For at least these reasons, Teva does not indirectly infringe claim 4.

                  4.      No Indirect Infringement of Claims 5 and 23: Prior therapy with a
                          proteasome inhibitor

          Claim 5 recites the method of claim 2, “wherein the previous therapy is treatment with a

   proteasome inhibitor.” Claim 23 recites the method of claim 22, “wherein the previous therapy

   is treatment with a proteasome inhibitor.” The Teva Proposed Label does not instruct patients or

   physicians to administer the Teva ANDA Product to patients who have had prior therapy solely

   with a proteasome inhibitor. The Indications and Usage section of the Teva Proposed Label

   states that the Teva ANDA Products are “indicated for patients with multiple myeloma who have

   received at least two prior therapies including lenalidomide and a proteasome inhibitor.” See,

   e.g. TEVA_POM_00000089 at TEVA_POM_00000089–90 (emphasis added). For example, the

   Teva Proposed Label makes no reference to patients having previously had prior therapy solely

   with a proteasome inhibitor, let alone directing physicians to prescribe to such patients. Instead,

   Teva’s Proposed Label’s indication requires patients to have had two previous therapies,

   including lenalidomide and a proteasome inhibitor. Therefore, the Teva Proposed Label does not


                                                   11
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 57 of 223 PageID: 6698
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   “encourage, recommend, or promote infringement” of these claims and there can be no finding

   of induced infringement under § 271(b). Takeda Pharm. U.S.A., Inc., 785 F.3d at 631.

   Additionally, Teva cannot be held liable for contributory infringement of claims 5 or 23 under §

   271(c) as, inter alia, there are substantial non-infringing uses. On-label use for the sole approved

   indication of pomalidomide will result in the treatment of a patients who have not received prior

   therapy solely with a proteasome inhibitor, which is more than an “unusual, far-fetched, illusory,

   impractical, occasional, aberrant, or experimental” use and is therefore substantial. Vita-Mix

   Corp., 581 F.3d 1 at 1327; In re Depomed Pat. Litig., 2016 WL 7163647, at *68 (finding no

   contributory infringement, and that the on-label use of a drug was substantial non-infringing

   use).

           Additionally, there is no evidence of infringement under the doctrine of equivalents.

   Teva’s Proposed Label and the claimed method are not insubstantially different, and do not

   perform substantially the same function, in substantially the same way, with substantially the

   same result. For example, the “result” of following Teva’s Proposed Label is not substantially

   the same as that achieved by following the steps of claims 5 and 23. The importance of the

   patient’s prior therapy is emphasized in the specification of the ’262 patent, which alleges there

   is a “significant need” for methods of treating “diseases that are refractory to standard

   treatments.” (’262 patent at 3:8–14; see also, e.g. 17:52–56). Teva’s Proposed Label would not

   necessarily result in the administration of pomalidomide to patients who had prior therapy solely

   with a proteasome inhibitor. Thus, there is no evidence that Teva induces or contributes to the

   infringement of claims 5 or 23 under the doctrine of equivalents.

           For at least these reasons Teva does not indirectly infringe claims 5 or 23.




                                                    12
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 58 of 223 PageID: 6699
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY


                  5.      No Indirect Infringement of Claims 6 and 7: Patients 65 years or
                          younger/older than 65

          Claim 6 recites the method of claim 1, “wherein the patient is older than 65 years.” Claim

   7 recites the method of claim 1, “wherein the patient is 65 years or younger.” Mere knowledge

   of possible infringing use by others, even if established by Celgene, does not amount to

   inducement, and instead “specific intent and action to induce infringement must be proven.”

   Warner-Lambert Co. v. Apotex Corp., 316 F.3d 1348, 1364 (Fed. Cir. 2003). The Teva Proposed

   Label does not instruct patients or physicians to infringe this claim requiring administration to a

   patient of any age, and specifically does not require administration to a patient 65 years or

   younger, or older than 65 years. See, e.g. TEVA_POM_00000089 at TEVA_POM_00000089–

   90. For example, the Indications and Usage section of the Teva Proposed Label does not direct

   usage in patients of any particular age. TEVA_POM_00000089 at TEVA_POM_00000089–90.

   Section 8 on Use in Specific Populations does not recommend or direct use in patients of any

   particular age, only noting that “[n]o dosage adjustment is required for pomalidomide based on

   age.” TEVA_POM_00000089 at TEVA_POM_00000101. Although this section of the Teva

   Proposed Label states that patients over 65 years of age were more likely to experience

   pneumonia, such “warnings convey little more than the knowledge of possible infringement, not

   the specific intent and action to induce required for infringement.” Otsuka Pharm. Co. v.

   Torrent Pharm. Ltd., 99 F. Supp. 3d 461, 494 (D.N.J. 2015); Takeda Pharms. U.S.A., Inc., 785

   F.3d at 631 (“[m]erely ‘describ[ing]’ an infringing mode is not the same as ‘recommend[ing],’

   ‘encourag[ing],’ or ‘promot[ing]’an infringing use, or suggesting that an infringing use ‘should’

   be performed.”) (internal citations omitted). Therefore the Teva Proposed Label does not

   “encourage, recommend, or promote” use in patients 65 years or younger, or older than 65 years

   and does not induce infringement of these claims. Additionally, Teva cannot be held liable for


                                                    13
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 59 of 223 PageID: 6700
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   contributory infringement of claims 6 and 7 under § 271(c) as, inter alia, there are substantial

   non-infringing uses.

          Additionally, there is no evidence of infringement under the doctrine of equivalents.

   Teva’s Proposed Label and the claimed method are not insubstantially different, and do not

   perform substantially the same function, in substantially the same way, with substantially the

   same result. Thus, there is no evidence that Teva induces or contributes to the infringement of

   claims 6 or 7 under the doctrine of equivalents.

          For at least these reasons, Teva does not indirectly infringe claims 6 and 7.

                  6.      No Indirect Infringement of Claims 17–21 and 27: Administering of
                          dexamethasone or additional active agent

          Claim 17 recites the method of claim 1, further comprising “administering a

   therapeutically effective amount of an additional active agent.” Claims 18–21 depend from

   claim 17, and additionally require the “additional active agent” be dexamethasone. Claim 19

   recites the method of claim 1 “wherein 40 mg dexamethasone is administered.” Claim 27 recites

   the method of claim 22, further comprising “administering a therapeutically effective amount of

   dexamethasone.” Claim 20 recites the method of claim 1, “wherein the dexamethasone is orally

   administered once daily on days 1, 8, 15 and 22 of each 28 day cycle.” Claim 21 recites the

   method of claim 1, “wherein the dexamethasone is orally administered once a week of each 28

   day cycle.”

          The Teva Proposed Label does not instruct patients or physicians to administer an

   additional active agent or dexamethasone at any specific dosage or using any specific route of

   administration, nor does the Teva Proposed Label instruct patients or physicians to administer

   dexamethasone on any specific schedule, let alone the schedules recited by claims 20 and 21.

   The Indications and Usage section of the Teva Proposed Label states the Teva ANDA Products


                                                      14
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 60 of 223 PageID: 6701
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   are indicated “in combination with dexamethasone, for patients with multiple myeloma.”

   TEVA_POM_00000089 at TEVA_POM_00000089–90. The Dosage and Administration

   section of the Teva Proposed Label does not direct any specific dosage, specific schedule, nor

   route of administration for any additional active agent or dexamethasone. Id. The statements in

   Teva’s Proposed Label do not amount to an instruction to administer dexamethasone once daily

   on days 1, 8, 15 and 22 of each 28 day cycle, or once a week of each 28 day cycle. While the

   Clinical Studies section of the label refers to dexamethasone being administered in a trial at 20

   mg and 40 mg, this does not amount to an instruction to administer dexamethasone at either of

   these dosages. Further, the Clinical Studies section of the label refers to dexamethasone being

   administered in a clinical study either once daily on days 1, 8, 15 and 22 of a 28-day cycle, or

   once per day on days 1 through 4, 9 through 12, and 17 through 20 of a 28-day cycle.

   TEVA_POM_00000089 at TEVA_POM_000000105–06. This is not an instruction to

   administer dexamethasone according to the claimed schedule. The possibility that physicians

   may look outside the Teva Proposed Label to determine the dosage of an active agent or of

   dexamethasone, or the proper schedule for such administration, is insufficient for a finding of

   induced infringement. Otsuka Pharm. Co., Ltd., 99 F. Supp. 3d at 493 (an instruction

   “specifically directs that a particular action, or series of actions be taken”); United Therapeutics

   Corp. v. Sandoz, Inc., 12-CV-01617, 2014 WL 4259153, at *17 (D.N.J. Aug. 29, 2014) (a

   “scholarly scavenger hunt” through the label to identify statements that may inferentially but not

   inevitably tie to a physician's acts is insufficient to establish inducement). Therefore, the Teva

   Proposed Label does not “encourage, recommend, or promote infringement” of these claims and

   there can be no finding of induced infringement under § 271(b). Takeda Pharm. U.S.A., Inc., 785

   F.3d at 631. Additionally, Teva cannot be held liable for contributory infringement of claims



                                                    15
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 61 of 223 PageID: 6702
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   17–21 and 27 under § 271(c) as, inter alia, there are substantial non-infringing uses. On-label

   use for the sole approved indication of pomalidomide in combination with dexamethasone at

   dosages other than those required by the claims, e.g. 40 mg, and according schedules other than

   those required by the claims, is more than an “unusual, far-fetched, illusory, impractical,

   occasional, aberrant, or experimental” use and is therefore substantial. Vita-Mix Corp., 581 F.3d

   at 1327.

          Additionally, there is no evidence of infringement under the doctrine of equivalents.

   Teva’s Proposed Label and the claimed method are not insubstantially different, and do not

   perform substantially the same function, in substantially the same way, with substantially the

   same result. The specification to the ’428 patent states that the amounts of additional active

   agents to be administered may “depend on the specific agent used, the type of disease being

   treated or managed, the severity and stage of disease, and the amount(s) of immunomodulatory

   compounds of the invention and any optional additional active agents concurrently administered

   to the patient.” ’428 patent at 19:12–18. See also id. at 24:37–42. Teva’s Proposed Label

   would not necessarily result in an amount of an additional active agent or dexamethasone being

   administered according to the method of claims 17–21 and 27. Thus, there is no evidence that

   Teva induces or contributes to the infringement of claims 17–21 or 27 under the doctrine of

   equivalents.

          For at least these reasons, Teva does not indirectly infringe claims 17–21 and 27.

          B.      ’262 Patent

                  1.      No Direct Infringement of 1, 2, 4–16, 18–27, 29: A method of treating
                          multiple myeloma, which comprises administering to a patient having
                          multiple myeloma

          Each of the Asserted Claims of the ’262 patent recites “[a] method of treating multiple

   myeloma which comprises administering to a patient having multiple myeloma” the specified

                                                   16
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 62 of 223 PageID: 6703
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   compounds in the specified manner. Teva will not “administer” to any patients, and Teva will

   not treat multiple myeloma. For at least this reason, Teva does not directly infringe any of the

   Asserted Claims of the ’262 patent.

                    2.      No Indirect Infringement of Claim 9: Prior therapy with thalidomide,
                            3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione, a
                            proteasome inhibitor, stem cell transplantation, or a combination
                            thereof

             Claim 9 recites the method of claim 1, “wherein the previous therapy is treatment with

   thalidomide, 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione, a proteasome

   inhibitor, stem cell transplantation, or a combination thereof.” The specification to the ’262

   patent describes 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione as

   “Revimid™.” ’262 patent at 4:23-25.

             This claim is not infringed for at least the reasons provided in §§I.A.2–4 above, which are

   incorporated by reference in their entirety.

                    3.      No Indirect Infringement of Claims 1, 2, 4–16, 18–27, 29:
                            Administering dexamethasone

             Each of the Asserted Claims of the ’262 patent recites “[a] method of treating multiple

   myeloma which comprises administering to a patient having multiple myeloma” the specified

   compound and “40 mg of dexamethasone.” Claim 14 depends from claim 1 and recites “wherein

   the dexamethasone is orally administered in an amount of 40 mg once daily on days 1, 8, 15 and

   22 of each 28 day cycle.” Claim 15 depends from claim 1 and recites “wherein the

   dexamethasone is orally administered in an amount of about 40 mg once a week of each 28 day

   cycle.”

             These claims are not infringed for at least the reasons provided in §I.A.6 above, which

   are incorporated by reference in their entirety.

             C.     ’939 Patent

                                                      17
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 63 of 223 PageID: 6704
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY


                  1.      No Direct Infringement of Claims 1–14, 16–35: A method of treating
                          multiple myeloma, which comprises administering to a patient having
                          multiple myeloma

          Each of the Asserted Claims of the ’939 patent recites “[a] method of treating multiple

   myeloma, which comprises administering to a patient having multiple myeloma” the specified

   compound in the specified manner. Additionally, claim 20 recites the method of claim 1,

   “wherein the compound is orally administered [] until disease progression.” Claim 21 recites

   “administering a therapeutically effective amount of an additional active agent.” Claims 22–25

   and 33–35 require dexamethasone to be “administered.” Teva will not “administer” to any

   patients, and Teva will not treat multiple myeloma. Additionally, Teva will not “administer” any

   additional active agent or dexamethasone. Teva will also not “administer” the claimed

   compound “until disease progression.” For at least these reasons, Teva does not directly infringe

   any Asserted Claim of the ’939 patent.

                  2.      No Indirect Infringement of Claim 3: Prior therapy with thalidomide,
                          a proteasome inhibitor, or a combination thereof

          Claim 3 recites the method of claim 1, “wherein the previous therapy is treatment with

   thalidomide, a proteasome inhibitor, or a combination thereof.”

          This claim is not infringed for at least the reasons provided in §I.A.2 above, which are

   incorporated by reference in their entirety.

                  3.      No Indirect Infringement of Claim 4: Prior therapy with stem cell
                          transplantation

          Claim 4 recites the method of claim 1, “wherein the previous therapy is treatment with

   stem cell transplantation.”

          This claim is not infringed for at least the reasons provided in §I.A.3 above, which are

   incorporated by reference in their entirety.



                                                  18
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 64 of 223 PageID: 6705
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY


                  4.      No Indirect Infringement of Claims 5 and 27: Prior therapy with a
                          proteasome inhibitor

          Claim 5 recites the method of claim 2, “wherein the previous therapy is treatment with a

   proteasome inhibitor.” Claim 27 recites the method of claim 26, “wherein the previous therapy is

   treatment with a proteasome inhibitor.”

          These claims are not infringed for at least the reasons provided in §I.A.4 above, which is

   incorporated by reference in its entirety.

                  5.      No Indirect Infringement of Claims 6 and 7: Patients 65 years or
                          younger/older than 65

          Claim 6 recites the method of claim 1, “wherein the patient is older than 65 years.” Claim

   7 recites the method of claim 1, “wherein the patient is 65 years or younger.”

          These claims are not infringed for at least the reasons provided in §I.A.5 above, which is

   incorporated by reference in its entirety.

                  6.      No Indirect Infringement of Claims 21–25, 33–35: Administering a
                          therapeutically effective amount of dexamethasone or additional
                          active agent

          Claim 21 recites the method of claim 1, further comprising “administering a

   therapeutically effective amount of an additional active agent.” Claims 22–25 depend from

   claim 21, and additionally require the “additional active agent” be dexamethasone. Claim 33

   recites the method of claim 26, further comprising “administering a therapeutically effective

   amount of dexamethasone.” Claim 34 depends from claim 33 and further recites “wherein 40 mg

   dexamethasone is administered.” Claim 35 depends from claim 33 and further recites “wherein

   the dexamethasone is orally administered once daily on days 1, 8, 15 and 22 of a 28 day cycle.”

   Claim 24 recites the method of claim 22, “wherein the dexamethasone is orally administered

   once daily on days 1, 8, 15 and 22 of a 28 day cycle.” Claim 25 recites the method of claim 22,

   “wherein the dexamethasone is orally administered once a week of a 28 day cycle.” Claim 35

                                                   19
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 65 of 223 PageID: 6706
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   depends from claim 33 and further recites “wherein the dexamethasone is orally administered

   once daily on days 1, 8, 15 and 22 of a 28 day cycle.”

          These claims are not infringed for at least the reasons provided in §I.A.6 above, which is

   incorporated by reference in its entirety.

          D.      ’427 Patent

                  1.      No Direct Infringement of Claims 3–10: Dosage forms requiring
                          specified amounts of sodium stearyl fumarate

          Each of the Asserted Claims of the ’427 patent require sodium stearyl fumarate. Claims

   3, 5, 7, and 9 recite dosage forms comprising specified amounts of sodium stearyl fumarate.

   Teva’s ANDA Products do not contain any sodium stearyl fumarate. See, e.g.

   TEVA_POM_00001174 at TEVA_POM_00001177–80. For at least these reasons, Teva’s

   ANDA Products do not literally infringe claims 3–10.

          Additionally, there is no evidence that Teva’s ANDA Products infringe claims 3–10

   under the doctrine of equivalents, applying either the function-way-result test, or the

   insubstantial differences test. For example, the claimed amounts of sodium stearyl fumarate

   differ from the component(s), or combination of components, in Teva’s ANDA Products in

   substantial ways. Some such differences include at least the following:

          •    No component or components of the Teva ANDA Products is structurally or
               chemically similar to the sodium stearyl fumarate recited in the claims of the ’427
               patent.

          •    Due to both the different excipients and their presence at different amounts, the API-
               excipient and excipient-excipient interactions in Teva ANDA Products are
               substantially different than any interactions within the claimed dosage forms (See,
               e.g. Remington’s Pharmaceutical Sciences, 18th ed. at 1660 “it is now realized that
               the additives present in the capsule formulation, like the compressed tablet, can
               influence the release of the drug substance from the capsule.”)

                                                   20
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 66 of 223 PageID: 6707
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY


          •   The specification to the ’427 patent teaches an additional blending step before
              encapsulation where the sodium stearyl fumarate is added. For Example 5.2:

                  To this blend, sodium fumarate, which was passed through a 60 mesh
                  screen, was further blended. (’427 patent at 29:21–23)

              And, for example:

                  “When a lubricant, e.g., sodium stearyl fumarate, is used, the lubricant is
                  mixed with the pre-blend at the end of the process to complete the
                  pharmaceutical composition. This additional mixing is from about 1
                  minute to about 10 minutes, or from about 3 minutes to about 5 minutes.”
                  (’427 patent at 21:6–10).

              The Teva ANDA Products do not require this separate blending and screening step, as
              they do not contain sodium stearyl fumarate (see, e.g. TEVA_POM_00000672).

          •   Because sodium stearyl fumarate has a lubricating function in the claimed dosage
              form (“the lubricant is mixed with the pre-blend at the end of the process to complete
              the pharmaceutical composition” ’427 patent at 21:6–10), its absence from Teva’s
              ANDA Products leads to capsule fill having different properties.

          •   Sodium stearyl fumarate performs its lubricating function in a different manner than
              any component or combination of components in Teva’s ANDA Product at least
              because the chemical structures differ.

          •   The lubricating properties of a particular capsule fill blend can change the way in
              which the capsules are prepared, such as by requiring different machinery for
              blending or encapsulating, change the manner or method of blending, and/or
              changing the speed or efficiency of the blending or encapsulating (See, e.g.
              Remington’s Pharmaceutical Sciences, 18th ed. at 1660 “Since the flow of material is
              of great importance in the rapid and accurate filling of the capsule bodies, lubricants
              such as the stearates also are used frequently.”)

   Thus, no component, or combination of components, in Teva’s ANDA Products performs

   substantially the same function, in substantially the same way, to obtain the same result as the


                                                   21
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 67 of 223 PageID: 6708
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   specified amounts of sodium stearyl fumarate recited in the claims. Teva reserves the right to

   respond to any arguments made by Celgene that any component or combination of components

   of the Teva ANDA Product infringes this claim limitation under the doctrine of equivalents.

          Further, Celgene is precluded from claiming that Teva’s ANDA Products infringe claims

   3–10 under the doctrine of equivalents. For example, there can be no infringement under the

   doctrine of equivalents as a matter of law, if a claim limitation is totally missing from the

   accused device, as is the case here where Teva’s ANDA Products contain no sodium stearyl

   fumarate. See Warner–Jenkinson, 520 U.S. at 33–34; DeMarini Sports, Inc. v. Worth, Inc., 239

   F.3d 1314, 1332 (Fed. Cir. 2001); Perkin–Elmer Corp. v. Westinghouse Elec. Corp., 822 F.2d

   1528, 1532 (Fed. Cir. 1987) (courts may not “convert a multi-limitation claim to one of [fewer]

   limitations to support a finding of equivalency”). Teva’s ANDA Products do not contain any

   equivalent excipient.

          In addition, prosecution history estoppel and argument-based estoppel also preclude any

   potential argument by Celgene that Teva’s ANDA Products infringe claims 3-10 under the

   doctrine of equivalents. Claim amendments and arguments made during prosecution of a patent

   application can create an estoppel, thereby preventing the patent owner from recapturing subject

   matter through the doctrine of equivalents that was surrendered during prosecution of the patent.

   Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“[A]

   narrowing amendment made to satisfy any requirement of the Patent Act may give rise to an

   estoppel”).

          The prosecution history of the ’427 patent clearly establishes that the applicant made

   amendments and arguments with respect to these claims regarding the limitation “sodium stearyl

   fumurate at an amount of [x] mg” in response to the examiner’s patentability rejections which



                                                    22
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 68 of 223 PageID: 6709
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   preclude the application of the doctrine of equivalents with respect to the “sodium stearyl

   fumurate” limitation. The original independent claims did not recite a dosage form comprising

   any sodium stearyl fumarate. For example, claim 11 (which ultimately became claim 3),

   originally was as follows:

          11. An oral dosage form which weighs about 125 mg and comprises: 1)
          pomolidomide, or a pharmaceutically acceptable salt or solvate thereof, at an
          amount that provides 1 mg potency of pomolidomide; and 2) a pharmaceutically
          acceptable carrier or excipient.2

   ’427 patent at 32:52-59. The examiner rejected all claims as unpatentable under 35 U.S.C. §

   103.3 In response, the applicant narrowed all independent claims to require certain amounts of

   sodium stearyl fumarate. For example, claim 11 (which ultimately issued as claim 3) was

   amended to add “sodium stearyl fumurate at an amount of 0.32 mg:”4

          11. (Currently amended) An oral dosage form which weighs about 125 mg and
          comprises: 1) pomolidomide pomalidomide, or a pharmaceutically acceptable salt
          or solvate thereof, at an amount that provides 1 mg potency of pomolidomide
          pomalidomide; and 2) a pharmaceutically acceptable carrier or excipient 2)
          pregelatinized starch at an amount of 70 mg; 3) sodium stearyl fumarate at an
          amount of 0.32 mg; and 4) spray dried mannitol at an amount that brings the total
          weight of the composition to 125 mg.

   ’427 patent at 32:12-19.

          In the remarks that accompanied these amendments, the applicant admitted that the claim

   amendments were made in response to rejections to the claims as unpatentable under §103 and




   2
       U.S. Application No. 12/783,390, May 19, 2010 at 44–49 (claims 1, 11, 21, 31, 41, and 51)
       (emphasis added).
   3
       Office Action mailed April 24, 2012 at 3–11; Amendment and Response dated August 16,
       2012 at 3.
   4
       Amendment and Response dated August 16, 2012 at 3–6 (emphasis added).

                                                   23
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 69 of 223 PageID: 6710
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   argued the added sodium stearyl fumurate limitation was a basis for patentability.5 The applicant

   argued that:

          The stability shown for the claimed dosage forms would have been unexpected in
          view of the fact that those skilled in the art would have completely lacked any
          expectation, in particular based on [a prior art] disclosure, as to what specific
          excipients, at what amount levels, would bring about any advantageous properties
          in combination with Pomalidomide. For at least the reasons above, Applicants
          respectfully request that the rejection of the claims be withdrawn.6

   In other words, the applicant argued that the presence of sodium stearyl fumurate, and presence

   at specified amounts, made it patentable over the prior art.7 The applicant also submitted a

   declaration by named inventor Mr. Anthony Tutino in which he stated:

          It is my opinion that [] it would have been impossible for one reading [the cited
          prior art references to] arrive at the currently claimed dosage forms without
          specifically knowing that the particular combination of the particular excipients
          recited by the current claims would provide a formulation having favorable
          compatibility and stability properties.8

   When the examiner allowed the claims, the notice of allowance stated that the claims:

          were not obvious over the prior art of record because one of ordinary skill in the
          art could not have selected the specific oral dosage formulations as claimed from
          [the prior art] with a reasonable expectation in obtaining formulations that are
          stable under tested conditions because applicant showed in a declaration that
          stability of pomalidomide in formulation comprising various excipients is not
          predictable.9

   5
       Amendment and Response dated August 16, 2012 at 11 (emphasis added).
   6
       Amendment and Response dated August 16, 2012 at 10 (emphasis added).
   7
       See also Amendment and Response dated February 13, 2013 at 8–9; Supplemental
       Amendment and Response dated June 17, 2013 at 7–9; Supplemental Amendment dated May
       5, 2014 at 7–8 (“there simply is no disclosure in the cited references that would have
       prompted one skilled in the art to prepare a composition having pomalidomide at the
       specified amounts, along with the particular binders and fillers at the specified amounts
       recited by [pending independent claims]”).
   8
       Declaration of A. Tutino dated June 14, 2013 at ¶10 (emphasis added).
   9
       Notice of Allowability dated May 5, 2014 at 4.

                                                   24
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 70 of 223 PageID: 6711
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

          The above narrowing claim amendments were substantially related to patentability and

   thus preclude Celgene from arguing any equivalents to the sodium stearyl fumarate limitation.

   Additionally, statements such as the above made during prosecution that characterize the

   unexpected properties of the invention, distinguish the prior art, and identify critical attributes of

   the invention give rise to argument based estoppel and limit the available equivalents. See, e.g.,

   PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359, 1368 (Fed. Cir. 2007); Forest Labs., Inc. v. Abbott

   Labs., 239 F.3d 1305, 1314 (Fed. Cir. 2001); Bayer AG v. Elan Pharm. Research Corp., 212

   F.3d 1241, 1252 (Fed. Cir. 2000); Pharmacia & Upjohn Co., v. Mylan Pharm., Inc., 170 F.3d

   1373, 1378–79 & n. 3 (Fed. Cir. 1999). For at least these reasons, Celgene is estopped from

   asserting that dosage forms that do not contain sodium stearyl fumurate infringe claims 3–10

   under the doctrine of equivalents. Likewise, Celgene is also estopped from asserting that dosage

   forms that do not contain sodium stearyl fumurate at the recited amounts infringe claims 3–10

   under the doctrine of equivalents.

          Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents based on the doctrine of vitiation. The doctrine of

   equivalents cannot be used to vitiate meaningful limitations from the claims, as the public is

   entitled to rely on such limitations to avoid infringement. Johnson & Johnston Assocs. Inc. v.

   R.E. Serv. Co., 285 F.3d 1046, 1054 (Fed. Cir. 2002). Here, for example, vitiating the limitations

   requiring sodium stearyl fumarate at specified amounts would deprive the public of the notice

   function of the claims, and render an important limitation meaningless. Mirror Worlds, LLC v.

   Apple Inc., 692 F.3d 1351, 1358 (Fed. Cir. 2012) (“an argument that the absence of a feature is

   equivalent to its presence” negates the doctrine of equivalents).




                                                     25
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 71 of 223 PageID: 6712
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents based on the doctrine of public dedication.

   Celgene is precluded from asserting that any claim of the ’427 patent covers the Teva ANDA

   Products because the specification of the ’427 patent discloses the unclaimed subject matter such

   that it has been dedicated to the public. PSC Comput. Prods., Inc. v. Foxconn Int’l, Inc., 355

   F.3d 1353, 1360, 1(Fed. Cir. 2004) (“The disclosure-dedication rule requires an inventor who

   discloses specific matter to claim it, and to submit the broader claim for examination. Otherwise,

   that matter is dedicated to the public and may not be recaptured under the doctrine of

   equivalents.”). For example, the specification of the ’427 patent discloses the following

   embodiments, which do not contain any sodium stearyl fumarate:

           In one embodiment where the total weight of the dosage form is about 125 mg,
           the carrier, diluent, binder, or filler comprises mannitol and/or starch. In one
           embodiment, the excipient comprises both mannitol and starch. In one
           embodiment, where both mannitol and starch are present in the dosage form, the
           dosage form comprises about 70 mg of starch, and the remaining weight is filled
           by starch. In one embodiment, the mannitol is spray dried mannitol. In another
           embodiment, the starch is pregelatinized starch.10

           The specification describes corresponding embodiments for dosage forms having total

   weights of 250 mg, 180 mg, and 240 mg (at 8:59–67, 9:27–35, 9:62–10:3, respectively). The

   presence of any lubricant or sodium stearyl fumarate is excluded by the description of these

   embodiments (e.g. “the remaining weight is filled by starch”). Having disclosed two distinct sets

   of embodiments, one set which contains a lubricant such as sodium stearyl fumarate as claimed,

   and one set that does not, Celgene is not entitled to enforce the unclaimed embodiment as an

   equivalent of the one claimed. Moore U.S.A., Inc. v. Standard Register Co., 229 F.3d 1091, 1107

   (Fed. Cir. 2000).


   10
        ’427 patent at 8:24–32.

                                                   26
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 72 of 223 PageID: 6713
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents because to do so would ensnare the prior art. If

   the claims were to literally cover Teva ANDA Products, which contain no sodium stearyl

   fumurate, then the claims would encompass the prior art. Wilson Sporting Goods Co. v. David

   Geoffrey & Assocs., 904 F.2d 677, 683 (Fed. Cir. 1990). For example, claims reciting the same

   limitations as claims 3–10, but without the sodium stearyl fumurate, would be obvious in view of

   the prior art.11

           Dependent claims 4, 6, 8, and 10 merely recite the size of the capsule for each respective

   independent claim. Because there is an absence of direct infringement of the independent

   claims, there can be no direct infringement of dependent claims. Monsanto Co. v. Syngenta

   Seeds, Inc., 503 F.3d 1352, 1359 (Fed. Cir. 2007). As such, Teva’s ANDA Product cannot

   infringe dependent claims 4, 6, 8, and 10.

                      2.   No Direct Infringement of Claims 3–10: Dosage forms requiring
                           specified amounts of pregelatinized starch

           Each of claims 3, 5, 7, and 9 recite oral dosage forms containing specific amounts of

   pregelatinized starch (70, 140, 100.8, 134.4 mg, respectively). Teva’s ANDA Products do not

   contain 70, 100.8, 134.4, or 140 mg of pregelatinized starch. See TEVA_POM_00001174 at

   TEVA_POM_00001177–80. For at least these reasons, Teva’s ANDA Products do not literally

   infringe claims 3-10.

           Additionally, there is no evidence that Teva’s ANDA Products infringe claims 3–10

   under the doctrine of equivalents, applying either the function-way-result test, or the

   insubstantial differences test. For example, the amounts of pregelatinized starch in Teva’s



   11
        See, e.g. Office Action mailed April 24, 2012 at 3–11.

                                                   27
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 73 of 223 PageID: 6714
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   ANDA Products are substantially less than those recited by the claims. Some such differences

   include at least the following:

          •   The pregelatinized starch in the Teva ANDA Products does not operate in
              substantially the same “way” as the pregelatinized starch of the claims, as it is present
              in substantially lower amounts than in the claimed dosage forms.

          •   The amount of each excipient in a particular capsule fill blend, as well as the change
              to the total weight of the capsule fill, can change the way in which the capsules are
              prepared, such as by requiring different machinery for blending or encapsulating,
              change the manner or method of blending, and/or changing the speed or efficiency of
              the blending or encapsulating.

          •   Due to both the different excipients and their presence at different amounts, the API-
              excipient and excipient-excipient interactions in Teva ANDA Products are
              substantially different than any interactions within the claimed dosage forms. (See,
              e.g. Remington’s Pharmaceutical Sciences, 18th ed. at 1660 “However, it is now
              realized that the additives present in the capsule formulation, like the compressed
              tablet, can influence the release of the drug substance from the capsule.”)

          Thus, no component, or combination of components, in Teva’s ANDA Products performs

   substantially the same function, in substantially the same way, to obtain the same result as the

   specified amounts of spray dried mannitol recited in the claims. Teva reserves the right to

   respond to any arguments made by Celgene that any component or combination of components

   of the Teva ANDA Product infringes this claim limitation under the doctrine of equivalents.

   Further, Celgene is precluded from claiming that Teva’s ANDA Products infringe claims 3-10

   under the doctrine of equivalents. For example, prosecution history estoppel and argument-

   based estoppel preclude any potential argument by Celgene that Teva’s ANDA Products infringe

   claims 3-10 under the doctrine of equivalents.



                                                    28
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 74 of 223 PageID: 6715
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

           The prosecution history of the ’427 patent clearly establishes that the applicant made

   amendments and arguments with respect to these claims regarding the “pregelatinized starch at

   an amount of [x] mg” limitation in response to the examiner’s patentability rejections, which

   preclude the application of the doctrine of equivalents with respect to this limitation.

           The original independent claims in the application did not recite “pregelatinized starch,”

   nor did they recite “pregelatinized starch” in any specified amount.12 For example, claim 11

   (which ultimately became claim 3), originally was as follows:

           11. An oral dosage form which weighs about 125 mg and comprises: 1)
           pomolidomide, or a pharmaceutically acceptable salt or solvate thereof, at an
           amount that provides 1 mg potency of pomolidomide; and 2) a pharmaceutically
           acceptable carrier or excipient.13

   The examiner rejected all claims as unpatentable under 35 U.S.C. § 103.14 In response, the

   applicant amended all independent claims to require pregelatinized starch at specified amounts.

   For example, claim 11 (which ultimately issued as claim 3) was amended to add “pregelatinized

   starch at an amount of 70 mg:”15

           11. (Currently amended) An oral dosage form which weighs about 125 mg and
           comprises: 1) pomolidomide pomalidomide, or a pharmaceutically acceptable salt
           or solvate thereof, at an amount that provides 1 mg potency of pomolidomide
           pomalidomide; and 2) a pharmaceutically acceptable carrier or excipient 2)
           pregelatinized starch at an amount of 70 mg; 3) sodium stearyl fumarate at an
           amount of 0.32 mg; and 4) spray dried mannitol at an amount that brings the total
           weight of the composition to 125 mg.



   12
        U.S. Application No. 12/783,390 at 44–49 (claims 1, 11, 21, 31, 41, and 51).
   13
        U.S. Application No. 12/783,390, May 19, 2010 at 44–49 (claims 1, 11, 21, 31, 41, and 51)
        (emphasis added).
   14
        Office Action mailed April 24, 2012 at 3–11; Amendment and Response dated August 16,
        2012 at 3.
   15
        Amendment and Response dated August 16, 2012 at 3–6 (emphasis added).

                                                    29
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 75 of 223 PageID: 6716
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

            In the remarks that accompanied these amendments, the applicant admitted that the claim

   amendments were made in response to rejections to the claims as unpatentable under §103, and

   argued that added pregelatinized starch limitation was a basis for patentability.16 Specifically,

   the applicant stated that there was no disclosure in the prior art that would have “prompted one

   skilled in the art to prepare a composition having pomalidomide at the specified amounts, along

   with the particular binders and fillers at the specified amount, as recited” by the amended

   independent claims.17

            As such, the prosecution history of the ’427 patent clearly establishes that the applicant

   made narrowing amendments and arguments regarding the requirement of “pregelatinized

   starch” in response to the examiner’s patentability rejections which preclude Celgene from

   arguing infringement pursuant to the doctrine of equivalents of the “pregelatinized starch” claim

   limitation. For example, Celgene is precluded from arguing the “pregelatinized starch”

   limitation covers any product containing pregelatinized starch at an amount other than those

   recited by the claims. The applicant argued that “those skilled in the art would have completely

   lacked any expectation, in particular based on [prior art] disclosure, as to what specific

   excipients, at what amount levels, would bring about any advantageous properties in

   combination with Pomalidomide.”18 In other words, the applicant argued that the presence of

   sodium stearyl fumurate and the specified amounts made the claims patentable over the prior

   art.19


   16
        Amendment and Response dated August 16, 2012 at 10.
   17
        Amendment and Response dated August 16, 2012 at 9 (emphasis added).
   18
        Amendment and Response dated August 16, 2012 at 10 (emphasis added).
   19
        See also Amendment and Response dated February 13, 2013 at 8–9; Supplemental
        Amendment and Response dated June 17, 2013 at 7–9. See also Declaration of A. Tutino
                                                     30
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 76 of 223 PageID: 6717
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

           When the examiner allowed the claims, the notice of allowance stated that the claims:

           were not obvious over the prior art of record because one of ordinary skill in the
           art could not have selected the specific oral dosage formulations as claimed from
           [the prior art] with a reasonable expectation in obtaining formulations that are
           stable under tested conditions because applicant showed in a declaration that
           stability of pomalidomide in formulation comprising various excipients is not
           predictable.20

           The above narrowing claim amendments were substantially related to patentability and

   thus preclude Celgene from arguing any equivalents to the sodium stearyl fumarate limitation.

   Additionally, statements made during prosecution that characterize the unexpected properties of

   the invention, distinguish the prior art, and identify critical attributes of the invention give rise to

   argument based estoppel and limit the available equivalents. Janssen Pharm. N.V. v. Eon Labs

   Mfg., Inc., 374 F. Supp. 2d 263, 274-275 (E.D.N.Y. 2004) (“in light of its emphasis on the

   importance of the particular core size […], Janssen cannot now claim that the difference in core

   size between the ’015 patent and Eon's ANDA is insubstantial.”). For at least these reasons,

   Celgene is estopped from asserting that dosage forms that do not contain pregelatinized starch as

   the claimed amounts infringe claims 3–10 under the doctrine of equivalents.

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents based on the doctrine of vitiation. Here, for

   example, vitiating the limitations requiring specific amounts of pregelatinized starch would




        dated June 14, 2013 at ¶10 (asserting that the claimed dosage forms possessed favorable
        compatibility and stability properties); Supplemental Amendment dated May 5, 2014 at 7–8
        (“there simply is no disclosure in the cited references that would have prompted one skilled
        in the art to prepare a composition having pomalidomide at the specified amounts, along with
        the particular binders and fillers at the specified amounts recited by [pending independent
        claims]).
   20
        Notice of Allowability dated May 5, 2014 at 3–4.

                                                      31
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 77 of 223 PageID: 6718
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   deprive the public of the notice function of the claims, and render an important limitation

   meaningless.

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents based on the doctrine of public dedication.

   Celgene is precluded from asserting that any claim of the ’427 patent covers the Teva ANDA

   Products because the specification discloses the unclaimed subject matter such that it has been

   dedicated to the public. For example, the specification of the ’427 patent discloses the following

   embodiments, which are not limited to any specified amount of pregelatinized starch:

           In one embodiment, provided herein is a dosage form comprising: 1)
           pomalidomide, or a pharmaceutically acceptable stereoisomer, prodrug, salt,
           solvate, or clathrate thereof, present at an amount that provides about 1 mg
           potency of pomalidomide; and 2) a pharmaceutically acceptable excipient. In one
           embodiment, the total weight of the dosage form is about 125 mg. In one
           embodiment, the dosage form is suitable for administration in a size 4 or larger
           capsule. In one embodiment, the excipient comprises a carrier, diluent, binder, or
           filler. In one embodiment, the excipients comprise a carrier, diluent, binder, or
           filler and a lubricant.

           In one embodiment where the total weight of the dosage form is about 125 mg,
           the carrier, diluent, binder, or filler comprises mannitol and/or starch. In one
           embodiment, the excipient comprises both mannitol and starch. 21

           The specification describes corresponding embodiments for dosage forms having total

   weights of 250 mg, 180 mg, and 240 mg (at 8:48–61, 9:16–29, 9:51–64, respectively). These

   embodiments are not limited to dosage forms comprising pregelatinized starch, nor are they

   limited to pregelatinized starch at any particular amount. Having disclosed two distinct sets of

   embodiments, one set which contains pregelatinized starch at the amounts claimed, and one set

   that does not, Celgene is not entitled to enforce the unclaimed embodiment as an equivalent of

   the one claimed.


   21
        ’427 patent at 8:12–27.

                                                   32
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 78 of 223 PageID: 6719
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents because to do so would ensnare the prior art. If

   the claims were to literally cover the Teva ANDA Products with amounts of pregelatinized

   starch other than those claimed, then the claims would encompass the prior art. Wilson Sporting

   Goods Co., 904 F.2d at 683. For example, claims reciting the same limitations as claims 3–10,

   but comprising pregelatinized starch at amounts other than those claimed, would be obvious in

   view of the prior art.22

           For the same reasons, as outlined above, Teva’s ANDA Product cannot infringe

   dependent claims 4, 6, 8, and 10.

                   3.         No Direct Infringement of Claims 3–10: Dosage forms requiring
                              specified amounts of spray dried mannitol

           Each of claims 3, 5, 7, and 9 recite oral dosage forms requiring spray dried mannitol at an

   amount that brings the total weight of the composition to specified weights. In other words, the

   claims recite spray dried mannitol in an amount of 53.68, 107.36, 75.75, or 101 mg, respectively.

   Teva’s ANDA Products do not contain 53.68, 107.36, 75.75, or 101 mg of spray dried mannitol.

   See, e.g. TEVA_POM_00001174 at TEVA_POM_00001177–80. For at least these reasons,

   Teva’s ANDA Products do not literally infringe claims 3–10.

           Additionally, there is no evidence that Teva’s ANDA Products infringe claims 3-10

   under the doctrine of equivalents, applying either the function-way-result test, or the

   insubstantial differences test. For example the specified amounts of spray dried mannitol are

   substantially higher than the amounts of spray dried mannitol in Teva’s ANDA Products. Such

   substantial differences include at least the following:



   22
        See, e.g. Office Action mailed April 24, 2012 at 3–11.

                                                    33
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 79 of 223 PageID: 6720
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY


          •   The spray dried mannitol in the Teva ANDA Products does not operate in
              substantially the same “way” as the mannitol of the claims, as it is present in
              substantially lower amounts than in the claimed dosage forms.

          •   The amount of each excipient in a particular capsule fill blend, as well as the change
              to the total weight of the capsule fill, can change the way in which the capsules are
              prepared, such as by requiring different machinery for blending or encapsulating,
              change the manner or method of blending, and/or changing the speed or efficiency of
              the blending or encapsulating. (See, e.g. Remington’s Pharmaceutical Sciences, 18th
              ed. at 1660 “it is now realized that the additives present in the capsule formulation,
              like the compressed tablet, can influence the release of the drug substance from the
              capsule.”)

          •   Due to both the different excipients and their presence at different amounts, the API-
              excipient and excipient-excipient interactions in Teva ANDA Products are
              substantially different than any interactions within the claimed dosage forms. (See,
              e.g. Remington’s Pharmaceutical Sciences, 18th ed. at 1660 “it is now realized that
              the additives present in the capsule formulation, like the compressed tablet, can
              influence the release of the drug substance from the capsule.”)

          Thus, no component, or combination of components, in Teva’s ANDA Products performs

   substantially the same function, in substantially the same way, to obtain the same result as the

   specified amounts of spray dried mannitol recited in the claims. Teva reserves the right to

   respond to any arguments made by Celgene that any component or combination or components

   of the Teva ANDA Product infringes this claim limitation under the doctrine of equivalents.

          Further, Celgene is precluded from claiming that Teva’s ANDA Products infringe claims

   3–10 under the doctrine of equivalents. For example, prosecution history estoppel and

   argument-based estoppel preclude any potential argument by Celgene that Teva’s ANDA

   Products infringe claims 3–10 under the doctrine of equivalents.


                                                   34
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 80 of 223 PageID: 6721
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

           The prosecution history of the ’427 patent clearly establishes that the applicant made

   amendments and arguments with respect to these claims regarding the “spray dried mannitol at

   an amount that brings the total weight of the composition to [x] mg” limitation in response to the

   examiner’s patentability rejections, which preclude the application of the doctrine of equivalents

   with respect to this limitation. As outlined in § Error! Reference source not found., the

   original independent claims recited dosage forms comprising pomalidomide and “a

   pharmaceutically acceptable carrier or excipient.” These claims were not limited to mannitol in

   any specified amount.23 As with its arguments to overcome the art by including “sodium stearyl

   fumurate,” the applicant argued that the cited references do “not teach or suggest the advantages

   of the specific oral dosage forms claimed in the current application” and that amendments to

   include the spray dried mannitol limitation were a basis for patentability.24 Specifically, the

   applicant stated that there was no disclosure in the prior art that would have “prompted one

   skilled in the art to prepare a composition having pomalidomide at the specified amounts, along

   with the particular binders and fillers at the specified amount, as recited by the claims.”25 As

   such, the prosecution history of the ’427 patent clearly establishes that the applicant made

   narrowing amendments and arguments with respect to the independent claims regarding the

   requirement of “spray dried mannitol” in response to the examiner’s patentability rejections

   which preclude the application of the doctrine of equivalents with respect to the “spray dried

   mannitol” limitation. These narrowing claim amendments were substantially related to

   patentability and thus preclude Celgene from arguing any equivalents to the spray dried mannitol


   23
        U.S. App. No. 12/783,390 at 44–49 (claims 1, 11, 21, 31, 41, and 51).
   24
        Amendment and Response dated August 16, 2012 at 10.
   25
        Amendment and Response dated August 16, 2012 at 9 (emphasis added).

                                                    35
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 81 of 223 PageID: 6722
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   limitation. For at least these reasons, Celgene is estopped from asserting that dosage forms that

   do not contain spray dried mannitol at the amounts recited by claims 3–10 infringe under the

   doctrine of equivalents.

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents based on the doctrine of vitiation. Here, for

   example, vitiating the limitations requiring specified weights of spray dried mannitol would

   deprive the public of the notice function of the claims, and render an important limitation

   meaningless.

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents based on the doctrine of public dedication.

   Celgene is precluded from asserting that any claim of the ’427 patent covers the Teva ANDA

   Products, because the specification of the ’427 patent discloses the unclaimed subject matter

   such that it has been dedicated to the public. For example, the specification of the ’427 patent

   discloses the following embodiment, in which the weight of mannitol varies from that disclosed

   in the claims:

           In one embodiment, the dosage forms provided herein comprise both mannitol
           and starch. In one embodiment, mannitol and starch comprise from about 70 to
           about 99 weight percent of total weight of the composition.26

           This embodiment, in which the mannitol and starch together comprise 70–99% weight of

   the total weight of the composition, are in contrast to other embodiments that require specific

   weights of spray dried mannitol and starch that comprise over 99% weight of the total weight of

   the composition (e.g. “In one in embodiment, provided herein is a dosage form comprising …. 2)

   about 70 mg of pregelatinized starch … 4) spray dried mannitol at an amount that brings the total


   26
        ’427 patent at 6:51–54.

                                                   36
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 82 of 223 PageID: 6723
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   weight of the dosage form to 125 mg.” 8:39–46). Having disclosed two distinct sets of

   embodiments, one set which recite dosage forms comprising the recited amounts of mannitol,

   and one set that recite more or less than that, Celgene is not entitled to enforce the unclaimed

   embodiment as an equivalent of the one claimed.

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents because to do so would ensnare the prior art. If

   the claims were to literally cover the Teva ANDA Products which contain mannitol at amounts

   other than those claimed, the claims would encompass the prior art. For example, claims reciting

   the same limitations as claims 3–10, but without the spray dried mannitol at the amounts

   claimed, would be obvious in view of the prior art.27

           For the same reasons, as outlined above, Teva’s ANDA Product cannot infringe

   dependent claims 4, 6, 8, and 10.

                   4.      No Direct Infringement of Claims 3–10: Dosage forms of specified
                           weights

           Each of claims 3, 5, 7, and 9 recite an “oral solid dosage form in the form of a capsule

   which” of specified weights (125, 250, 180, or 240 mg). Additionally each of claims 3, 5, 7, and

   9 recites “spray dried mannitol at an amount that brings the total weight of the composition to”

   specified weights (125, 250, 180, or 240 mg). Teva’s ANDA Products do not satisfy these

   limitations. For example, none of Teva’s ANDA Products has a weight of 125, 250, 180, or 240

   mg. See, e.g. TEVA_POM_00000595 at TEVA_POM_00000628; TEVA_POM_00000595 at

   TEVA_POM_00000652-3. For at least these reasons, Teva’s ANDA Products do not literally

   infringe claims 3-10.



   27
        See, e.g. Office Action mailed April 24, 2012 at 3–11.

                                                    37
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 83 of 223 PageID: 6724
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

          Additionally, there is no evidence that Teva’s ANDA Products infringe claims 3-10

   under the doctrine of equivalents, applying either the function-way-result test, or the

   insubstantial differences test. For example, the claimed dosage forms of specified weights are

   substantially different from the weights of the Teva ANDA Products. Additionally, Teva’s

   ANDA Products do not perform substantially the same function, in substantially the same way,

   to obtain the same result as the claimed dosage forms having the specified weights. For

   example, the Teva ANDA Products do not operate in substantially the same “way” as the dosage

   forms of the claims, as they are substantially lighter in weight than the claimed dosage forms

   (100 mg, 200 mg, 150 mg, and 200 mg for the 1 mg, 2 mg, 3 mg, and 4 mg dosage strengths,

   respectively, equating to 20% lighter in weight; TEVA_POM_00000595 at

   TEVA_POM_00000664). Teva reserves the right to respond to any arguments made by Celgene

   that any component or combination or components of the Teva ANDA Product infringes this

   claim limitation under the doctrine of equivalents.

          Further, Celgene is precluded from claiming that Teva’s ANDA Products infringe claims

   3–10 under the doctrine of equivalents. For example, prosecution history estoppel and

   argument-based estoppel preclude any potential argument by Celgene that Teva’s ANDA

   Products infringe this limitation under the doctrine of equivalents.

          The prosecution history of the ’427 patent clearly establishes that the applicant made

   amendments and arguments with respect to these claims regarding these limitations in response

   to the examiner’s patentability rejections, which preclude the application of the doctrine of

   equivalents with respect to these claim limitations. The original independent claims recited




                                                   38
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 84 of 223 PageID: 6725
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   dosage forms which weigh “about” a certain weight. 28 For example, claim 11 (which ultimately

   became claim 3), originally was as follows:

           11. An oral dosage form which weighs about 125 mg and comprises: 1)
           pomolidomide, or a pharmaceutically acceptable salt or solvate thereof, at an
           amount that provides 1 mg potency of pomolidomide; and 2) a pharmaceutically
           acceptable carrier or excipient.

   The specification of the ’427 defines “about” as follows:

           As used herein, and unless otherwise specified, the term “about,” when used in
           connection with doses, amounts, or weight percent of ingredients of a
           composition or a dosage form, means dose, amount, or weight percent that is
           recognized by those of ordinary skill in the art to provide a pharmacological effect
           equivalent to that obtained from the specified dose, amount, or weight percent is
           encompassed. Specifically, the term “about” contemplates a dose, amount, or
           weight percent within 30%, 25%, 20%, 15%, 10%, or 5% of the specified dose,
           amount, or weight percent is encompassed.

   ’427 Patent at 4:4–14. During prosecution, the examiner issued a Non-Final Rejection of the

   claims originally containing “about,” noting that based on the specification, the claimed amounts

   reciting “amount” are “viewed as ranges.”29 In response to the examiner’s rejection, the

   applicant narrowed all the claims by removing the word “about”:30

           11. (Currently amended) An oral dosage form in the form of a capsule which
           weighs about 125 mg and comprises: 1) pomalidomide, or a pharmaceutically
           acceptable salt or solvate thereof, at an amount that provides 1 mg potency of
           100% pure pomalidomide; 2) pregelatinized starch at an amount of 70 mg; 3)
           sodium stearyl fumarate at an amount of 0.32 mg; and 4) spray dried mannitol at
           an amount that brings the total weight of the composition to 125 mg.




   28
        U.S. Application No. 12/783,390, May 19, 2010 at 44–49 (claims 1, 11, 21, 31, 41, and 51)
        (emphasis added).
   29
        Non-Final Rejection mailed April 24, 2012 at 2.
   30
        Supplemental Amendment and Response dated June 17, 2013 at 2–4.

                                                   39
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 85 of 223 PageID: 6726
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   After this amendment, the examiner allowed the claims, stating in the notice that the rejections

   under §112 ¶2 were “obviated with claim amendments” made on June 17, 2013.31

           A reasonable competitor reading the specification and file history, finding that the term

   “about” was removed from the claims, would understand that the patent applicant had

   surrendered dosage forms of any weights other than the exact doses recited in each claim.

   Desper Prods., Inc. v. QSound Labs, Inc., 157 F.3d 1325, 1338 (Fed. Cir. 1998) (“In determining

   the scope of what, if any, subject matter has been surrendered, the standard is an objective one:

   what would a reasonable competitor reading the prosecution history conclude has been

   surrendered”). For example, the patent applicant surrendered at least the ranges of weights in the

   specification and can no longer claim as equivalents weights that differ from the specified dose

   by 30%, 25%, 20%, 15%, 10%, or 5%. As such, the prosecution history of the ’427 patent

   clearly establishes that the applicant made amendments and arguments with respect to the

   independent claims regarding the requirement of “a capsule which weighs” in response to the

   examiner’s patentability rejections which preclude the application of the doctrine of equivalents

   with respect to these claim limitations.

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents based on the doctrine of vitiation. Here, for

   example, vitiating the limitations requiring specific weights would deprive the public of the

   notice function of the claims, and render an important limitation meaningless.

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents based on the doctrine of public dedication.

   Celgene is precluded from asserting that any claim of the ’427 patent covers the Teva ANDA


   31
        Notice of Allowability dated May 5, 2014 at 3–4.

                                                   40
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 86 of 223 PageID: 6727
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   Products, as it disclosed the unclaimed subject matter in the specification and has therefore

   dedicated it to the public. For example, the specification of the ’427 patent discloses the

   following embodiments, in which the “total weight of the dosage form is about 125 mg”:

           In one embodiment where the total weight of the dosage form is about 125 mg
           and where a lubricant is present, the lubricant is sodium stearyl fumarate. In one
           embodiment, the sodium stearyl fumarate is present at an amount of about 0.3 mg.
           In one embodiment, the sodium stearyl fumarate is present at an amount of about
           0.32 mg.32

   The specification describes corresponding embodiments for dosage forms having “total weights”

   of “about” 250 mg, 180 mg, and 240 mg (’427 patent at 9:1–6, 9:36–41, 10:4–8, respectively).

   These embodiments are in contrast to other embodiments that are expressed to be in exact

   weights (e.g. “In some embodiments, provided herein is a dosage form comprising …. spray

   dried mannitol at an amount that brings the total weight of the dosage form to 125 mg.” Id. at

   11:23–32). Having disclosed two distinct sets of embodiments, one set which recite dosage

   forms of “about” specified weights, and one set that are of precise weights, Celgene is not

   entitled to enforce the unclaimed embodiment as an equivalent of the one claimed.

           Celgene is also precluded from asserting that any claim of the ’427 patent covers the

   Teva ANDA Products with weights other than those claimed, as if the claims were to literally

   cover such products, the claims would encompass the prior art. For example, claims reciting the

   same limitations as claims 3-10, but without the weight limitation, would be obvious in view of

   the prior art.33

           For the same reasons, as outlined above, Teva’s ANDA Product cannot infringe

   dependent claims 4, 6, 8, and 10.


   32
        ’427 patent at 8:33–38.
   33
        See, e.g. Office Action mailed April 24, 2012 at 3–11.

                                                   41
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 87 of 223 PageID: 6728
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY


                  5.       No Direct Infringement of Claims 3–10: Dosage forms requiring
                           specified weight of 100% pure pomalidomide

          Each of claims 3, 5, 7, and 9 recite oral solid dosage forms that contain pomalidomide, or

   a pharmaceutically acceptable salt or solvate thereof, at an amount that provides 1, 2, 3, or 4 mg

   of 100% pure pomalidomide. Teva’s ANDA Products do not contain pomalidomide at an

   amount that provides 1, 2, 3, or 4 mg of 100% pure pomalidomide. See TEVA_POM_00000686-

   89; TEVA_POM_00001177. For at least these reasons, Teva’s ANDA Products do not literally

   infringe claims 3–10.

          Additionally, there is no evidence that Teva’s ANDA Products infringe claims 3–10

   under the doctrine of equivalents, applying either the function-way-result test, or the

   insubstantial differences test. For example, the specified amounts of “100% pure pomalidomide”

   are substantially different from the amounts present in the Teva ANDA Products. Some such

   differences include at least the following:

          •   Due to both the different excipients, their presence at different amounts, and the
              differing amount of API, the API-excipient and excipient-excipient interactions in
              Teva ANDA Products are substantially different than any interactions within the
              claimed dosage forms. (See, e.g. Remington’s Pharmaceutical Sciences, 18th ed. at
              1660 “it is now realized that the additives present in the capsule formulation, like the
              compressed tablet, can influence the release of the drug substance from the capsule.”)

          •   The amount of each excipient in a particular capsule fill blend, as well as the change
              to the total weight of the capsule fill, can change the way in which the capsules are
              prepared, such as by requiring different machinery for blending or encapsulating,
              change the manner or method of blending, and/or changing the speed or efficiency of
              the blending or encapsulating.

          Thus, the amount and purity of the pomalidomide in Teva’s ANDA Products does not

   perform substantially the same function, in substantially the same way, to obtain the same result

                                                   42
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 88 of 223 PageID: 6729
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   as the specified amounts of “100% pure pomalidomide” recited in the claims. Teva reserves the

   right to respond to any arguments made by Celgene that any component or combination or

   components of the Teva ANDA Product infringes this claim limitation under the doctrine of

   equivalents.

             Additionally, the inherent narrowness of the claim language and specification precludes

   the application of the doctrine of equivalents. For example, the specification of the ’427 patent

   states:

             In some embodiments, because it is typical to obtain pomalidomide, or a
             pharmaceutically acceptable stereoisomer, prodrug, salt, solvate, or clathrate
             thereof, at a purity of less than 100%, the formulations and dosage forms provided
             herein may be defined as compositions, formulations, or dosage forms that
             comprise pomalidomide, or a pharmaceutically acceptable stereoisomer, prodrug,
             salt, solvate, or clathrate thereof, at an amount that provides the potency of a
             specified amount of 100% pure pomalidomide.

   ’427 patent at 7:26–34. From these statements in the specification, a person of ordinary skill in

   the art would understand that the claims exclude any dosage form containing any amount of

   pomalidomide less than the specified amount of “100% pure pomalidomide.” See Tanabe

   Seiyaku Co. v. U.S. Int’l Trade Comm’n, 109 F.3d 726, 732 (Fed. Cir. 1997) (narrow language in

   the claims and specification can preclude use of doctrine of equivalents to reach beyond what is

   literally claimed).

             Further, Celgene is precluded from claiming that Teva’s ANDA Products infringe claims

   3–10 under the doctrine of equivalents. For example, prosecution history estoppel and

   argument-based estoppel preclude any potential argument by Celgene that Teva’s ANDA

   Products infringe claims 3–10 under the doctrine of equivalents.

             The prosecution history of the ’427 patent clearly establishes that the applicant made

   amendments and arguments with respect to these claims regarding the “at an amount that

   provides [x] mg of 100% pure pomalidomide” limitation in response to the examiner’s

                                                     43
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 89 of 223 PageID: 6730
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   patentability rejections, which preclude the application of the doctrine of equivalents with

   respect to this limitation.

              The original independent claims in the application did not recite “at an amount that

   provides [x] mg of 100% pure pomalidomide” nor did they recite “100% pure pomalidomide” in

   any specified amount.34 For example, claim 11 (which ultimately became claim 3), originally

   was as follows:

              11. An oral dosage form which weighs about 125 mg and comprises: 1)
              pomolidomide, or a pharmaceutically acceptable salt or solvate thereof, at an
              amount that provides 1 mg potency of pomolidomide; and 2) a
              pharmaceutically acceptable carrier or excipient.35

   The examiner rejected all pending claims as unpatentable under §112 ¶2.36 The examiner stated

   that the pending independent claims were indefinite “because they recite potency of

   pomalidomide in miligrams [sic].”37 In response, the applicant traversed the rejection and stated

   that “the potency of pomalidomide, as recited by the pending claims, is unambiguously

   explained in the specification,” referring to the statements at 9:20–25, reproduced above.38

              The examiner maintained the rejection and stated that:

              Based on the specification (from page 9 line 30 to page 10 line 5) it appears that
              the applicant intended to say that since pomalidomide is obtained at a purity of
              less than 100%, the amount of impure pamolidomide that is utilized in the dosage
              forms should provide a specified amount of pure pamolidomide such as 0.5 mg.39

   34
        U.S. Application. No. 12/783,390, at 44–49 (claims 1, 11, 21, 31, 41, and 51).
   35
        U.S. Application No. 12/783,390, at 44–49 (claims 1, 11, 21, 31, 41, and 51) (emphasis
        added).
   36
        Office Action mailed April 24, 2012 at 2–3.
   37
        Id.
   38
        Amendment and Response dated August 16, 2012 at 8.
   39
        Office Action mailed November 15, 2012 at 4–5.

                                                      44
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 90 of 223 PageID: 6731
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   The applicant traversed the rejection again, stating that “the "mg" unit recited by the claims does

   not refer to the actual potency of the active ingredient, but instead refers to the amount of

   pomalidomide free base that would provide the required potency.”40 The examiner issued an

   Advisory Action restating the §112 ¶2 rejection and the applicant then amended the claims,

   admitting that the claim amendments were made in response in to rejections to the claims as

   unpatentable under §112 ¶2.41 For example, claim 11 (which ultimately issued as claim 3) was

   amended to add “100% pure:”42

           11. (Currently amended) An oral dosage form in the form of a capsule which
           weighs about 125 mg and comprises: 1) pomalidomide, or a pharmaceutically
           acceptable salt or solvate thereof, at an amount that provides 1 mg potency of
           100% pure pomalidomide; 2) pregelatinized starch at an amount of 70 mg; 3)
           sodium stearyl fumarate at an amount of 0.32 mg; and 4) spray dried mannitol at
           an amount that brings the total weight of the composition to 125 mg.

   After this amendment, the examiner allowed the claims, stating in the notice of allowance that

   the rejections under §112 ¶2 were “obviated with claim amendments” made on June 17, 2013.43

   A reasonable competitor reading the specification and file history, finding that the term “100%

   pure” was added to the claims, would understand that the patent applicant had surrendered

   dosage forms comprising any amount of pomalidomide less than the claimed amounts of “100%

   pure pomalidomide.” Desper Prods., Inc., 157 F.3d at 1338. As such, the prosecution history of

   the ’427 patent clearly establishes that the applicant made amendments and arguments with

   respect to the independent claims regarding the requirement of “100% pure pomalidomide” in



   40
        Response After Final Action dated February 13, 2013 at 7–8.
   41
        Advisory Action mailed March 25, 2013.
   42
        Supplemental Amendment and Response dated June 17, 2013 at 2–4 (emphasis added).
   43
        Notice of Allowability dated May 5, 2014 at 3–4.

                                                    45
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 91 of 223 PageID: 6732
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

   response to the examiner’s patentability rejections which preclude the application of the doctrine

   of equivalents with respect to this limitation.

           For example, as with its arguments to overcome the art by including “sodium stearyl

   fumurate” limitation, in remarks that accompanied these amendments, the applicant argued that

   the cited references do “not teach or suggest the advantages of the specific oral dosage forms

   claimed in the current application.”44 Specifically, the applicant stated that there was no

   disclosure in the prior art that would have “prompted one skilled in the art to prepare a

   composition having pomalidomide at the specified amounts, along with the particular binders

   and fillers at the specified amount, as recited” by the amended independent claims.45

           The above narrowing claim amendments were substantially related to patentability and

   thus preclude Celgene from arguing any equivalents to the sodium stearyl fumarate limitation.

   Additionally, statements such as the above made during prosecution that characterize the

   unexpected properties of the invention, distinguish the prior art, and identify critical attributes of

   the invention give rise to argument based estoppel and limit the available equivalents. For at

   least these reasons, Celgene is estopped from asserting that the Teva ANDA Products infringe

   claims 3–10 under the doctrine of equivalents.

           Celgene is further legally precluded from claiming that Teva’s ANDA Products infringe

   claims 3–10 under the doctrine of equivalents based on the doctrine of vitiation. Here, for

   example, vitiating the limitations requiring pomalidomide at an amount that provides specific

   amounts of “100% pure pomalidomide,” to anything less than 100% purity, would deprive the

   public of the notice function of the claims, and render an important limitation meaningless.


   44
        Amendment and Response dated August 16, 2012 at 10.
   45
        Amendment and Response dated August 16, 2012 at 9 (emphasis added).

                                                     46
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 92 of 223 PageID: 6733
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

           Celgene is also precluded from asserting that any claim of the ’427 patent covers the

   Teva ANDA Products with less than the recited amounts of “100% pure pomalidomide,” as if the

   claims were to literally cover such products, the claims would encompass the prior art. For

   example, claims reciting the same limitations as claims 3–10, but without the 100% purity

   limitation, would be obvious in view of the prior art.46

           For the same reasons, as outlined above, Teva’s ANDA Product cannot infringe

   dependent claims 4, 6, 8, and 10.

                   6.     No Indirect Infringement of Claims 3–10: No indirect infringement

           Liability under each of §§ 271(b) and (c) requires a finding of direct infringement.

   Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1326 (Fed. Cir. 2010) (contributory infringement);

   Limelight Networks, Inc. v. Akamai Techs., Inc., 134 S. Ct. 2111, 2117 (2014) (induced

   infringement). As outlined above, the Teva ANDA Products do not, and will not, directly

   infringe claims 3–10. For at least these reasons, there can be no finding of indirect infringement

   of those claims.

   Dated: December 15, 2017              WALSH PIZZI O’REILLY FALANGA LLP

                                         /s/ Liza M. Walsh

                                         Liza M. Walsh
                                         Christine I. Gannon
                                         Eleonore Ofosu-Antwi
                                         One Riverfront Plaza
                                         1037 Raymond Boulevard, Suite 600
                                         Newark, NJ 07102
                                         Tel.: (973) 757-1100

                                         OF COUNSEL:

                                         Jay P. Lefkowitz
                                         Jeanna M. Wacker

   46
        See, e.g. Office Action mailed April 24, 2012 at 3–11.

                                                    47
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 93 of 223 PageID: 6734
   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY

                                KIRKLAND & ELLIS LLP
                                601 Lexington Avenue
                                New York, NY 10022
                                Tel.: (212) 446-4800
                                lefkowitz@kirkland.com
                                jeanna.wacker@kirkland.com

                                Kristen P.L. Reichenbach
                                KIRKLAND & ELLIS LLP
                                555 California Street
                                San Francisco, CA 94104
                                Tel.: (415) 439-1400
                                kristen.reichenbach@kirkland.com

                                Attorneys for Defendant
                                Teva Pharmaceuticals USA, Inc.




                                         48
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 94 of 223 PageID: 6735




                              Exhibit 8
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 95 of 223 PageID: 6736
                                      111111  1111111111111111111111111111111111111111111111111111111111111
                                                                                                      US008828427B2


     c12)   United States Patent                                                   (10)   Patent No.:                  US 8,828,427 B2
            Tutino et al.                                                          (45)   Date of Patent:                          Sep.9,2014

     (54)   FORMULATIONS OF 4-AMIN0-2-(2,6-                                            USPC ........................................... 424/452; 514/323
            DIOXOPIPERIDINE-3-YL)ISOINDOLINE-1,3-                                      See application file for complete search history.
            DIONE
                                                                                (56)                    References Cited
     (75)   Inventors: Anthony Tutino, New Providence, NJ
                       (US); Michael T. Kelly, Lake                                             U.S. PATENT DOCUMENTS
                       Hopatcong, OH (US)                                            5,593,696 A *        111997 McNally eta!. .............. 424/472
                                                                                 2007/0155791 Al *        7/2007 Zeldis eta!. .................. 514/323
     (73)   Assignee: Celgene Corporation, Sunnnit, NJ (US)
                                                                                             FOREIGN PATENT DOCUMENTS
     ( *)   Notice:       Subject to any disclaimer, the term of this
                          patent is extended or adjusted under 35               wo        WO 2006/058008 Al           6/2006
                          U.S.C. 154(b) by 398 days.
                                                                                                   OTHER PUBLICATIONS
     (21)   Appl. No.: 12/783,390                                               Remington's Pharmaceutical Sciences 17th Edition, Published 1985,
                                                                                pp. 1613-1615 and 1625-1626.*
     (22)   Filed:        May 19,2010                                           Crane and List, "Immunomodulatory Drugs," Cancer Investigation
                                                                                23(7): 625-634 (2005).
     (65)                    Prior Publication Data
            US 2011/0045064 AI              Feb. 24, 2011
                                                                                * cited by examiner
                                                                                Primary Examiner- Richard Schnizer
                      Related U.S. Application Data                             Assistant Examiner- Alma Pi pic
     (60)   Provisional application No. 61/179,678, filed on May                (74) Attorney, Agent, or Firm- Jones Day
            19, 2009.
                                                                                (57)                       ABSTRACT
     (51)   Int. Cl.                                                            Pharmaceutical compositions and single unit dosage forms of
            A61K 311454                   (2006.01)                             4-amino-2-(2, 6-dioxopiperidine-3-yl )isoindoline-1 ,3 -diane,
            A61K9/48                      (2006.01)                             or a pharmaceutically acceptable stereoisomer, prodrug, salt,
     (52)   U.S. Cl.                                                            solvate, hydrate, or clathrate, are provided herein. Also pro-
            USPC ........................................... 424/452; 514/323   vided are methods of treating, managing, or preventing vari-
     (58)   Field of Classification Search                                      ous disorders, such as cancer or an inflannnatory disease.
            CPC ..... A61K 31/454; A61K 47/26; A61K 47/36;
                                           A61K 9/4858; A61K 9/4866                                12 Claims, No Drawings
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 96 of 223 PageID: 6737


                                                           US 8,828,427 B2
                                    1                                                                         2
           FORMULATIONS OF 4-AMIN0-2-(2,6-                                    prodrug, salt, solvate, hydrate, or clathrate thereof, in the
        DIOXOPIPERIDINE-3-YL)ISOINDOLINE-1,3-                                 dosage forms described herein.
                      DIONE
                                                                                                      3 .1. Definitions
      This application claims priority to U.S. Provisional Appli-
    cation No. 61/179,678, filed May 19, 2009, the entirety of                   As used herein and unless otherwise indicated, a compo-
    which is incorporated herein by reference.                                sition that is "substantially free" of a compound means that
                                                                              the composition contains less than about 20 percent by
                               1. FIELD                                       weight, more preferably less than about 10 percent by weight,
                                                                         10   even more preferably less than about 5 percent by weight, and
       Provided herein are formulations and dosage forms of                   most preferably less than about 3 percent by weight of the
    pomalidomide, i.e., 4-amino-2-(2,6-dioxopiperidine-3-yl)                  compound.
    isoindoline-1 ,3-dione or CC-404 7. Methods of using the for-                As used herein and unless otherwise indicated, the term
    mulations and dosage forms are also provided herein.                      "stereomerically pure" means a composition that comprises
                                                                         15
                                                                              one stereoisomer of a compound and is substantially free of
                          2. BACKGROUND                                       other stereoisomers of that compound. For example, a stereo-
                                                                              merically pure composition of a compound having one chiral
       Drug substances are usually administered as part of a for-             center will be substantially free of the opposite enantiomer of
    mulation in combination with one or more other agents that           20   the compound. A stereomerically pure composition of a com-
    serve varied and specialized pharmaceutical functions. Dos-               pound having two chiral centers will be substantially free of
    age forms of various types may be made through selective use              other diastereomers of the compound. A typical stereomeri-
    of pharmaceutical excipients. As pharmaceutical excipients                cally pure compound comprises greater than about 80 percent
    have various functions and contribute to the pharmaceutical               by weight of one stereoisomer of the compound and less than
    formulations in many different ways, e.g., solubilization,           25   about 20 percent by weight of other stereoisomers of the
    dilution, thickening, stabilization, preservation, coloring, fla-         compound, more preferably greater than about 90 percent by
    voring, etc. The properties that are commonly considered                  weight of one stereoisomer of the compound and less than
    when formulating an active drug substance include bioavail-               about 10 percent by weight of the other stereoisomers of the
    ability, ease of manufacture, ease of administration, and sta-            compound, even more preferably greater than about 95 per-
    bility of the dosage form. Due to the varying properties of the      30   cent by weight of one stereoisomer of the compound and less
    active drug substance to be formulated, dosage forms typi-                than about 5 percent by weight of the other stereoisomers of
    cally require pharmaceutical excipients that are uniquely tai-            the compound, and most preferably greater than about 97
    lored to the active drug substance in order to achieve advan-             percent by weight of one stereoisomer of the compound and
    tageous physical and pharmaceutical properties.                           less than about 3 percent by weight of the other stereoisomers
       Pomalidomide, which is also known as CC-404 7, is chemi-          35   of the compound.
    cally named 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindo-                     As used herein and unless otherwise indicated, the term
                                                                              "enantiomerically pure" means a stereomerically pure com-
    line-1,3-dione. Pomalidomide is an immunomodulatory
                                                                              position of a compound having one chiral center.
    compound that inhibits, for example, LPS induced monocyte
                                                                                 As used herein, unless otherwise specified, the term "phar-
    TNFa, IL-l~, IL-12, IL-6, MIP-1, MCP-1, GM-CSF, G-CSF,
                                                                         40   maceutically acceptable salt( s)," as used herein includes, but
    and COX-2 production. The compound is also known to                       is not limited to, salts of acidic or basic moieties of thalido-
    co-stimulate the activation of T-cells. Pomalidomide and                  mide. Basic moieties are capable of forming a wide variety of
    method of synthesizing the compound are described, e.g., in               salts with various inorganic and organic acids. The acids that
    U.S. Pat. No. 5,635,517, the entirety of which is incorporated            can be used to prepare pharmaceutically acceptable acid addi-
    herein by reference.                                                 45   tion salts of such basic compounds are those that form non-
       Due to its diversified pharmacological properties, pomali-             toxic acid addition salts, i.e., salts containing pharmacologi-
    domide is useful in treating, preventing, and/or managing                 cally acceptable anions. Suitable organic acids include, but
    various diseases or disorders. Thus, a need exists as to dosage           are not limited to, maleic, fumaric, benzoic, ascorbic, suc-
    forms of pomalidomide having advantageous physical and                    cinic, acetic, formic, oxalic, propionic, tartaric, salicylic, cit-
    pharmaceutical properties.                                           50   ric, gluconic, lactic, mandelic, cinnamic, oleic, tannic, aspar-
                                                                              tic, stearic, palmitic, glycolic, glutamic, gluconic, glucaronic,
                            3.SUMMARY                                         saccharic, isonicotinic, methanesulfonic, ethanesulfonic,
                                                                              p-toluenesulfonic, benzenesulfonic acids, or pamoic (i.e.,
       Provided herein are pharmaceutical dosage forms of poma-               1,1 '-methylene-bis-(2-hydroxy-3-naphthoate) acids. Suit-
    lidomide, or a pharmaceutically acceptable stereoisomer,             55   able inorganic acids include, but are not limited to, hydro-
    prodrug, salt, solvate, hydrate, or clathrate thereof. Also pro-          chloric, hydrobromic, hydroiodic, sulfuric, phosphoric, or
    vided herein are methods of treating, managing, or preventing             nitric acids. Compounds that include an amine moiety can
    diseases and conditions such as, but not limited to, cancer,              form pharmaceutically acceptable salts with various amino
    pain, Macular Degeneration, a skin disease, a pulmonary                   acids, in addition to the acids mentioned above. Chemical
    disorder, an asbestos-related disorder, a parasitic disease, an      60   moieties that are acidic in nature are capable of forming base
    immunodeficiency disorder, a CNS disorder, CNS injury,                    salts with various pharmacologically acceptable cations.
    atherosclerosis, a sleep disorder, hemoglobinopathy, anemia,              Examples of such salts are alkali metal or alkaline earth metal
    an inflammatory disease, an autoimmune disease, a viral dis-              salts and, particularly, calcium, magnesium, sodium, lithium,
    ease, a genetic disease, an allergic disease, a bacterial disease,        zinc, potassium, or iron salts.
    an ocular neovascular disease, a choroidal neovascular dis-          65      As used herein, and unless otherwise specified, the term
    ease, a retina neovascular disease, and rubeosis, using poma-             "solvate" means a compound provided herein or a salt
    lidomide, or a pharmaceutically acceptable stereoisomer,                  thereof, that further includes a stoichiometric or non-sto-
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 97 of 223 PageID: 6738


                                                           US 8,828,427 B2
                                   3                                                                         4
    ichiometric amount of solvent bound by non-covalent inter-                terms encompass modulating the threshold, development
    molecular forces. Where the solvent is water, the solvate is a            and/or duration of the disease or disorder, or changing the
    hydrate.                                                                  way that a patient responds to the disease or disorder.
       As used herein and unless otherwise indicated, the teen                   As used herein, and unless otherwise specified, the term
    "prodrug" means a derivative of a compound that can hydro-                "about," when used in connection with doses, amounts, or
    lyze, oxidize, or otherwise react under biological conditions             weight percent of ingredients of a composition or a dosage
    (in vitro or in vivo) to provide the compound. Examples of                form, means dose, amount, or weight percent that is recog-
    prodrugs include, but are not limited to, derivatives of thali-           nized by those of ordinary skill in the art to provide a phar-
    domide that include biohydrolyzable moieties such as biohy-               macological effect equivalent to that obtained from the speci-
    drolyzable amides, biohydrolyzable esters, biohydrolyzable           10   fied dose, amount, or weight percent is encompassed.
    carbamates, biohydrolyzable carbonates, biohydrolyzable                   Specifically, the term "about" contemplates a dose, amount,
    ureides, and biohydrolyzable phosphate analogues. Other                   or weight percent within 30%, 25%, 20%, 15%, 10%, or 5%
    examples of prodrugs include derivatives of thalidomide that              of the specified dose, amount, or weight percent is encom-
    include -NO, -N0 2 , -ONO, or -ON0 2 moieties.                            passed.
       As used herein and unless otherwise indicated, the terms          15      As used herein, and unless otherwise specified, the term
    "biohydrolyzable carbamate," "biohydrolyzable carbonate,"                 "stable," when used in connection with a formulation or a
    "biohydrolyzable ureide," "biohydrolyzable phosphate"                     dosage form, means that the active ingredient of the formu-
    mean a carbamate, carbonate, ureide, or phosphate, respec-                lation or dosage form remains solubilized for a specified
    tively, of a compound that either: 1) does not interfere with the         amount of time and does not significantly degrade or aggre-
    biological activity of the compound but can confer upon that         20   gate or become otherwise modified (e.g., as determined, for
    compound advantageous properties in vivo, such as uptake,                 example, by HPLC). In some embodiments, about 70 percent
    duration of action, or onset of action; or 2) is biologically             or greater, about 80 percent or greater or about 90 percent or
    inactive but is converted in vivo to the biologically active              greater of the compound remains solubilized after the speci-
    compound. Examples of biohydrolyzable carbamates                          fied period.
    include, but are not limited to, lower alkylamines, substituted      25
    ethylenediamines, aminoacids, hydroxyalkylamines, hetero-                                4. DETAILED DESCRIPTION
    cyclic and heteroaromatic amines, and poly ether amines.
       As used herein and unless otherwise indicated, the term                   Provided herein are pharmaceutical dosage forms of poma-
    "biohydrolyzable ester" means an ester of a compound that                 lidomide, or a pharmaceutically acceptable stereoisomer,
    either: 1) does not interfere with the biological activity of the    30   prodrug, salt, solvate, hydrate, or clathrate thereof. In some
    compound but can confer upon that compound advantageous                   embodiments, the dosage forms are suitable for oral admin-
    properties in vivo, such as uptake, duration of action, or onset          istration to a patient. In other embodiments, the dosage forms
    of action; or 2) is biologically inactive but is converted in vivo        provided herein exhibit advantageous physical and/or phar-
    to the biologically active compound. Examples ofbiohydro-                 macological properties. Such properties include, but are not
    lyzable esters include, but are not limited to, lower alkyl          35   limited to, ease of assay, content uniformity, flow properties
    esters, alkoxyacyloxy esters, alkyl acylamino alkyl esters,               for manufacture, dissolution and bioavailability, and stability.
    and choline esters.                                                       In certain embodiments, the dosage forms provided herein
       As used herein and unless otherwise indicated, the term                have a shelflife of at least about 12 months, at least about 24
    "biohydrolyzable amide" means an amide of a compound that                 months, or at least about 36 months without refrigeration.
    either: 1) does not interfere with the biological activity of the    40      Also provided herein are kits comprising pharmaceutical
    compound but can confer upon that compound advantageous                   compositions and dosage forms provided herein. Also pro-
    properties in vivo, such as uptake, duration of action, or onset          vided herein are methods of treating, managing, and/or pre-
    of action; or 2) is biologically inactive but is converted in vivo        venting a disease or condition, which comprises administer-
    to the biologically active compound. Examples ofbiohydro-                 ing to a patient in need thereof a pharmaceutical composition
    lyzable amides include, but are not limited to, lower alkyl          45   or a dosage form provided herein.
    amides, a-amino acid amides, alkoxyacyl amides, and alky-
    laminoalkylcarbonyl amides.                                                           4.1 Compositions and Dosage Forms
       As used herein, and unless otherwise specified, the terms
    "treat," "treating" and "treatment" contemplate an action that               In one embodiment, provided herein is a single unit dosage
    occurs while a patient is suffering from the specified disease       50   form suitable for oral administration to a human comprising:
    or disorder, which reduces the severity of the disease or dis-            an amount equal to or greater than about 1, 5, 10, 15, 20, 25,
    order, or retards or slows the progression of the disease or              30, 50, 75, 100, 150, or 200 mg of an active ingredient; and a
    disorder.                                                                 pharmaceutically acceptable excipient; wherein the active
       As used herein, and unless otherwise specified, the terms              ingredient is pomalidomide, or a pharmaceutically accept-
    "prevent," "preventing" and "prevention" refer to the preven-        55   able stereoisomer, prodrug, salt, solvate, or clathrate thereof.
    tion of the onset, recurrence or spread of a disease or disorder,         In some embodiments, the amount of active ingredient is from
    or of one or more symptoms thereof. The terms "prevent,"                  about 0.1 to about 100 mg, from about 0.5 to about 50 mg,
    "preventing" and "prevention" contemplate an action that                  from, about 0.5 to about 25 mg, from about 1 mg to about 10
    occurs before a patient begins to suffer from the specified               mg, from about 0.5 to about 5 mg, or from about 1 mg to about
    disease or disorder, which inhibits or reduces the severity of       60   5 mg. In one embodiment, the amount of the active ingredient
    the disease or disorder.                                                  is about 0.5 mg. In another embodiment, the amount of the
       As used herein, and unless otherwise indicated, the terms              active ingredient is about 1 mg. In another embodiment, the
    "manage," "managing" and "management" encompass pre-                      amount of the active ingredient is about 2 mg. In another
    venting the recurrence of the specified disease or disorder in            embodiment, the amount of the active ingredient is about 5
    a patient who has already suffered from the disease or disor-        65   mg.
    der, and/or lengthening the time that a patient who has suf-                 Pharmaceutical compositions and formulations provided
    fered from the disease or disorder remains in remission. The              herein can be presented as discrete dosage forms, such as
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 98 of 223 PageID: 6739


                                                            US 8,828,427 B2
                                    5                                                                         6
    capsules (e.g., gelcaps ), caplets, tablets, troches, lozenges,            from about 0.1 to about 5 weight percent of total weight of the
    dispersions, and suppositories each containing a predeter-                 composition. In another embodiment, pomalidomide, or a
    mined amount of an active ingredient as a powder or in                     pharmaceutically acceptable stereoisomer, prodrug, salt, sol-
    granules, a solution, or a suspension in an aqueous or non-                vate, or clathrate thereof, comprises from about 0.1 to about 3
    aqueous liquid, an oil-in-water emulsion, or a water-in-oil                weight percent of total weight of the composition. In another
    liquid emulsion. Because of their ease of administration, tab-             embodiment, pomalidomide, or a pharmaceutically accept-
    lets, caplets, and capsules represent a preferred oral dosage              able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    unit forms.                                                                comprises from about 0.5 to about 3 weight percent of total
       Tablets, caplets, and capsules typically contain from about             weight of the composition. In another embodiment, pomali-
    50 mg to about 500 mg of the pharmaceutical composition
                                                                          10   domide, or a pharmaceutically acceptable stereoisomer, pro-
    (i.e., active ingredient and excipient(s)). Capsules can be of
                                                                               drug, salt, solvate, or clathrate thereof, comprises from about
    any size. Examples of standard sizes include #000, #00, #0,
                                                                               0.5 to about 2 weight percent of total weight of the composi-
    #1, #2, #3, #4, and #5. See, e.g., Remington's Pharmaceutical
    Sciences, page 1658-1659 (Alfonso Gennaro ed., Mack Pub-                   tion. In another embodiment, pomalidomide, or a pharmaceu-
    lishing Company, Easton Pa., 18th ed., 1990), which is incor-         15   tically acceptable stereoisomer, prodrug, salt, solvate, or
    porated by reference. In some embodiments, capsules pro-                   clathrate thereof, comprises about 1 weight percent of total
    vided herein are of size #1 or larger, #2 or larger, or #4 or              weight of the composition. In another embodiment, pomali-
    larger.                                                                    domide, or a pharmaceutically acceptable stereoisomer, pro-
       Also provided herein are anhydrous pharmaceutical com-                  drug, salt, solvate, or clathrate thereof, comprises about 0.8
    positions and dosage forms including an active ingredient,            20   weight percent of total weight of the composition. In another
    since water can facilitate the degradation of some com-                    embodiment, pomalidomide, or a pharmaceutically accept-
    pounds. For example, the addition of water (e.g., 5 percent) is            able stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    widely accepted in the pharmaceutical arts as a means of                   comprises about 2 weight percent of total weight of the com-
    simulating shelf-life, i.e., long-term storage in order to deter-          position. In another embodiment, pomalidomide, or a phar-
    mine characteristics such as shelf-life or the stability of for-      25   maceutically acceptable stereoisomer, prodrug, salt, solvate,
    mulations over time. See, e.g., Jens T. Carstensen, Drug Sta-              or clathrate thereof, comprises about 1.7 weight percent of
    bility: Principles & Practice, 2d. Ed., Marcel Dekker, NY,                 total weight of the composition.
    N.Y., 1995, pp. 379-80. In effect, water and heat accelerate                  In one embodiment, the active ingredient and carrier, dilu-
    decomposition. Thus, the effect of water on a formulation can              ent, binder, or filler are directly blended as described herein
    be of great significance since moisture and/or humidity are           30   elsewhere. In another embodiment, the carrier, diluent,
    commonly encountered during manufacture, handling, pack-                   binder, or filler comprises mannitol and/or starch. In one
    aging, storage, shipment, and use of formulations.                         embodiment, the mannitol is spray dried mannitol. In another
       An anhydrous pharmaceutical compositions should be pre-                 embodiment, the starch is pregelatinized starch.
    pared and stored such that the anhydrous nature is main-                      In one embodiment, the carrier, diluent, binder, or filler
    tained. Accordingly, in some embodiments, anhydrous com-              35   comprises from about 70 to about 99 weight percent of total
    positions are packaged using materials known to prevent                    weight of the composition. In another embodiment, the car-
    exposure to water such that they can be included in suitable               rier, diluent, binder, or filler comprises from about 80 to about
    formulary kits. Examples of suitable packaging include, but                99 weight percent of total weight of the composition. In
    are not limited to, hermetically sealed foils, plastic or the like,        another embodiment, the carrier, diluent, binder, or filler
    unit dose containers, blister packs, and strip packs.                 40   comprises from about 85 to about 99 weight percent of total
       In this regard, also provided herein is a method of preparing           weight of the composition. In another embodiment, the car-
    a solid pharmaceutical formulation including an active ingre-              rier, diluent, binder, or filler comprises from about 90 to about
    dient through admixing the active ingredient and an excipient              99 weight percent of total weight of the composition. In
    under anhydrous or low moisture/humidity conditions,                       another embodiment, the carrier, diluent, binder, or filler
    wherein the ingredients are substantially free of water. The          45   comprises from about 95 to about 99 weight percent of total
    method can further include packaging the anhydrous or non-                 weight of the composition. In another embodiment, the car-
    hygroscopic solid formulation under low moisture condi-                    rier, diluent, binder, or filler comprises about 98 weight per-
    tions. By using such conditions, the risk of contact with water            cent of total weight of the composition. In another embodi-
    is reduced and the degradation of the active ingredient can be             ment, the carrier, diluent, binder, or filler comprises about 99
    prevented or substantially reduced.                                   50   weight percent of total weight of the composition.
       Also provided herein are lactose-free pharmaceutical com-                  In one embodiment, the dosage forms provided herein
    positions and dosage forms. Compositions and dosage forms                  comprise both mannitol and starch. In one embodiment, man-
    that comprise an active ingredient that is a primary or second-            nitol and starch comprise from about 70 to about 99 weight
    ary amine are preferably lactose-free. As used herein, the term            percent of total weight of the composition. In another
    "lactose-free" means that the amount of lactose present, if           55   embodiment, mannitol and starch comprise from about 80 to
    any, is insufficient to substantially increase the degradation             about 99 weight percent of total weight of the composition. In
    rate of an active ingredient that is a primary or secondary                another embodiment, mannitol and starch comprise from
    amine. Lactose-free compositions provided herein can com-                  about 85 to about 99 weight percent of total weight of the
    prise excipients which are well known in the art and are listed            composition. In another embodiment, mannitol and starch
    in the USP (XXI)/NF (XVI), which is incorporated herein by            60   comprise from about 90 to about 99 weight percent of total
    reference.                                                                 weight of the composition. In another embodiment, mannitol
       In one embodiment, pomalidomide, or a pharmaceutically                  and starch comprise from about 95 to about 99 weight percent
    acceptable stereoisomer, prodrug, salt, solvate, or clathrate              of total weight of the composition. In another embodiment,
    thereof, comprises from about 0.1 to about 10 weight percent               mannitol and starch comprise about 98 weight percent of total
    of total weight of the composition. In another embodiment,            65   weight of the composition. In another embodiment, mannitol
    pomalidomide, or a pharmaceutically acceptable stereoiso-                  and starch comprise about 99 weight percent of total weight
    mer, prodrug, salt, solvate, or clathrate thereof, comprises               of the composition.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 99 of 223 PageID: 6740


                                                             US 8,828,427 B2
                                     7                                                                         8
       In one embodiment, the ratio of mannitol:starch in the                   mg. In one embodiment, the sodium stearyl fumarate is
    dosage form is from about 1: 1 to about 1:1.5. In one embodi-               present at an amount of about 0.16 mg.
    ment, the ratio of mannitol: starch in the dosage form is about                 In one embodiment, provided herein is a dosage form com-
    1: 1.3.                                                                     prising: 1) pomalidomide, or a pharmaceutically acceptable
       In another embodiment, the dosage form comprises a lubri-                stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    cant. In one embodiment, the dosage form comprises about                    present at an amount that provides about 0.5 mg potency of
    0.2, 0.3, 0.5, 0.6, or 0.8 mg oflubricant. In another embodi-               pomalidomide; 2) about 35 mg of pregelatinized starch; 3)
    ment, the dosage form comprises about 0.16, 0.32, 0.64, or                  about 0.16 mg of sodium stearyl fumarate; and 4) spray dried
    0.75 mg of lubricant. In one embodiment, the lubricant is                   mannitol at an amonnt that brings the total weight of the
                                                                           10
    sodium stearyl fumarate (PRUV).                                             dosage form to 62.5 mg. In one embodiment, the dosage form
       In one embodiment, the lubricant, e.g., PRUV, comprises                  is suitable for administration in a size 4 or larger capsule.
    from about 0.01 to about 5 weight percent of total weight of                    In one embodiment, provided herein is a dosage form com-
    the composition. In another embodiment, the lubricant, e.g.,                prising: 1) pomalidomide, or a pharmaceutically acceptable
    PRUV, comprises from about 0.01 to about 1 weight percent              15
                                                                                stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    of total weight of the composition. In another embodiment,                  present at an amount that provides about 1 mg potency of
    the lubricant, e.g., PRUV, comprises from about 0.1 to about                pomalidomide; and 2) a pharmaceutically acceptable excipi-
    1 weight percent of total weight of the composition. In                     ent. In one embodiment, the total weight of the dosage form is
    another embodiment, the lubricant, e.g., PRUV, comprises                    about 125 mg. In one embodiment, the dosage form is suitable
    from about 0.1 to about 0.5 weight percent of total weight of          20   for administration in a size 4 or larger capsule. In one embodi-
    the composition. In another embodiment, the lubricant, e.g.,                ment, the excipient comprises a carrier, diluent, binder, or
    PRUV, comprises from about 0.2 to about 0.3 weight percent                  filler. In one embodiment, the excipients comprise a carrier,
    of total weight of the composition. In another embodiment,                  diluent, binder, or filler and a lubricant.
    the lubricant, e.g., PRUV, comprises about 0.25 weight per-                     In one embodiment where the total weight of the dosage
    cent of total weight of the composition.                               25   form is about 125 mg, the carrier, diluent, binder, or filler
       In some embodiments, because it is typical to obtain poma-               comprises mannitol and/or starch. In one embodiment, the
    lidomide, or a pharmaceutically acceptable stereoisomer,                    excipient comprises both mannitol and starch. In one embodi-
    prodrug, salt, solvate, or clathrate thereof, at a purity of less           ment, where both mannitol and starch are present in the
    than 100%, the formulations and dosage forms provided                       dosage form, the dosage form comprises about 70 mg of
    herein may be defined as compositions, formulations, or dos-           30   starch, and the remaining weight is filled by starch. In one
    age forms that comprise pomalidomide, or a pharmaceuti-                     embodiment, the mannitol is spray dried mannitol. In another
    cally acceptable stereoisomer, prodrug, salt, solvate, or clath-            embodiment, the starch is pregelatinized starch.
    rate thereof, at an amount that provides the potency of a                       In one embodiment where the total weight of the dosage
    specified amount of 100% pure pomalidomide.                                 form is about 125 mg and where a lubricant is present, the
       For example, in one embodiment, provided herein is a                35   lubricant is sodium stearyl fumarate. In one embodiment, the
    single unit dosage form comprising: 1) pomalidomide, or a                   sodium stearyl fumarate is present at an amount of about 0.3
    pharmaceutically acceptable stereoisomer, prodrug, salt, sol-               mg. In one embodiment, the sodium stearyl fumarate is
    vate, or clathrate thereof, present at an amount that provides              present at an amount of about 0.32 mg.
    about 0.5, 1, 2, 3, 4, or 5 mg potency of pomalidomide; and 2)                  In one embodiment, provided herein is a dosage form com-
    about 60, 120, 250, 180, 240, or 300 mg of a carrier, diluent,         40   prising: 1) pomalidomide, or a pharmaceutically acceptable
    binder, or filler, respectively. In one embodiment, the amount              stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    of a carrier, diluent, binder, or filler is about 62, 124, 248, 177,        present at an amount that provides about 1 mg potency of
    236, or 295 mg, respectively.                                               pomalidomide; 2) about 70 mg of pregelatinized starch; 3)
       In one embodiment, provided herein is a dosage form com-                 about 0.32 mg of sodium stearyl fumarate; and 4) spray dried
    prising: 1) pomalidomide, or a pharmaceutically acceptable             45   mannitol at an amonnt that brings the total weight of the
    stereoisomer, prodrug, salt, solvate, or clathrate thereof                  dosage form to 125 mg. In one embodiment, the dosage form
    present at an amount that provides about 0.5 mg potency of                  is suitable for administration in a size 4 or larger capsule.
    pomalidomide; and 2) a pharmaceutically acceptable excipi-                      In one embodiment, provided herein is a dosage form com-
    ent. In one embodiment, the total weight of the dosage form is              prising: 1) pomalidomide, or a pharmaceutically acceptable
    about 62.5 mg. In one embodiment, the dosage form is suit-             50   stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    able for administration in a size 4 or larger capsule. In one               present at an amount that provides about 2 mg potency of
    embodiment, the excipient comprises a carrier, diluent,                     pomalidomide; and 2) a pharmaceutically acceptable excipi-
    binder, or filler. In one embodiment, the excipients comprise               ent. In one embodiment, the total weight of the dosage form is
    a carrier, diluent, binder, or filler and a lubricant.                      about 250 mg. In one embodiment, the dosage form is suitable
       In one embodiment where the total weight of the dosage              55   for administration in a size 2 or larger capsule. In one embodi-
    form is about 62.5 mg, the carrier, diluent, binder, or filler              ment, the excipient comprises a carrier, diluent, binder, or
    comprises mannitol and/or starch. In one embodiment, the                    filler. In one embodiment, the excipients comprise a carrier,
    excipient comprises both mannitol and starch. In one embodi-                diluent, binder, or filler and a lubricant.
    ment, where both mannitol and starch are present in the                         In one embodiment where the total weight of the dosage
    dosage form, the dosage form comprises about 35 mg of                  60   form is about 250 mg, the carrier, diluent, binder, or filler
    starch, and the remaining weight is filled by starch. In one                comprises mannitol and/or starch. In one embodiment, the
    embodiment, the mannitol is spray dried mannitol. In another                excipient comprises both mannitol and starch. In one embodi-
    embodiment, the starch is pregelatinized starch.                            ment, where both mannitol and starch are present in the
       In one embodiment where the total weight of the dosage                   dosage form, the dosage form comprises about 140 mg of
    form is about 62.5 mg and where a lubricant is present, the            65   starch, and the remaining weight is filled by starch. In one
    lubricant is sodium stearyl fumarate. In one embodiment, the                embodiment, the mannitol is spray dried mannitol. In another
    sodium stearyl fumarate is present at an amount of about 0.2                embodiment, the starch is pregelatinized starch.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 100 of 223 PageID: 6741


                                                          US 8,828,427 B2
                                   9                                                                      10
        In one embodiment where the total weight of the dosage              starch, and the remaining weight is filled by starch. In one
    form is about 250 mg and where a lubricant is present, the              embodiment, the mannitol is spray dried mannitol. In another
    lubricant is sodium stearyl fumarate. In one embodiment, the            embodiment, the starch is pregelatinized starch.
    sodium stearyl fumarate is present at an amount of about 0.6                In one embodiment where the total weight of the dosage
    mg. In one embodiment, the sodium stearyl fumarate is                   form is about 240 mg and where a lubricant is present, the
    present at an amount of about 0.64 mg.                                  lubricant is sodium stearyl fumarate. In one embodiment, the
        In one embodiment, provided herein is a dosage form com-            sodium stearyl fumarate is present at an amount of about 0.6
    prising: 1) pomalidomide, or a pharmaceutically acceptable              mg.
    stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In one embodiment, provided herein is a dosage form com-
    present at an amount that provides about 2 mg potency of           10   prising: 1) pomalidomide, or a pharmaceutically acceptable
    pomalidomide; 2) about 140 mg of pregelatinized starch; 3)              stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    about 0.64 mg of sodium stearyl fumarate; and4) spray dried             present at an amount that provides about 4 mg potency of
    mannitol at an amount that brings the total weight of the               pomalidomide; 2) about 134.4 mg of pregelatinized starch; 3)
    dosage form to 250 mg. In one embodiment, the dosage form               about 0.6 mg of sodium stearyl fumarate; and 4) spray dried
    is suitable for administration in a size 2 or larger capsule.      15   mannitol at an amount that brings the total weight of the
        In one embodiment, provided herein is a dosage form com-            dosage form to 240 mg. In one embodiment, the dosage form
    prising: 1) pomalidomide, or a pharmaceutically acceptable              is suitable for administration in a size 2 or larger capsule.
    stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In one embodiment, provided herein is a dosage form com-
    present at an amount that provides about 3 mg potency of                prising: 1) pomalidomide, or a pharmaceutically acceptable
    pomalidomide; and 2) a pharmaceutically acceptable excipi-         20   stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    ent. In one embodiment, the total weight of the dosage form is          present at an amount that provides about 5 mg potency of
    about 180 mg. In one embodiment, the dosage form is suitable            pomalidomide; and 2) a pharmaceutically acceptable excipi-
    for administration in a size 2 or larger capsule. In one embodi-        ent. In one embodiment, the total weight of the dosage form is
    ment, the excipient comprises a carrier, diluent, binder, or            about 300 mg. In one embodiment, the dosage form is suitable
    filler. In one embodiment, the excipients comprise a carrier,      25   for administration in a size 1 or larger capsule. In one embodi-
    diluent, binder, or filler and a lubricant.                             ment, the excipient comprises a carrier, diluent, binder, or
        In one embodiment where the total weight of the dosage              filler. In one embodiment, the excipients comprise a carrier,
    form is about 180 mg, the carrier, diluent, binder, or filler           diluent, binder, or filler and a lubricant.
    comprises mannitol and/or starch. In one embodiment, the                    In one embodiment where the total weight of the dosage
    excipient comprises both mannitol and starch. In one embodi-       30   form is about 300 mg, the carrier, diluent, binder, or filler
    ment, where both mannitol and starch are present in the                 comprises mannitol and/or starch. In one embodiment, the
    dosage form, the dosage form comprises about 100 mg of                  excipient comprises both mannitol and starch. In one embodi-
    starch, and the remaining weight is filled by starch. In one            ment, where both mannitol and starch are present in the
    embodiment, the mannitol is spray dried mannitol. In another            dosage form, the dosage form comprises about 168 mg of
    embodiment, the starch is pregelatinized starch.                   35   starch, and the remaining weight is filled by starch. In one
        In one embodiment where the total weight of the dosage              embodiment, the mannitol is spray dried mannitol. In another
    form is about 180 mg and where a lubricant is present, the              embodiment, the starch is pregelatinized starch.
    lubricant is sodium stearyl fumarate. In one embodiment, the                In one embodiment where the total weight of the dosage
    sodium stearyl fumarate is present at an amount of about 0.5            form is about 300 mg and where a lubricant is present, the
    mg. In one embodiment, the sodium stearyl fumarate is              40   lubricant is sodium stearyl fumarate. In one embodiment, the
    present at an amount of about 0.45 mg.                                  sodium stearyl fumarate is present at an amount of about 0.8
        In one embodiment, provided herein is a dosage form com-            mg. In one embodiment, the sodium stearyl fumarate is
    prising: 1) pomalidomide, or a pharmaceutically acceptable              present at an amount of about 0.75 mg.
    stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In one embodiment, provided herein is a dosage form com-
    present at an amount that provides about 3 mg potency of           45   prising: 1) pomalidomide, or a pharmaceutically acceptable
    pomalidomide; 2) about 100.8 mg of pregelatinized starch; 3)            stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    about 0.45 mg of sodium stearyl fumarate; and 4) spray dried            present at an amount that provides about 5 mg potency of
    mannitol at an amount that brings the total weight of the               pomalidomide; 2) about 168 mg of pregelatinized starch; 3)
    dosage form to 180 mg. In one embodiment, the dosage form               about 0.75 mg of sodium stearyl fumarate; and 4) spray dried
    is suitable for administration in a size 2 or larger capsule.      50   mannitol at an amount that brings the total weight of the
        In one embodiment, provided herein is a dosage form com-            dosage form to 300 mg. In one embodiment, the dosage form
    prising: 1) pomalidomide, or a pharmaceutically acceptable              is suitable for administration in a size 1 or larger capsule.
    stereoisomer, prodrug, salt, solvate, or clathrate thereof,                 In another embodiment, provided herein is a dosage form
    present at an amount that provides about 4 mg potency of                comprising pomalidomide, or a pharmaceutically acceptable
    pomalidomide; and 2) a pharmaceutically acceptable excipi-         55   stereoisomer, prodrug, salt, solvate, or clathrate thereof,
    ent. In one embodiment, the total weight of the dosage form is          present at an amount that provides about 0.5 mg potency of
    about 240 mg. In one embodiment, the dosage form is suitable            pomalidomide, which is stable for a period of at least about
    for administration in a size 2 or larger capsule. In one embodi-        12, about 24, or about 36 months without refrigeration. In
    ment, the excipient comprises a carrier, diluent, binder, or            some embodiments, the dosage form comprises mannitol
    filler. In one embodiment, the excipients comprise a carrier,      60   and/or starch. In one embodiment where both starch and
    diluent, binder, or filler and a lubricant.                             mannitol are present in the dosage form, starch is present at an
        In one embodiment where the total weight of the dosage              amount of about 35 mg, and mannitol is present at an amount
    form is about 240 mg, the carrier, diluent, binder, or filler           that brings the total weight of composition to about 62.5 mg.
    comprises mannitol and/or starch. In one embodiment, the                In some embodiments, the dosage form further comprises
    excipient comprises both mannitol and starch. In one embodi-       65   sodium stearyl fumarate at an amount of about 0.2 mg or
    ment, where both mannitol and starch are present in the                 about 0.16 mg. In some embodiments, provided herein is a
    dosage form, the dosage form comprises about 135 mg of                  dosage form comprising: 1) pomalidomide, or a pharmaceu-
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 101 of 223 PageID: 6742


                                                          US 8,828,427 B2
                                  11                                                                      12
    tically acceptable stereoisomer, prodrug, salt, solvate, or             that brings the total weight of composition to about 300 mg.
    clathrate thereof, present at an amount that provides about 0.5         In some embodiments, the dosage form further comprises
    mg potency of pomalidomide; about 35 mg pregelatinized                  sodium stearyl fumarate at an amount of about 0.8 mg or
    starch; about 0.16 mg sodium stearyl fumarate; and spray                about 0.75 mg. In some embodiments, provided herein is a
    dried mannitol at an amount that brings the total weight of the         dosage form comprising: 1) pomalidomide, or a pharmaceu-
    dosage form to 62.5 mg; wherein the dosage form is stable for           tically acceptable stereoisomer, prodrug, salt, solvate, or
    a period of at least about 12, about 24, or about 36 months             clathrate thereof, present at an amount that provides about 5
    without refrigeration. In one embodiment, the dosage form is            mg potency of pomalidomide; about 168 mg pregelatinized
    suitable for administration in a size 4 or larger capsule.              starch; about 0.75 mg sodium stearyl fumarate; and spray
       In another embodiment, provided herein is a dosage form         10   dried mannitol at an amount that brings the total weight of the
    comprising pomalidomide, or a pharmaceutically acceptable               dosage form to 300 mg; wherein the dosage form is stable for
    stereoisomer, prodrug, salt, solvate, or clathrate thereof,             a period of at least 12, about 24, or about 36 months without
    present at an amount that provides about 1 mg potency of                refrigeration. In one embodiment, the dosage form is suitable
    pomalidomide, which is stable for a period of at least about            for administration in a size 1 or larger capsule.
    12, about 24, or about 36 months without refrigeration. In         15      4 .1.1 Second Active Agents
    some embodiments, the dosage form comprises mannitol                       In certain embodiments, provided herein are compositions
    and/or starch. In one embodiment where both starch and                  and dosage form of pomalidomide, or a pharmaceutically
    mannitol are present in the dosage form, starch is present at an        acceptable stereoisomer, prodrug, salt, solvate, or clathrate
    amount of about 70 mg, and mannitol is present at an amount             thereof, which may further comprise one or more secondary
    that brings the total weight of composition to about 125 mg.       20   active ingredients. Certain combinations may work synergis-
    In some embodiments, the dosage farm further comprises                  tically in the treatment of particular types diseases or disor-
    sodium stearyl fumarate at an amount of about 0.3 mg or                 ders, and conditions and symptoms associated with such dis-
    about 0.32 mg. In some embodiments, provided herein is a                eases or disorders. Pomalidomide, or a pharmaceutically
    dosage form comprising: 1) pomalidomide, or a pharmaceu-                acceptable stereoisomer, prodrug, salt, solvate, or clathrate
    tically acceptable stereoisomer, prodrug, salt, solvate, or        25   thereof, can also work to alleviate adverse effects associated
    clathrate thereof, present at an amount that provides about 1           with certain second active agents, and vice versa.
    mg potency of pomalidomide; about 70 mg pregelatinized                     Specific second active compounds that can be contained in
    starch; about 0.32 mg sodium stearyl fumarate; and spray                the formulations and dosage forms provided herein vary
    dried mannitol at an amount that brings the total weight of the         depending on the specific indication to be treated, prevented
    dosage form to 125 mg; wherein the dosage form is stable for       30   or managed.
    a period of at least about 12, about 24, or about 36 months                For instance, for the treatment, prevention or management
    without refrigeration. In one embodiment, the dosage form is            of cancer, second active agents include, but are not limited to:
    suitable for administration in a size 4 or larger capsule.              semaxanib; cyclosporin; etanercept; doxycycline; bort-
       In another embodiment, provided herein is a dosage form              ezomib; acivicin; aclarubicin; acodazole hydrochloride;
    comprising pomalidomide, or a pharmaceutically acceptable          35   acronine; adozelesin; aldesleukin; altretamine; ambomycin;
    stereoisomer, prodrug, salt, solvate, or clathrate thereof,             ametantrone acetate; amsacrine; anastrozole; anthramycin;
    present at an amount that provides about 2 mg potency of                asparaginase; asperlin; azacitidine; azetepa; azotomycin;
    pomalidomide, which is stable for a period of at least about            batimastat; benzodepa; bicalutamide; bisantrene hydrochlo-
    12, about 24, or about 36 months without refrigeration. In              ride; bisnafide dimesylate; bizelesin; bleomycin sulfate; bre-
    some embodiments, the dosage form comprises mannitol               40   quinar sodium; bropirimine; busulfan; cactinomycin; calus-
    and/or starch. In one embodiment where both starch and                  terone; caracemide; carbetimer; carboplatin; carmustine;
    mannitol are present in the dosage form, starch is present at an        carubicin hydrochloride; carzelesin; cedefingol; celecoxib;
    amount of about 140 mg, and mannitol is present at an amount            chlorambucil; cirolemycin; cisplatin; cladribine; crisnatol
    that brings the total weight of composition to about 250 mg.            mesylate; cyclophosphamide; cytarabine; dacarbazine; dac-
    In some embodiments, the dosage form further comprises             45   tinomycin; daunorubicin hydrochloride; decitabine; dexor-
    sodium stearyl fumarate at an amount of about 0.6 mg or                 maplatin; dezaguanine; dezaguanine mesylate; diaziquone;
    about 0.64 mg. In some embodiments, provided herein is a                docetaxel; doxorubicin; doxorubicin hydrochloride; drolox-
    dosage form comprising: 1) pomalidomide, or a pharmaceu-                ifene; droloxifene citrate; dromostanolone propionate; dua-
    tically acceptable stereoisomer, prodrug, salt, solvate, or             zomycin; edatrexate; eflornithine hydrochloride; elsamitru-
    clathrate thereof, present at an amount that provides about 2      50   cin; enloplatin; enpromate; epipropidine; epirubicin
    mg potency ofpomalidomide; about 140 mg pregelatinized                  hydrochloride; erbulozole; esorubicin hydrochloride; estra-
    starch; about 0.64 mg sodium stearyl fumarate; and spray                mustine; estramustine phosphate sodium; etanidazole; etopo-
    dried mannitol at an amount that brings the total weight of the         side; etoposide phosphate; etoprine; fadrozole hydrochlo-
    dosage form to 250 mg; wherein the dosage form is stable for            ride; fazarabine; fenretinide; floxuridine; fludarabine
    a period of at least about 12, about 24, or about 36 months        55   phosphate; fluorouracil; fluorocitabine; fosquidone; fostrie-
    without refrigeration. In one embodiment, the dosage form is            cin sodium; gemcitabine; gemcitabine hydrochloride;
    suitable for administration in a size 2 or larger capsule.              hydroxyurea; idarubicin hydrochloride; ifosfamide; ilmofos-
       In another embodiment, provided herein is a dosage form              ine; iproplatin; irinotecan; irinotecan hydrochloride; lan-
    comprising pomalidomide, or a pharmaceutically acceptable               reotide acetate; letrozole; leuprolide acetate; liarozole hydro-
    stereoisomer, prodrug, salt, solvate, or clathrate thereof,        60   chloride; lometrexol sodium; lomustine; losoxantrone
    present at an amount that provides about 5 mg potency of                hydrochloride; masoprocol; maytansine; mechlorethamine
    pomalidomide, which is stable for a period of at least about            hydrochloride; megestrol acetate; melengestrol acetate; mel-
    12, about 24, or about 36 months without refrigeration. In              phalan; menogaril; mercaptopurine; methotrexate; methotr-
    some embodiments, the dosage form comprises mannitol                    exate sodium; metoprine; meturedepa; mitindomide; mito-
    and/or starch. In one embodiment where both starch and             65   carcin; mitocromin; mitogillin; mitomalcin; mitomycin;
    mannitol are present in the dosage form, starch is present at an        mitosper; mitotane; mitoxantrone hydrochloride; mycophe-
    amount of about 168 mg, and mannitol is present at an amount            nolic acid; nocodazole; nogalamycin; ormaplatin; oxisuran;
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 102 of 223 PageID: 6743


                                                           US 8,828,427 B2
                                  13                                                                      14
    paclitaxel; pegaspargase; peliomycin; pentamustine; peplo-               (Gleevec®), imiquimod; immunostimulantpeptides; insulin-
    mycin sulfate; perfosfamide; pipobroman; piposulfan; pirox-              like growth factor-! receptor inhibitor; interferon agonists;
    antrone hydrochloride; plicamycin; plomestane; porfimer                  interferons; interleukins; iobenguane; iododoxorubicin;
    sodium; porfiromycin; prednimustine; procarbazine hydro-                 ipomeanol, 4-; iroplact; irsogladine; isobengazole; isohomo-
    chloride; puromycin; puromycin hydrochloride; pyrazofurin;               halicondrin B; itasetron; jasplakinolide; kahalalide F; lamel-
    riboprine; safingol; safingol hydrochloride; semustine;                  larin-N triacetate; lanreotide; leinamycin; lenograstim; len-
    simtrazene; sparfosate sodium; sparsomycin; spirogerma-                  tinan sulfate; leptolstatin; letrozole; leukemia inhibiting
    niumhydrochloride; spiromustine; spiroplatin; streptonigrin;             factor; leukocyte alpha interferon; leuprolide+estrogen+
    streptozocin; sulofenur; talisomycin; tecogalan sodium;                  progesterone; leuprorelin; levamisole; liarozole; linear
    taxotere; tegafur; teloxantrone hydrochloride; temoporfin;          10   polyamine analogue; lipophilic disaccharide peptide; lipo-
    teniposide; teroxirone; testolactone; thiamiprine; thiogua-              philic platinum compounds; lissoclinamide 7; lobaplatin;
    nine; thiotepa; tiazofurin; tirapazamine; toremifene citrate;            lombricine; lometrexol; lonidamine; losoxantrone; loxorib-
    trestolone acetate; triciribine phosphate; trimetrexate; trime-          ine; lurtotecan; lutetium texaphyrin; lysofylline; lytic pep-
    trexate glucuronate; triptorelin; tubulozole hydrochloride;              tides; maitansine; manr10statin A; marimastat; masoprocol;
    uracil mustard; uredepa; vapreotide; verteporfin; vinblastine       15   maspin; matrilysin inhibitors; matrix metalloproteinase
    sulfate; vincristine sulfate; vindesine; vindesine sulfate; vine-        inhibitors; menogaril; merbarone; meterelin; methioninase;
    pidine sulfate; vinglycinate sulfate; vinleurosine sulfate;              metoclopramide; MIF inhibitor; mifepristone; miltefosine;
    vinorelbine tartrate; vinzolidine sulfate; vinzolidine sulfate;          mirimostim; mitoguazone; mitolactol; mitomycin analogues;
    vorozole; zeniplatin; zinostatin; andzorubicinhydrochloride.             mitonafide; mitotoxin fibroblast growth factor-saporin;
       Other second agents include, but are not limited to: 20-epi-     20   mitoxantrone; mofarotene; molgramostim; Erbitux, human
    1,25 dihydroxyvitamin D3; 5-ethynyluracil; abiraterone;                  chorionic gonadotrophin; monophosphoryllipidA+myobac-
    aclarubicin; acylfulvene; adecypenol; adozelesin; aldesleu-              terium cell wall sk; mopidamol; mustard anticancer agent;
    kin; ALL-TK antagonists; altretamine; ambamustine; ami-                  mycaperoxide B; mycobacterial cell wall extract; myriapor-
    dox; amifostine; aminolevulinic acid; arnrubicin; amsacrine;             one; N-acetyldinaline; N-substituted benzamides; nafarelin;
    anagrelide; anastrozole; andrographolide; angiogenesis              25   nagrestip; naloxone+pentazocine; napavin; naphterpin; nar-
    inhibitors; antagonist D; antagonist G; antarelix; anti-dorsal-          tograstim; nedaplatin; nemorubicin; neridronic acid; niluta-
    izing morphogenetic protein-!; antiandrogen, prostatic car-              mide; nisamycin; nitric oxide modulators; nitroxide antioxi-
    cinoma; antiestrogen; antineoplaston; antisense oligonucle-              dant;        nitrullyn;      oblimersen        (Genasense®);
    otides; aphidicolin glycinate; apoptosis gene modulators;                06-benzylguanine; octreotide; okicenone; oligonucleotides;
    apoptosis regulators; apurinic acid; ara-CDP-DL-PTBA;               30   onapristone; ondansetron; ondansetron; oracin; oral cytokine
    arginine deaminase; amsacrine; atamestane; atrimustine; axi-             inducer; ormaplatin; osaterone; oxaliplatin; oxaunomycin;
    nastatin 1; axinastatin 2; axinastatin 3; azasetron; azatoxin;           paclitaxel; paclitaxel analogues; paclitaxel derivatives;
    azatyrosine; baccatin III derivatives; balanol; batimastat;              palauamine; palmitoylrhizoxin; pamidronic acid; panax-
    BCR/ABL antagonists; benzochlorins; benzoylstaurospo-                    ytriol; panomifene; parabactin; pazelliptine; pegaspargase;
    rine; beta lactam derivatives; beta-alethine; betaclamycin B;       35   peldesine; pentosan polysulfate sodium; pentostatin; pentro-
    betulinic acid; bFGF inhibitor; bicalutamide; bisantrene;                zole; perflubron; perfosfamide; perillyl alcohol; phenazino-
    bisaziridinylspermine; bisnafide; bistratene A; bizelesin;               mycin; phenylacetate; phosphatase inhibitors; picibanil; pilo-
    breflate; bropirimine; budotitane; buthionine sulfoximine;               carpine hydrochloride; pirarubicin; piritrexim; placetin A;
    calcipotriol; calphostin C; camptothecin derivatives; capecit-           placetin B; plasminogen activator inhibitor; platinum com-
    abine; carboxamide-amino-triazole; carboxyamidotriazole;            40   plex; platinum compounds; platinum-triamine complex; par-
    CaRest M3; CARN 700; cartilage derived inhibitor; carze-                 timer sodium; porfiromycin; prednisone; propyl bis-acri-
    lesin; casein kinase inhibitors (ICOS); castanospermine;                 done; prostaglandin J2; proteasome inhibitors; protein
    cecropin B; cetrorelix; chlorins; chloroquinoxaline sulfona-             A-based immune modulator; protein kinase C inhibitor; pro-
    mide; cicaprost; cis-porphyrin; cladribine; clomifene ana-               tein kinase C inhibitors, microalgal; protein tyrosine phos-
    logues; clotrimazole; collismycinA; collismycin B; combre-          45   phatase inhibitors; purine nucleoside phosphorylase inhibi-
    tastatin A4;        combretastatin analogue;         conagenin;          tors; purpurins; pyrazoloacridine; pyridoxylatedhemoglobin
    crambescidin 816; crisnatol; cryptophycin 8; cryptophycinA               polyoxyethylene conjugate; raf antagonists; raltitrexed;
    derivatives; curacin A; cyclopentanthraquinones; cyclo-                  ramosetron; ras farnesyl protein transferase inhibitors; ras
    platam; cypemycin; cytarabine ocfosfate; cytolytic factor;               inhibitors; ras-GAP inhibitor; retelliptine demethylated; rhe-
    cytostatin; dacliximab; decitabine; dehydrodidenmin B;              50   nium Re 186 etidronate; rhizoxin; ribozymes; RII retinamide;
    deslorelin; dexamethasone; dexifosfamide; dexrazoxane;                   rohitukine; romurtide; roquinimex; rubiginone Bl; ruboxyl;
    dexverapamil; diaziquone; didenmin B; didox; diethylnor-                 safingol; saintopin; SarCNU; sarcophytol A; sargramostim;
    spermine; dihydro-5-azacytidine; dihydrotaxol, 9-; dioxamy-              Sdi 1 mimetics; semustine; senescence derived inhibitor 1;
    cin; diphenyl spiromustine; docetaxel; docosanol; dolas-                 sense oligonucleotides; signal transduction inhibitors; sizofi-
    etron; doxifluridine; doxorubicin; droloxifene; dronabinol;         55   ran; sobuzoxane; sodium borocaptate; sodium phenylacetate;
    duocarmycin SA; ebselen; ecomustine; edelfosine; edrecolo-               solverol; somatomedin binding protein; sonermin; sparfosic
    mab; eflomithine; elemene; emitefur; epirubicin; epristeride;            acid; spicamycin D; spiromustine; splenopentin; spongistatin
    estramustine analogue; estrogen agonists; estrogen antago-               1; squalamine; stipiamide; stromelysin inhibitors; sulfi-
    nists; etanidazole; etoposide phosphate; exemestane; fadro-              nosine; superactive vasoactive intestinal peptide antagonist;
    zole; fazarabine; fenretinide; filgrastim; finasteride; fla-        60   suradista; suramin; swainsonine; tallimustine; tamoxifen
    vopiridol;      flezelastine;      fluasterone;     fludarabine;         methiodide; tauromustine; tazarotene; tecogalan sodium;
    fluorodaunorunicin hydrochloride; forfenimex; formestane;                tegafur; tellurapyrylium; telomerase inhibitors; temoporfin;
    fostriecin; fotemustine; gadolinium texaphyrin; gallium                  teniposide; tetrachlorodecaoxide; tetrazomine; thaliblastine;
    nitrate; galocitabine; ganirelix; gelatinase inhibitors; gemcit-         thiocoraline; thrombopoietin; thrombopoietin mimetic; thy-
    abine; glutathione inhibitors; hepsulfam; heregulin; hexam-         65   malfasin; thymopoietin receptor agonist; thymotrinan; thy-
    ethylene bisacetamide; hypericin; ibandronic acid; idarubi-              roid stimulating hormone; tin ethyl etiopurpurin; tira-
    cin; idoxifene; idramantone; ilmofosine; ilomastat; imatinib             pazamine; titanocene bichloride; topsentin; toremifene;
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 103 of 223 PageID: 6744


                                                          US 8,828,427 B2
                                  15                                                                       16
    translation inhibitors; tretinoin; triacetyluridine; triciribine;           Examples of second active agents that may be used for the
    trimetrexate; triptorelin; tropisetron; turosteride; tyrosine            treatment, prevention and/or management of macular degen-
    kinase inhibitors; tyrphostins; UBC inhibitors; ubenimex;                eration and related syndromes include, but are not limited to,
    urogenital sinus-derived growth inhibitory factor; urokinase             a steroid, a light sensitizer, an integrin, an antioxidant, an
    receptor antagonists; vapreotide; variolin B; velaresol;                 interferon, a xanthine derivative, a growth hormone, a neu-
    veramine; verdins; verteporfin; vinorelbine; vinxaltine;                 trotrophic factor, a regulator of neovascularization, an anti-
    vitaxin; vorozole; zanoterone; zeniplatin; zilascorb; and                VEGF antibody, a prostaglandin, an antibiotic, a phytoestro-
    zinostatin stimalamer.                                                   gen, an anti-inflmatory compound or an antiangiogenesis
       Yet other second active agents include, but are not limited           compound, or a combination thereof. Specific examples
                                                                        10   include, but are not limited to, verteporfin, purlytin, an angio-
    to, 2-methoxyestradiol, telomestatin, inducers of apoptosis in
                                                                             static steroid, rhuFab, interferon-2a, pentoxifylline, tin
    multiple myeloma cells (such as, for example, TRAIL),
                                                                             etiopurpurin, motexafin, lucentis, lutetium, 9-fluoro-11 ,21-
    statins, semaxanib, cyclosporin, etanercept, doxycycline,
                                                                             dihydroxy-16, 17 -1-methylethylidinebis(oxy)pregna-1 ,4-di-
    bortezomib, oblimersen (Genasense®), remicade, docetaxel,                ene-3,20-dione, latanoprost (see U.S. Pat. No. 6,225,348),
    celecoxib, melphalan, dexamethasone (Decadron®), ste-               15   tetracycline and its derivatives, rifamycin and its derivatives,
    raids, gemcitabine, cisplatinum, temozolomide, etoposide,                macrolides, metronidazole (U.S. Pat. Nos. 6,218,369 and
    cyclophosphamide, temodar, carboplatin, procarbazine, glia-              6,015,803), genistein, genistin, 6'-0-Mal genistin, 6'-0-Ac
    del, tamoxifen, topotecan, methotrexate, Arisa®, taxol, taxo-            genistin, daidzein, daidzin, 6'-0-Mal daidzin, daidzin, gly-
    tere, fluorouracil, leucovorin, irinotecan, xeloda, CPT-11,              citein, glycitin, 6'-0-Mal glycitin, biochaninA, formononetin
    interferon alpha, pegylated interferon alpha (e.g., PEG             20   (U.S. Pat. No. 6,001,368), triamcinolone acetamide, dexam-
    INTRON-A), capecitabine, cisplatin, thiotepa, fludarabine,               ethasone (U.S. Pat. No. 5,770,589), thalidomide, glutathione
    carboplatin, liposomal daunorubicin, cytarabine, doxetaxol,              (U.S. Pat. No. 5,632,984), basic fibroblast growth factor
    pacilitaxel, vinblastine, IL-2, GM-CSF, dacarbazine, vinorel-            (bFGF), transforming growth factor b (TGF -b), brain-derived
    bine, zoledronic acid, palmitronate, biaxin, busulphan, pred-            neurotrophic factor (BDNF), plasminogen activator factor
    nisone, bisphosphonate, arsenic trioxide, vincristine, doxo-        25   type 2 (PAI-2), EYE101 (Eyetech Pharmaceuticals),
    rubicin (Doxil®), paclitaxel, ganciclovir, adriamycin,                   LY333531 (Eli Lilly), Miravant, and RETISERT implant
    estramustine sodium phosphate (Emcyt® ), sulindac, and eto-              (Bausch & Lomb). All of the references cited herein are
    poside.                                                                  incorporated in their entireties by reference.
       In another embodiment, examples of specific second                       Examples of second active agents that may be used for the
    agents according to the indications to be treated, prevented, or    30   treatment, prevention and/or management of skin diseases
    managed can be found in the following references, all of                 include, but are not limited to, keratolytics, retinoids, a-hy-
    which are incorporated herein in their entireties: U.S. Pat.             droxy acids, antibiotics, collagen, botulinum toxin, inter-
    Nos. 6,281,230 and 5,635,517; U.S. publication nos. 2004/                feron, steroids, and immunomodulatory agents. Specific
    0220144, 2004/0190609, 2004/0087546, 2005/0203142,                       examples include, but are not limited to, 5-fluorouracil, maso-
    2004/0091455, 2005/0100529, 2005/0214328, 2005/                     35   procol, trichloroacetic acid, salicylic acid, lactic acid, ammo-
    0239842,2006/0154880,2006/0122228, and 2005/0143344;                     nium lactate, urea, tretinoin, isotretinoin, antibiotics, col-
    and U.S. provisional application No. 60/631,870.                         lagen, botulinum toxin, interferon, corticosteroid,
       Examples of second active agents that may be used for the             transretinoic acid and collagens such as human placental
    treatment, prevention and/or management of pain include, but             collagen, animal placental collagen, Dermalogen, AlloDerm,
    are not limited to, conventional therapeutics used to treat or      40   Fascia, Cymetra, Autologen, Zyderm, Zyplast, Resoplast,
    prevent pain such as antidepressants, anticonvulsants, antihy-           and Isola gen.
    pertensives, anxiolytics, calcium channel blockers, muscle                  Examples of second active agents that may be used for the
    relaxants, non-narcotic analgesics, opioid analgesics, anti-             treatment, prevention and/or management of pulmonary hep-
    inflammatories, cox-2 inhibitors, immunomodulatory agents,               ertension and related disorders include, but are not limited to,
    alpha-adrenergic receptor agonists or antagonists, immuno-          45   anticoagulants, diuretics, cardiac glycosides, calcium chan-
    suppressive agents, corticosteroids, hyperbaric oxygen, ket-             nel blockers, vasodilators, prostacyclin analogues, endothelin
    amine, other anesthetic agents, NMDA antagonists, and other              antagonists, phosphodiesterase inhibitors (e.g., PDE V
    therapeutics found, for example, in the Physician's Desk                 inhibitors), endopeptidase inhibitors, lipid lowering agents,
    Reference 2003. Specific examples include, but are not lim-              thromboxane inhibitors, and other therapeutics known to
    ited to, salicylic acid acetate (Aspirin®), celecoxib (Cele-        50   reduce pulmonary artery pressure. Specific examples include,
    brex®), Enbrel®, ketamine, gabapentin (Neurontin®), phe-                 but are not limited to, warfarin (Coumadin®), a diuretic, a
    nyloin      (Dilantin®),      carbamazepine        (Tegretol®),          cardiac glycoside, digoxin-oxygen, diltiazem, nifedipine, a
    oxcarbazepine (Trileptal®), valproic acid (Depakene®),                   vasodilator such as prostacyclin (e.g., prostaglandin I2
    morphine sulfate, hydromorphone, prednisone, griseofulvin,               (PGI2), epoprostenol (EPO, Floran®), treprostinil (Remodu-
    penthonium, alendronate, dyphenhydramide, guanethidine,             55   lin®), nitric oxide (NO), bosentan (Tracleer®), amlodipine,
    ketorolac (Acular®), thyrocalcitonin, dimethylsulfoxide                  epoprostenol (Floran®), treprostinil (Remodulin®), prosta-
    (DMSO), clonidine (Catapress®), bretylium, ketanserin,                   cyclin, tadalafil (Cialis®), simvastatin (Zocor®), omapatrilat
    reserpine, droperidol, atropine, phentolamine, bupivacaine,              (Vanlev®), irbesartan (Avapro®), pravastatin (Pravachol®),
    lidocaine, acetaminophen, nortriptyline (Pamelor®), ami-                 digoxin, L-arginine, iloprost, betaprost, and sildenafil (Via-
    triptyline (Elavil®), imipramine (Tofranil®), doxepin (Sine-        60   gra®).
    quan®), clomipramine (Anafranil®), fluoxetine (Prozac®)                     Examples of second active agents that may be used for the
    sertraline (Zoloft®), naproxen, nefazodone (Serzone®), ven-              treatment, prevention and/or management of asbestos-related
    lafaxine (Effexor®), trazodone (Desyrel®), bupropion (Well-              disorders include, but are not limited to, anthracycline, plati-
    butrin®), mexiletine, nifedipine, propranolol, tramadol, lam-            num, alkylating agent, oblimersen (Genasense®), cisplati-
    otrigine, vioxx, ziconotide, ketamine, dextromethorphan,            65   num, cyclophosphamide, temodar, carboplatin, procarba-
    benzodiazepines, baclofen, tizanidine and phenoxyben-                    zine, gliadel, tamoxifen, topotecan, methotrexate, taxotere,
    zamme.                                                                   irinotecan, capecitabine, cisplatin, thiotepa, fludarabine, car-
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 104 of 223 PageID: 6745


                                                          US 8,828,427 B2
                                  17                                                                     18
    boplatin, liposomal daunorubicin, cytarabine, doxetaxol,                apazone, zileuton, aurothioglucose, gold sodium thiomalate,
    pacilitaxel, vinblastine, IL-2, GM-CSF, dacarbazine, vinorel-           auranofin, methotrexate, colchicine, allopurinol, probenecid,
    bine, zoledronic acid, palmitronate, Biaxin, busulphan, pred-           sulfinpyrazone and benzbromarone or betamethasone and
    nisone, bisphosphonate, arsenic trioxide, vincristine, doxo-            other glucocorticoids; and an antiemetic agent, such as, but
    rubicin (Doxil®), paclitaxel, ganciclovir, adriamycin,                  not limited to, metoclopromide, domperidone, prochlorpera-
    bleomycin, hyaluronidase, mitomycin C, mepacrine,                       zine, promethazine, chlorpromazine, trimethobenzamide,
    thiotepa, tetracycline and gemcitabine.                                 ondansetron, granisetron, hydroxyzine, acetylleucine mono-
       Examples of second active agents that may be used for the            ethanolamine, alizapride, azasetron, benzquinamide, biet-
    treatment, prevention and/or management of parasitic dis-               anautine, bromopride, buclizine, clebopride, cyclizine,
    eases include, but are not limited to, chloroquine, quinine,       10   dimenhydrinate, diphenidol, dolasetron, meclizine, methal-
    quinidine, pyrimethamine, sulfadiazine, doxycycline, clinda-            latal, metopimazine, nabilone, oxyperndyl, pipamazine, sco-
    mycin, mefloquine, halofantrine, primaquine, hydroxychlo-               polamine, sulpiride, tetrahydrocannabinol, thiethylperazine,
    roquine, proguanil, atovaquone, azithromycin, suramin, pen-             thioproperazine, tropisetron, and a mixture thereof.
    tamidine,       melarsoprol,      nifurtimox,     benznidazole,             Examples of second active agents that may be used for the
    amphotericin B, pentavalent antimony compounds (e.g.,              15   treatment, prevention and/or management of CNS injuries
    sodium stiboglucuronate ), interferon gamma, itraconazole, a            and related syndromes include, but are not limited to, immu-
    combination of dead promastigotes and BCG, leucovorin,                  nomodulatory agents, immunosuppressive agents, antihyper-
    corticosteroids, sulfonamide, spiramycin, IgG (serology), tri-          tensives, anticonvulsants, fibrinolytic agents, antiplatelet
    methoprim, and sulfamethoxazole.                                        agents, antipsychotics, antidepressants, benzodiazepines,
       Examples of second active agents that may be used for the       20   buspirone, amantadine, and other known or conventional
    treatment, prevention and/or management of immunodefi-                  agents used in patients with CNS injury/damage and related
    ciency disorders include, but are not limited to: antibiotics           syndromes. Specific examples include, but are not limited to:
    (therapeutic or prophylactic) such as, but not limited to, ampi-        steroids (e.g., glucocorticoids, such as, but not limited to,
    cillin, tetracycline, penicillin, cephalosporins, streptomycin,         methylprednisolone, dexamethasone and betamethasone); an
    kanamycin, and erythromycin; antivirals such as, but not           25   anti-inflammatory agent, including, but not limited to,
    limited to, amantadine, rimantadine, acyclovir, and ribavirin;          naproxen sodium, diclofenac sodium, diclofenac potassium,
    immunoglobulin; plasma; immunologic enhancing drugs                     celecoxib, sulindac, oxaprozin, diflunisal, etodolac, meloxi-
    such as, but not limited to, levami sole and isoprinosine;              cam, ibuprofen, ketoprofen, nabumetone, refecoxib, methotr-
    biologics such as, but not limited to, gamma globulin, transfer         exate, leflunomide, sulfasalazine, gold salts, RHo-D Immune
    factor, interleukins, and interferons; hormones such as, but       30   Globulin, mycophenylate mofetil, cyclosporine, azathio-
    not limited to, thymic; and other immunologic agents such as,           prine, tacrolimus, basiliximab, daclizumab, salicylic acid,
    but not limited to, B cell stimulators (e.g., BAFF/BlyS),               acetylsalicylic acid, methyl salicylate, diflunisal, salsalate,
    cytokines (e.g., IL-2, IL-4, and IL-5), growth factors (e.g.,           olsalazine, sulfasalazine, acetaminophen, indomethacin,
    TGF-a), antibodies (e.g., anti-CD40 and IgM), oligonucle-               sulindac, mefenamic acid, meclofenamate sodium, tolmetin,
    otides containing unmethylated CpG motifs, and vaccines            35   ketorolac, dichlofenac, flurbinprofen, oxaprozin, piroxicam,
    (e.g., viral and tumor peptide vaccines).                               meloxicam, ampiroxicam, droxicam, pivoxicam, tenoxicam,
       Examples of second active agents that may be used for the            phenylbutazone, oxyphenbutazone, antipyrine, aminopyrine,
    treatment, prevention and/or management of CNS disorders                apazone, zileuton, aurothioglucose, gold sodium thiomalate,
    include, but are not limited to: opioids; a dopamine agonist or         auranofin, methotrexate, colchicine, allopurinol, probenecid,
    antagonist, such as, but not limited to, Levodopa, L-DOPA,         40   sulfinpyrazone and benzbromarone; a cAMP analog includ-
    cocaine, a-methyl-tyrosine, reserpine, tetrabenazine, ben-              ing, but not limited to, db-cAMP; an agent comprising a
    zotropine, pargyline, fenodolpam mesylate, cabergoline,                 methylphenidate drug, which comprises 1-threo-meth-
    pramipexole dihydrochloride, ropinorole, amantadine hydro-              y lphenidate,     d-threo-methylphenidate,      dl-threo-meth-
    chloride, selegiline hydrochloride, carbidopa, pergolide                ylphenidate, 1-erythro-methylphenidate, d-erythro-meth-
    mesylate, Sinemet CR, and Symmetrel; a MAO inhibitor,              45   ylphenidate, dl-erythro-methylphenidate, and a mixture
    such as, but not limited to, iproniazid, clorgyline, phenelzine         thereof; and a diuretic agent such as, but not limited to,
    and isocarboxazid; a COMT inhibitor, such as, but not limited           mannitol, furosemide, glycerol, and urea.
    to, tolcapone and entacapone; a cholinesterase inhibitor, such              Examples of second active agent that may be used for the
    as, but not limited to, physostigmine saliclate, physostigmine          treatment, prevention and/or management of dysfunctional
    sulfate, physostigmine bromide, meostigmine bromide, neo-          50   sleep and related syndromes include, but are not limited to, a
    stigmine methylsulfate, ambenonim chloride, edrophonium                 tricyclic antidepressant agent, a selective serotonin reuptake
    chloride, tacrine, pralidoxime chloride, obidoxime chloride,            inhibitor, an antiepileptic agent (gabapentin, pregabalin, car-
    trimedoxime bromide, diacetyl monoxim, endrophonium,                    bamazepine, oxcarbazepine, levitiracetam, topiramate), an
    pyridostigmine, and demecarium; an anti-inflmatory                      antiaryhthmic agent, a sodium channel blocking agent, a
    agent, such as, but not limited to, naproxen sodium,               55   selective inflammatory mediator inhibitor, an opioid agent, a
    diclofenac sodium, diclofenac potassium, celecoxib, sulin-              second immunomodulatory compound, a combination agent,
    dac, oxaprozin, diflunisal, etodolac, meloxicam, ibuprofen,             and other known or conventional agents used in sleep therapy.
    ketoprofen, nabumetone, refecoxib, methotrexate, lefluno-               Specific examples include, but are not limited to, Neurontin,
    mide, sulfasalazine, gold salts, Rho-D Immune Globulin,                 oxycontin, morphine, topiramate, amitryptiline, nortryp-
    mycophenylate mofetil, cyclosporine, azathioprine, tacroli-        60   tiline, carbamazepine, Levodopa, L-DOPA, cocaine, a-me-
    mus, basiliximab, daclizumab, salicylic acid, acetylsalicylic           thyl-tyrosine, reserpine, tetrabenazine, benzotropine, par-
    acid, methyl salicylate, diflunisal, salsalate, olsalazine, sul-        gyline, fenodolpam mesylate, cabergoline, pramipexole
    fasalazine, acetaminophen, indomethacin, sulindac, mefe-                dihydrochloride, ropinorole, amantadine hydrochloride, sel-
    namic acid, meclofenamate sodium, tolmetin, ketorolac,                  egiline hydrochloride, carbidopa, pergolide mesylate,
    dichlofenac, flurbinprofen, oxaprozin, piroxicam, meloxi-          65   Sinemet CR, Symmetrel, iproniazid, clorgyline, phenelzine,
    cam, ampiroxicam, droxicam, pivoxicam, tenoxicam, phe-                  isocarboxazid, tolcapone, entacapone, physostigmine sali-
    nylbutazone, oxyphenbutazone, antipyrine, aminopyrine,                  clate, physostigmine sulfate, physostigmine bromide, meo-
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 105 of 223 PageID: 6746


                                                           US 8,828,427 B2
                                   19                                                                       20
    stigmine bromide, neostigmine methylsulfate, ambenonim                       In some embodiments, the active ingredients and excipi-
    chloride, edrophonium chloride, tacrine, pralidoxime chlo-                ents are directly blended and loaded into, for example, a
    ride, obidoxime chloride, trimedoxime bromide, diacetyl                   capsule, or compressed directly into tablets. A direct-blended
    monoxim, endrophonium, pyridostigmine, demecarium,                        dosage form may be more advantageous than a compacted
    naproxen sodium, diclofenac sodium, diclofenac potassium,                 (e.g., roller-compacted) dosage form in certain instances,
    celecoxib, sulindac, oxaprozin, diflunisal, etodolac, meloxi-             since direct-blending can reduce or eliminate the harmful
    cam, ibuprofen, ketoprofen, nabumetone, refecoxib, methotr-               health effects that may be caused by airborne particles of
    exate, leflunomide, sulfasalazine, gold salts, RHo-D Immune               ingredients during the manufacture using compaction pro-
    Globulin, mycophenylate mofetil, cyclosporine, azathio-                   cess.
    prine, tacrolimus, basiliximab, daclizumab, salicylic acid,          10      Direct blend formulations may be advantageous in certain
    acetylsalicylic acid, methyl salicylate, diflunisal, salsalate,           instances because they require only one blending step, that of
    olsalazine, sulfasalazine, acetaminophen, indomethacin,                   the active and excipients, before being processed into the final
    sulindac, mefenamic acid, meclofenamate sodium, tolmetin,                 dosage form, e.g., tablet or capsule. This can reduce the
    ketorolac, dichlofenac, flurbinprofen, oxaprozin, piroxicam,              production of airborne particle or dust to a minimum, while
    meloxicam, ampiroxicam, droxicam, pivoxicam, tenoxicam,              15   roller-compaction processes may be prone to produce dust. In
    phenylbutazone, oxyphenbutazone, antipyrine, aminopyrine,                 roller-compaction process, the compacted material is often
    apazone, zileuton, aurothioglucose, gold sodium thiomalate,               milled into smaller particles for further processing. The mill-
    auranofin, methotrexate, colchicine, allopurinol, probenecid,             ing operation can produce significant amounts of airborne
    sulfinpyrazone, benzbromarone, betamethasone and other                    particles, since the purpose for this step in manufacturing is to
    glucocorticoids, metoclopromide, domperidone, prochlor-              20   reduce the materials particle size. The milled material is then
    perazine, promethazine, chlorpromazine, trimetho benza-                   blended with other ingredients prior to manufacturing the
    mide, ondansetron, granisetron, hydroxyzine, acetylleucine                final dosage form.
    monoethanolamine, alizapride, azasetron, benzquinamide,                      For certain active ingredients, in particular for a compound
    bietanautine, bromopride, buclizine, clebopride, cyclizine,               with a low solubility, the active ingredient's particle size is
    dimenhydrinate, diphenidol, dolasetron, meclizine, methal-           25   reduced to a fine powder in order to help increase the active
    lata!, metopimazine, nabilone, oxyperndyl, pipamazine, sco-               ingredient's rate of solubilization. The increase in the rate of
    polamine, sulpiride, tetrahydrocarmabinol, thiethylperazine,              solubilization is often necessary for the active ingredient to be
    thioproperazine, tropisetron, and a mixture thereof.                      effectively absorbed in the gastrointestinal tract. However for
       Examples of second active agents that may be used for the              fine powders to be directly-blended and loaded onto capsules,
    treatment, prevention and/or management of hemoglobin-               30   the excipients should preferably provide certain characteris-
    apathy and related disorders include, but are not limited to:             tics which render the ingredients suitable for the direct-blend
    interleukins, such as IL-2 (including recombinant IL-II                   process. Examples of such characteristics include, but are not
    ("riL2") and canarypox IL-2), IL-l 0, IL-12, and IL-18; inter-            limited to, acceptable flow characteristics. In one embodi-
    ferons, such as interferon alfa-2a, interferon alfa-2b, inter-            ment, therefore, provided herein is the use of, and composi-
    feronalfa-nl, interferonalfa-n3, interferon beta-I a, and inter-     35   tions comprising, excipients which may provide characteris-
    feron gamma-! b; and G-CSF; hydroxyurea; butyrates or                     tics, which render the resulting mixture suitable for direct-
    butyrate derivatives; nitrous oxide; hydroxy urea;                        blend process, e.g., good flow characteristics.
    HEMOXIN™ (NIPRISAWM; see U.S. Pat. No. 5,800,819);                           4.2.1. Screening
    Gardos channel antagonists such as clotrimazole and triaryl                  The process for making the pharmaceutical compositions
    methane derivatives; Deferoxamine; protein C; and transfu-           40   of the invention preferably includes the screening of the
    sions of blood, or of a blood substitute such as Hemospan™                active ingredient and the excipient(s ). In one embodiment, the
    or Hemospan™ PS (Sangart).                                                active ingredient is passed through a screen having openings
                                                                              of about 200 microns to about 750 microns. In another
               4.2. Process for Making Dosage Forms                           embodiment, the active ingredient is passed through a screen
                                                                         45   with openings of about 200 microns to about 400 microns. In
       Dosage forms provided herein can be prepared by any of                 one embodiment, the active ingredient is passed through a
    the methods of pharmacy, but all methods include the step of              screen having openings of about 300 to about 400 microns.
    bringing the active ingredient into association with the excipi-          Depending on the excipient(s) used, the screen openings vary.
    ent, which constitutes one or more necessary ingredients. In              For example, disintegrants and binders are passed through
    general, the compositions are prepared by uniformly admix-           50   openings of about 430 microns to about 750 microns, from
    ing (e.g., direct blend) the active ingredient with liquid excipi-        about 600 microns to about 720 microns, or about 710
    ents or finely divided solid excipients or both, and then, if             microns. Lubricants are typically passed through smaller
    necessary, shaping the product into the desired presentation              openings, e.g., about 150 microns to about 250 microns
    (e.g., compaction such as roller-compaction). If desired, tab-            screen. In one embodiment, the lubricant is passed through a
    lets can be coated by standard aqueous or non-aqueous tech-          55   screen opening of about 210 microns.
    niques.                                                                      4.2.2. Pre-Blending
       A dosage form provided herein can be prepared by com-                     After the ingredients are screened, the excipient and active
    pression or molding, optionally with one or more accessory                ingredient are mixed in a diffusion mixer. In one embodiment,
    ingredients. Compressed tablets can be prepared by com-                   the mixing time is from about 1 minute to about 50 minutes,
    pressing in a suitable machine the active ingredient in a free-      60   from about 5 minutes to about 45 minutes, from about 10
    flowing form such as powder or granules, optionally mixed                 minutes to about 40 minutes, or from about 10 minutes to
    with an excipient as above and/or a surface active or dispers-            about 25 minutes. In another embodiment, the mixing time is
    ing agent. Molded tablets can be made by molding in a suit-               about 15 minutes.
    able machine a mixture of the powdered compound moist-                       When more than one excipients are used, the excipients
    ened with an inert liquid diluent. Encapsulation of the dosage       65   may be admixed in a tumble blender for about 1 minute to
    forms provided herein can be done using capsules of meth-                 about 20 minutes, or for about 5 minutes to about 10 minutes,
    ylcellulose, calcium alginate, or gelatin.                                prior to mixing with the active ingredient.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 106 of 223 PageID: 6747


                                                          US 8,828,427 B2
                                  21                                                                    22
       4.2.3. Roller Compaction                                                Other cancers include, but are not limited to, advanced
       In one embodiment, the pre-blend may optionally be                   malignancy, amyloidosis, neuroblastoma, meningioma,
    passed through a roller compactor with a hammer mill                    hemangiopericytoma, multiple brain metastase, glioblastoma
    attached at the discharge of the compactor.                             multiforms, glioblastoma, brain stem glioma, poor prognosis
       4.2.4. Final Blend                                                   malignant brain tumor, malignant glioma, recurrent malig-
       When a lubricant, e.g., sodium stearyl fumarate, is used,            nant glioma, anaplastic astrocytoma, anaplastic oligodendro-
    the lubricant is mixed with the pre-blend at the end of the             glioma, neuroendocrine tumor, rectal adenocarcinoma,
    process to complete the pharmaceutical composition. This                Dukes C & D colorectal cancer, unresectable colorectal car-
    additional mixing is from about 1 minute to about 10 minutes,           cinoma, metastatic hepatocellular carcinoma, Kaposi's sar-
                                                                       10
    or from about 3 minutes to about 5 minutes.                             coma, karotype acute myeloblastic leukemia, chronic lym-
       4.2.5. Encapsulation                                                 phocytic leukemia (CLL), Hodgkin's lymphoma, non-
       The formulation mixture is then encapsulated into the                Hodgkin's lymphoma, cutaneous T-Cell lymphoma,
    desired size capsule shell using, for example, a capsule filling        cutaneous B-Cell lymphoma, diffuse large B-Cell lym-
    machine or a rotary tablet press.                                  15   phoma, low grade follicular lymphoma, metastatic melanoma
                                                                            (localized melanoma, including, but not limited to, ocular
                               4.3. Kits                                    melanoma), malignant mesothelioma, malignant pleural
                                                                            effusion mesothelioma syndrome, peritoneal carcinoma, pap-
       Pharmaceutical packs or kits which comprise pharmaceu-               illary serous carcinoma, gynecologic sarcoma, soft tissue
    tical compositions or dosage forms provided herein are also        20   sarcoma, scleroderma, cutaneous vasculitis, Langerhans cell
    provided. An example of a kit comprises notice in the form              histiocytosis, leiomyosarcoma, fibrodysplasia ossificans pro-
    prescribed by a governmental agency regulating the manu-                gressive, hormone refractory prostate cancer, resected high-
    facture, use or sale of pharmaceuticals or biological products,         risk soft tissue sarcoma, unrescectable hepatocellular carci-
    which notice reflects approval by the agency of manufacture,            noma, Waldenstrom's macroglobulinemia, smoldering
    use or sale for human administration.                              25   myeloma, indolent myeloma, fallopian tube cancer, androgen
                                                                            independent prostate cancer, androgen dependent stage IV
            4.4. Methods of Treatment, Prevention, and                      non-metastatic prostate cancer, hormone-insensitive prostate
                          Management                                        cancer, chemotherapy-insensitive prostate cancer, papillary
                                                                            thyroid carcinoma, follicular thyroid carcinoma, medullary
       Provided herein are methods of treating, preventing, and/or     30
                                                                            thyroid carcinoma, and leiomyoma. In a specific embodi-
    managing certain diseases or disorders using the formula-
                                                                            ment, the cancer is metastatic. In another embodiment, the
    tions, compositions, or dosage forms provided herein.
                                                                            cancer is refractory or resistance to chemotherapy or radia-
       Examples of diseases or disorders include, but are not
                                                                            tion.
    limited to, cancer, disorders associated with angiogenesis,
    pain including, but not limited to, Complex Regional Pain          35
                                                                               In one embodiment, the diseases or disorders are various
    Syndrome ("CRPS"), Macular Degeneration ("MD") and                      forms of leukemias such as chronic lymphocytic leukemia,
    related syndromes, skin diseases, pulmonary disorders,                  chronic myelocytic leukemia, acute lymphoblastic leukemia,
    asbestos-related disorders, parasitic diseases, immunodefi-             acute myelogenous leukemia and acute myeloblastic leuke-
    ciency disorders, CNS disorders, CNS injury, atherosclerosis            mia, including leukemias that are relapsed, refractory or
    and related disorders, dysfunctional sleep and related disor-      40   resistant, as disclosed in U.S. publication no. 2006/0030594,
    ders, hemoglobinopathy and related disorders (e.g., anemia),            published Feb. 9, 2006, which is incorporated in its entirety
    INFa related disorders, and other various diseases and disor-           by reference.
    ders.                                                                      The term "leukemia" refers malignant neoplasms of the
       Examples of cancer and precancerous conditions include,              blood-forming tissues. The leukemia includes, but is not lim-
    but are not limited to, those described in U.S. Pat. Nos. 6,281,   45   ited to, chronic lymphocytic leukemia, chronic myelocytic
    230 and 5,635,517 to Muller et a!., in various U.S. patent              leukemia, acute lymphoblastic leukemia, acute myelogenous
    publications to Zeldis, including publication nos. 2004/                leukemia and acute myeloblastic leukemia. The leukemia can
    0220144A1, published Nov. 4, 2004 (Treatment ofMyelod-                  be relapsed, refractory or resistant to conventional therapy.
    ysplastic Syndrome); 2004/0029832A1, published Feb. 12,                 The term "relapsed" refers to a situation where patients who
    2004 (Treatment of Various Types of Cancer); and 2004/             50   have had a remission of leukemia after therapy have a return
    0087546, published May 6, 2004 (Treatment of Myeloprolif-               of leukemia cells in the marrow and a decrease in normal
    erative Diseases). Examples also include those described in             blood cells. The term "refractory or resistant" refers to a
    WO 2004/103274, published Dec. 2, 2004. All of these ref-               circumstance where patients, even after intensive treatment,
    erences are incorporated herein in their entireties by refer-           have residual leukemia cells in their marrow.
    ence.                                                              55      In another embodiment, the diseases or disorders are vari-
       Certain examples of cancer include, but are not limited to,          ous types of lymphomas, including Non-Hodgkin's lym-
    cancers of the skin, such as melanoma; lymph node; breast;              phoma (NHL). The term "lymphoma" refers a heterogenous
    cervix; uterus; gastrointestinal tract; lung; ovary; prostate;          group of neoplasms arising in the reticuloendothelial and
    colon; rectum; mouth; brain; head and neck; throat; testes;             lymphatic systems. "NHL" refers to malignant monoclonal
    kidney; pancreas; bone; spleen; liver; bladder; larynx; nasal      60   proliferation oflymphoid cells in sites of the immune system,
    passages; and AIDS-related cancers. The compounds are also              including lymph nodes, bone marrow, spleen, liver and gas-
    useful for treating cancers of the blood and bone marrow, such          trointestinal tract. Examples of NHL include, but are not
    as multiple myeloma and acute and chronic leukemias, for                limited to, mantle cell lymphoma (MCL), lymphocytic lym-
    example, lymphoblastic, myelogenous, lymphocytic, and                   phoma of intermediate differentiation, intermediate lympho-
    myelocytic leukemias. The compounds provided herein can            65   cytic lymphoma (ILL), diffuse poorly differentiated lympho-
    be used for treating, preventing or managing either primary or          cytic lymphoma (PDL), centrocytic lymphoma, diffuse
    metastatic tumors.                                                      small-cleaved cell lymphoma (DSCCL), follicular lym-
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 107 of 223 PageID: 6748


                                                           US 8,828,427 B2
                                  23                                                                        24
    phoma, and any type of the mantle cell lymphomas that can be             keratoses and related symptoms, skin diseases or disorders
    seen under the microscope (nodular, diffuse, blastic and                 characterized with overgrowths of the epidermis, acne, and
    mentle zone lymphoma).                                                   wrinkles.
        Examples of diseases and disorders associated with, or                  As used herein, the term "keratosis" refers to any lesion on
    characterized by, undesired angiogenesis include, but are not            the epidermis marked by the presence of circumscribed over-
    limited to, inflammatory diseases, autoimmune diseases,                  growths of the horny layer, including but not limited to actinic
    viral diseases, genetic diseases, allergic diseases, bacterial           keratosis, seborrheic keratosis, keratoacanthoma, keratosis
    diseases, ocular neovascular diseases, choroidal neovascular             follicularis (Darier disease), inverted follicular keratosis, pal-
    diseases, retina neovascular diseases, and rubeosis (neovas-             moplantar keratoderma (PPK, keratosis palmaris et planta-
    cularization of the angle). Specific examples of the diseases       10   ris), keratosis pilaris, and stucco keratosis. The term "actinic
    and disorders associated with, or characterized by, undesired            keratosis" also refers to senile keratosis, keratosis senilis,
    angiogenesis include, but are not limited to, arthritis,                 verruca senilis, plana senilis, solar keratosis, keratoderma or
    endometriosis. Crohn's disease, heart failure, advanced heart            keratoma. The term "seborrheic keratosis" also refers to seb-
    failure, renal impairment, endotoxemia, toxic shock syn-                 orrheic wart, senile wart, or basal cell papilloma. Keratosis is
    drome, osteoarthritis, retrovirus replication, wasting, menin-      15   characterized by one or more of the following symptoms:
    gitis, silica-induced fibrosis, asbestos-induced fibrosis, vet-          rough appearing, scaly, erythematous papules, plaques, spi-
    erinary disorder, malignancy-associated hypercalcemia,                   cules or nodules on exposed surfaces (e.g., face, hands, ears,
    stroke, circulatory shock, periodontitis, gingivitis, macro-             neck, legs and thorax), excrescences of keratin referred to as
    cytic anemia, refractory anemia, and 5q-deletion syndrome.               cutaneous horns, hyperkeratosis, telangiectasias, elastosis,
        Examples of pain include, but are not limited to those          20   pigmented lentigines, acanthosis, parakeratosis, dyskera-
    described in U.S. patent publication no. 2005/0203142, pub-              toses, papillomatosis, hyperpigmentation of the basal cells,
    lished Sep. 15, 2005, which is incorporated herein by refer-             cellular atypia, mitotic figures, abnormal cell-cell adhesion,
    ence. Specific types of pain include, but are not limited to,            dense inflammatory infiltrates and small prevalence of squa-
    nociceptive pain, neuropathic pain, mixed pain of nociceptive            mous cell carcinomas.
    and neuropathic pain, visceral pain, migraine, headache and         25      Examples of skin diseases or disorders characterized with
    post-operative pain.                                                     overgrowths of the epidermis include, but are not limited to,
        Examples of nociceptive pain include, but are not limited            any conditions, diseases or disorders marked by the presence
    to, pain associated with chemical or thermal burns, cuts of the          of overgrowths of the epidermis, including but not limited to,
    skin, contusions of the skin, osteoarthritis, rheumatoid arthri-         infections associated with papilloma virus, arsenical kera-
    tis, tendonitis, and myofascial pain.                               30   toses, sign of Leser-Tn§lat, warty dyskeratoma (WD), tricho-
        Examples of neuropathic pain include, but are not limited            stasis spinulosa (TS), erythrokeratodermia variabilis (EKV),
    to, CRPS type I, CRPS type II, reflex sympathetic dystrophy              ichthyosis fetalis (harlequin ichthyosis), knuckle pads, cuta-
    (RSD), reflex neurovascular dystrophy, reflex dystrophy,                 neous melanoacanthoma, parakeratosis, psoriasis, squamous
    sympathetically maintained pain syndrome, causalgia,                     cell carcinoma, confluent and reticulated papillomatosis
    Sudeck atrophy of bone, algoneurodystrophy, shoulder hand           35   (CRP), acrochordons, cutaneous horn, cowden disease (mul-
    syndrome, post-traumatic dystrophy, trigeminal neuralgia,                tiple hamartoma syndrome), dermatosis papulosa nigra
    post herpetic neuralgia, cancer related pain, phantom limb               (DPN), epidermal nevus syndrome (ENS), ichthyosis vul-
    pain, fibromyalgia, chronic fatigue syndrome, spinal cord                garis, molluscum contagiosum, prurigo nodularis, and acan-
    injury pain, central post-stroke pain, radiculopathy, diabetic           thosis nigricans (AN).
    neuropathy, post-stroke pain, luetic neuropathy, and other          40      Examples of pulmonary disorders include, but are not lim-
    painful neuropathic conditions such as those induced by                  ited to, those described in U.S. publication no. 2005/
    drugs such as vincristine and velcade.                                   0239842A1, published Oct. 27, 2005, which is incorporated
        As used herein, the terms "complex regional pain syn-                herein by reference. Specific examples include pulmonary
    drome," "CRPS" and "CRPS and related syndromes" mean a                   hypertension and related disorders. Examples of pulmonary
    chronic pain disorder characterized by one or more of the           45   hypertension and related disorders include, but are not limited
    following: pain, whether spontaneous or evoked, including                to: primary pulmonary hypertension (PPH); secondary pul-
    allodynia (painful response to a stimulus that is not usually            monary hypertension (SPH); familial PPH; sporadic PPH;
    painful) and hyperalgesia (exaggerated response to a stimulus            precapillary pulmonary hypertension; pulmonary arterial
    that is usually only mildly painful); pain that is disproportion-        hypertension (PAH); pulmonary artery hypertension; idio-
    ate to the inciting event (e.g., years of severe pain after an      50   pathic pulmonary hypertension; thrombotic pulmonary arte-
    ankle sprain); regional pain that is not limited to a single             riopathy (TPA); plexogenic pulmonary arteriopathy; func-
    peripheral nerve distribution; and autonomic dysregulation               tional classes I to IV pulmonary hypertension; and pulmonary
    (e.g., edema, alteration in blood flow and hyperhidrosis) asso-          hypertension associated with, related to, or secondary to, left
    ciated with trophic skin changes (hair and nail growth abnor-            ventricular dysfunction, mitral valvular disease, constrictive
    malities and cutaneous ulceration).                                 55   pericarditis, aortic stenosis, cardiomyopathy, mediastinal
        Examples of MD and related syndromes include, but are                fibrosis, anomalous pulmonary venous drainage, pulmonary
    not limited to, those described in U.S. patent publication no.           venoocclusive disease, collagen vascular disease, congenital
    2004/0091455, published May 13, 2004, which is incorpo-                  heart disease, HIV virus infection, drugs and toxins such as
    rated herein by reference. Specific examples include, but are            fenfluramines, congenital heart disease, pulmonary venous
    not limited to, atrophic (dry) MD, exudative (wet) MD, age-         60   hypertension, chronic obstructive pulmonary disease, inter-
    related maculopathy (ARM), choroidal neovascularisation                  stitial lung disease, sleep-disordered breathing, alveolar
    (CNVM), retinal pigment epithelium detachment (PED), and                 hypoventilation disorder, chronic exposure to high altitude,
    atrophy of retinal pigment epithelium (RPE).                             neonatal lung disease, alveolar-capillary dysplasia, sickle cell
        Examples of skin diseases include, but are not limited to,           disease, other coagulation disorder, chronic thromboemboli,
    those described in U.S. publication no. 2005/0214328A1,             65   connective tissue disease, lupus including systemic and cuta-
    published Sep. 29, 2005, which is incorporated herein by                 neous lupus, schistosomiasis, sarcoidosis or pulmonary cap-
    reference. Specific examples include, but are not limited to             illary hemangiomatosis.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 108 of 223 PageID: 6749


                                                          US 8,828,427 B2
                                  25                                                                          26
        Examples of asbestos-related disorders include, but not              medullaris syndrome, cauda equina syndrome, neurogenic
    limited to, those described in U.S. publication no. 2005/                shock, spinal shock, altered level of consciousness, headache,
    0100529, published May 12, 2005, which is incorporated                   nausea, emesis, memory loss, dizziness, diplopia, blurred
    herein by reference. Specific examples include, but are not              vision, emotional lability, sleep disturbances, irritability,
    limited to, mesothelioma, asbestosis, malignant pleural effu-            inability to concentrate, nervousness, behavioral impairment,
    sion, benign exudative effusion, pleural plaques, pleural c~l­           cognitive deficit, and seizure.
    cification, diffuse pleural thickening, rounded atelectasis,                Other disease or disorders include, but not limited to, viral,
    fibrotic masses, and lung cancer.                                        genetic, allergic, and autoimmune diseases. Specific
        Examples of parasitic diseases include, but are not limited          examples include, but not limited to, HIV, hepatitis, adult
    to, those described in U.S. publication no. 2006/0154880,           10
                                                                             respiratory distress syndrome, bone resorption diseases,
    published Jul. 13, 2006, which is incorporated he.rein by                chronic pulmonary inflammatory diseases, dermatitis, cystic
    reference. Parasitic diseases include diseases and d1sorders             fibrosis, septic shock, sepsis, endotoxic shock, hemodynamic
    caused by human intracellular parasites such as, but not lim-            shock, sepsis syndrome, post ischemic reperfusion injury,
    ited to, P. falcifarium, P. ovale, P. vivax, P. malariae, L.             meningitis, psoriasis, fibrotic disease, cachexia, graft versus
    donovari, L. infantum, L. aethiopica, L. major, L. tropica, L.      15
                                                                             host disease, graft rejection, auto-immune disease, rheuma-
    mexicana, L. braziliensis, T. Gondii, B. microti, B. divergens,          toid spondylitis, Crohn's disease, ulcerative colitis, inflam-
    B. coli, C. parvum, C. cayetanensis, E. histolytica, Z belli, S.         matory-bowel disease, multiple sclerosis, systemic lupus
    mansonii, S. haematobium, Trypanosoma ssp., Toxoplasma                   erythrematosus, ENL in leprosy, radiation damage, cancer,
    ssp., and 0. volvulus. Other diseases and disorders caused by            asthma, or hyperoxic alveolar injury.
    non-human intracellular parasites such as, but not limited to,      20
                                                                                Examples of atherosclerosis and related conditions
    Babesia bovis, Babesia canis, Banesia Gibsoni, Besnoitia                 include, but are not limited to, those disclosed in U.S. publi-
    darlingi, Cytauxzoon felis, Eimeria ssp., Hammondia ssp.,                cation no. 2002/0054899, published May 9, 2002, which is
    and Theileria ssp., are also encompassed. Specific examples              incorporated herein by reference. Specific examples include,
    include, but are not limited to, malaria, babesiosis, trypano-           but are not limited to, all forms of conditions involving ath-
    somiasis, leishmaniasis, toxoplasmosis, meningoencephali-           25   erosclerosis, including restenosis after vascular intervention
    tis, keratitis, amebiasis, giardiasis, cryptosporidiosis, isospo-        such as angioplasty, stenting, atherectomy and grafting. All
    riasis,     cyclosporiasis,    microsporidiosis,     ascar~as!s,
                                                                             forms of vascular intervention are contemplated herein,
    trichuriasis, ancylostomiasis, strongyloidiasis, toxocanas1s,            including diseases of the cardiovascular and renal system,
    trichinosis, lymphatic filariasis, onchocerciasis, filariasis,           such as, but not limited to, renal angioplasty, percutaneous
    schistosomiasis, and dermatitis caused by animal schisto-           30
                                                                             coronary intervention (PCI), percutaneous transluminal coro-
    somes.                                                                   nary angioplasty (PTCA), carotid percutaneous transluminal
        Examples of immunodeficiency disorders include, but are              angioplasty (PTA), coronary by-pass grafting, angioplasty
    not limited to, those described in U.S. application Ser. No.             with stent implantation, peripheral percutaneous translumi-
    11/289,723, filed Nov. 30, 2005. Specific examples include,              nal intervention of the iliac, femoral or popliteal arteries, and
    but not limited to, adenosine deaminase deficiency, antibody        35
                                                                             surgical intervention using impregnated artificial grafts. The
    deficiency with normal or elevated Igs, ataxia-tenlangiecta-             following chart provides a listing of the major systemic arter-
    sia, bare lymphocyte syndrome, common variable immun?-                   ies that may be in need of treatment, all of which are contem-
    deficiency, Ig deficiency with hyper-IgM, Ig heavy cham                  plated herein:
    deletions, IgA deficiency, immunodeficiency with thymoma,
    reticular dysgenesis, Nezelof syndrome, selective IgG sub-          40
    class deficiency, transient hypogammaglobulinemia of                     Artery               Body Areas Supplied
    infancy, Wistcott-Aldrich syndrome, X-linked agamma-
    globulinemia, X-linked severe combined immunodeficiency.               Axillary               Shoulder and axilla
                                                                           Brachial               Upper arm
        Examples of CNS disorders include, but are not limited to,         Brachiocephalic        Head, neck, and ann
    those described in U.S. publication no. 2005/0143344, pub-          45 Celiac                 Divides into left gastric, splenic, and hepatic arteries
    lished Jun. 30, 2005, which is incorporated herein by refer-             Common carotid       Neck
    ence. Specific examples include, but are not limited to,                 Common iliac         Divides into external and internal iliac arteries
                                                                           Coronary               Heart
    include, but are not limited to, Amyotrophic Lateral Sclerosis,        Deep femoral           Thigh
    Alzheimer Disease, Parkinson Disease, Huntington's Dis-                Digital                Fingers
    ease, Multiple Sclerosis other neuroimmunological disorders         50 Dorsalis pedis         Foot
    such as Tourette Syndrome, delerium, or disturbances in con-           External carotid       Neck and external head regions
                                                                           External iliac         Femoral artery
    sciousness that occur over a short period of time, and amnes-            Femoral              Thigh
    tic disorder, or discreet memory impairments that occur in the           Gastric              Stomach
    absence of other central nervous system impairments.                   Hepatic                Liver, gallbladder, pancreas, and duodenwn
        Examples of CNS injuries and related syndromes include,         55 Inferior mesenteric    Descending colon, rectum, and pelvic wall
                                                                           Internal carotid       Neck and internal head regions
    but are not limited to, those described in U.S. publication no.          Internal iliac       Rectum, urinary bladder, external genitalia,
    2006/0122228, published Jun. 8, 2006, which is incorporated                                   buttocks muscles, uterus and vagina
    herein by reference. Specific examples include, but are not              Left gastric         Esophagus and stomach
    limited to, CNS injury/damage and related syndromes,                     Middle sacral        Sacrum
                                                                             Ovarian              Ovaries
    include, but are not limited to, primary brain injury, second-      60
                                                                             Palmar arch          Hand
    ary brain injury, traumatic brain injury, focal brain injury,            Peroneal             Calf
    diffuse axonal injury, head injury, concussion, post-concus-             Popliteal            Knee
    sion syndrome, cerebral contusion and laceration, subdural               Posterior tibial     Calf
                                                                           Pulmonary              Lungs
    hematoma, epidermal hematoma, post-traumatic epilepsy,                 Radial                 Forearm
    chronic vegetative state, complete SCI, incomplete SCI, acute       65 Renal                  Kidney
    SCI, subacute SCI, chronic SCI, central cord syndrome,                 Splenic                Stomach, pancreas, and spleen
    Brown-Sequard syndrome, anterior cord syndrome, conus
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 109 of 223 PageID: 6750


                                                                  US 8,828,427 B2
                                     27                                                                                       28
                                -continued                                           and sepsis syndrome, post ischemic reperfusion injury,
                                                                                     malaria, mycobacterial infection, meningitis, psoriasis, con-
    Artery                Body Areas Supplied                                        gestive heart failure, fibrotic disease, cachexia, graft rejec-
    Subclavian            Shoulder                                                   tion, oncogenic or cancerous conditions, asthma, autoim-
    Superior mesenteric   Pancreas, small intestine, ascending and transverse        mune disease, radiation damages, and hyperoxic alveolar
                          colon                                                      injury; viral infections, such as those caused by the herpes
    Testicular            Testes
    Ulnar                 Forearm
                                                                                     viruses; viral conjunctivitis; or atopic dermatitis.
                                                                                        In other embodiments, the use of formulations, composi-
                                                                                     tions or dosage forms provided herein in various immuno-
        Examples of dysfunctional sleep and related syndromes                   10   logical applications, in particular, as vaccine adjuvants, par-
    include, but are not limited to, those disclosed in U.S. publi-                  ticularly anticancer vaccine adjuvants, as disclosed in U.S.
    cationno. 2005/0222209A1, published Oct. 6, 2005, which is                       Publication No. 2007/0048327, published Mar. 1, 2007,
    incorporated herein by reference. Specific examples include,                     which is incorporated herein in its entirety by reference, is
    but are not limited to, snoring, sleep apnea, insonmia, narco-                   also encompassed. These embodiments also relate to the uses
                                                                                15
    lepsy, restless leg syndrome, sleep terrors, sleep walking                       of the compositions, formulations, or dosage forms provided
    sleep eating, and dysfunctional sleep associated with chronic                    herein in combination with vaccines to treat or prevent cancer
    neurological or inflammatory conditions. Chronic neurologi-                      or infectious diseases, and other various uses such as reduc-
    cal or inflammatory conditions, include, but are not limited to,                 tion or desensitization of allergic reactions.
    Complex Regional Pain Syndrome, chronic low back pain,                      20
    musculoskeletal pain, arthritis, radiculopathy, pain associ-                                                     5. EXAMPLES
    ated with cancer, fibromyalgia, chronic fatigue syndrome,
    visceral pain, bladder pain, chronic pancreatitis, neuropathies                     Embodiments provided herein may be more fully under-
    (diabetic, post-herpetic, traumatic or inflammatory), and neu-                   stood by reference to the following examples. These
    rodegenerative disorders such as Parkinson's Disease, Alzhe-                25   examples are meant to be illustrative of pharmaceutical com-
    imer's Disease, amyotrophic lateral sclerosis, multiple scle-                    positions and dosage forms provided herein, but are not in any
    rosis, Huntington's Disease, bradykinesia; muscle rigidity;                      way limiting.
    parkinsonian tremor; parkinsonian gait; motion freezing;
    depression; defective long-term memory, Rubinstein-Taybi                                                         5.1 Example 1
    syndrome (RTS); dementia; postural instability; hypokinetic                 30
    disorders; synuclein disorders; multiple system atrophies;                               0.5 mg Strength Pomalidomide Dosage Capsule
    striatonigral degeneration; olivopontocerebellar atrophy;
    Shy-Drager syndrome; motor neuron disease with parkinso-                           Table 1 illustrates a batch formulation and single dosage
    nian features; Lewy body dementia; Tau pathology disorders;                      formulation for a 0.5 mg strength pomalidomide single dose
    progressive supranuclear palsy; corticobasal degeneration;                  35   unit in a size #4 capsule.
    frontotemporal dementia; amyloid pathology disorders; mild
    cognitive impairment; Alzheimer disease with parkinsonism;                                                           TABLE 1
    Wilson disease; Hallervorden-Spatz disease; Chediak-Ha-
                                                                                                 Formulation for 0.5 mg strength pomolidomide capsule
    gashi disease; SCA-3 spinocerebellar ataxia; X-linked dysto-
    nia parkinsonism; prion disease; hyperkinetic disorders; cho-               40                                                     Percent By       Quantity
    rea; ballismus; dystonia tremors; Amyotrophic Lateral                            Material                                          Weight           (mg/capsule)
    Sclerosis (ALS); CNS trauma and myoclonus.
                                                                                   Pomolidomide                                             ~1%          0.5*
        Examples of hemoglobinopathy and related disorders                         Starch 1500                                             56%          35
    include, but are not limited to, those described in U.S. publi-                Sodium Stearyl Fumarate (PRUV)                        -0.3%           0.16
    cation no. 2005/0143420A1, published Jun. 30, 2005, which                   45 Spray Dried Mannitol (Manno gem EZ)                 remainder        remainder
    is incorporated herein by reference. Specific examples
                                                                                     Total                                               100.0%         62.5
    include, but are not limited to, hemoglobinopathy, sickle cell
    anemia, and any other disorders related to the differentiation                   *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency
                                                                                     of0.5 mg ofpomolidomide.
    of CD34+ cells.
        Examples of TNF a related disorders include, but are not                50      Pomalidomide was passed through a 35-mesh screen.
    limited to, those described in WO 98/03502 and WO                                Mannitol and starch were each separately passed through a
    98/54170, both of which are incorporated herein in their                         25-mesh screen. Pomalidomide was pre-blended with a por-
    entireties by reference. Specific examples include, but are not                  tion of mannitol and starch. The pre-blend was milled through
    limited to: endotoxemia or toxic shock syndrome; cachexia;                       a 0.039 inch screen. The remainder of the mannitol and starch
    adult respiratory distress syndrome; bone resorption diseases               55   was also milled through a 0.039 inch screen. The pre-blend
    such as arthritis; hypercalcemia; Graft versus Host Reaction;                    was blended with the reminder of mannitol and starch. To this
    cerebral malaria; inflammation; tumor growth; chronic pul-                       blend, sodium fumarate, which was passed through a 60 mesh
    monary inflammatory diseases; reperfusion injury; myocar-                        screen, was further blended. The final blend was encapsulated
    dial infarction; stroke; circulatory shock; rheumatoid arthri-                   into a size #4 capsule.
    tis; Crohn' s disease; HIV infection and AIDS; other disorders              60
    such as rheumatoid arthritis, rheumatoid spondylitis, osteoar-                                                   5.2 Example 2
    thritis, psoriatic arthritis and other arthritic conditions, septic
    shock, septis, endotoxic shock, graft versus host disease,                                  1 mg Strength Pomalidomide Dosage Capsule
    wasting, Crohn's disease, ulcerative colitis, multiple sclero-
    sis, systemic lupus erythromatosis, ENL in leprosy, HIV,                    65     Table 2 illustrates a batch formulation and single dosage
    AIDS, and opportunistic infections in AIDS; disorders such                       formulation for a 1 mg strength pomalidomide single dose
    as septic shock, sepsis, endotoxic shock, hemodynamic shock                      unit in a size #4 capsule.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 110 of 223 PageID: 6751


                                                                             US 8,828,427 B2
                                             29                                                                                             30
                                        TABLE2                                                                                         TABLE4
                 Formulation for 1 mg strength pomolidomide capsule                                             Formulation for 3 mg strength pomolidomide capsule

                                                      Percent By       Quantity                                                                      Percent By       Quantity
    Material                                          Weight           (mg/ capsule)               Material                                          Weight           (mg/capsule)

    Pomolidomide                                           ~1%           1*                        Pomolidomide                                        -1.6%            3*
    Starch 1500                                           56%           70                         Starch 1500                                           56%          100.8
    Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.32                      Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.45
    Spray Dried Mannitol (Manno gem EZ)               remainder        remainder                   Spray Dried Mannitol (Manno gem EZ)               remainder        remainder
                                                                                              10
    Total                                               100.0%         125                         Total                                               100.0%         180

    *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency        *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency
    of 1 mg of pomolidomide.                                                                       of 3 mg of pomolidomide.


       Pomalidomide was passed through a 35-mesh screen.                                      15
                                                                                                      Pomalidomide was passed through a 35-mesh screen.
    Mannitol and starch were each separately passed through a                                      Mannitol and starch were each separately passed through a
    25-mesh screen. Pomalidomide was pre-blended with a por-                                       25-mesh screen. Pomalidomide was pre-blended with a por-
    tion of mannitol and starch. The pre-blend was milled through                                  tion of mannitol and starch. The pre-blend was milled through
    a 0.03 9 inch screen. The remainder of the mannitol and starch                                 a 0.039 inch screen. The remainder of the mannitol and starch
    was also milled through a 0.039 inch screen. The pre-blend                                20   was also milled through a 0.039 inch screen. The pre-blend
    was blended with the reminder of mannitol and starch. To this                                  was blended with the reminder of mannitol and starch. To this
    blend, sodium fumarate, which was passed through a 60 mesh                                     blend, sodium fumarate, which was passed through a 60 mesh
    screen, was further blended. The final blend was encapsulated                                  screen, was further blended. The final blend was encapsulated
    into a size #4 capsule.                                                                        into a size #2 capsule.
                                                                                              25
                                     5.3 Example 3                                                                                 5.5 Example 5


               2 mg Strength Pomalidomide Dosage Capsule                                                      4 mg Strength Pomalidomide Dosage Capsule
                                                                                              30
       Table 3 illustrates a batch formulation and single dosage                                     Table 5 illustrates a batch formulation and single dosage
    formulation for a 2 mg pomalidomide single dose unit in a                                      formulation for a 0.5 mg strength pomalidomide single dose
    size #2 capsule.                                                                               unit in a size #2 capsule.

                                        TABLE3                                                35                                       TABLES
                 Formulation for 2 mg strength pomolidomide capsule                                             Formulation for 4 mg strength pomolidomide capsule

                                                      Percent By       Quantity                                                                      Percent By       Quantity
    Material                                          Weight           (mg/ capsule)               Material                                          Weight           (mg/capsule)
                                                                                              40
    Pomolidomide                                           ~1%           2*                        Pomolidomide                                        -1.6%            4*
    Starch 1500                                           56%          140                         Starch 1500                                           56%          134.4
    Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.64                      Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.6
    Spray Dried Mannitol (Manno gem EZ)               remainder        remainder                   Spray Dried Mannitol (Manno gem EZ)               remainder        remainder

    Total                                               100.0%         250                    45 Total                                                 100.0%         240

    *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency        *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency
    of2 mg ofpomolidomide.                                                                         of 4 mg of pomolidomide.


       Pomalidomide was passed through a 35-mesh screen.                                              Pomalidomide was passed through a 35-mesh screen.
    Mannitol and starch were each separately passed through a                                 50
                                                                                                   Mannitol and starch were each separately passed through a
    25-mesh screen. Pomalidomide was pre-blended with a por-                                       25-mesh screen. Pomalidomide was pre-blended with a por-
    tion of mannitol and starch. The pre-blend was milled through                                  tion of mannitol and starch. The pre-blend was milled through
    a 0.03 9 inch screen. The remainder of the mannitol and starch                                 a 0.039 inch screen. The remainder of the mannitol and starch
    was also milled through a 0.039 inch screen. The pre-blend                                     was also milled through a 0.039 inch screen. The pre-blend
    was blended with the reminder of mannitol and starch. To this                             55
                                                                                                   was blended with the reminder of mannitol and starch. To this
    blend, sodium fumarate, which was passed through a 60 mesh                                     blend, sodium fumarate, which was passed through a 60 mesh
    screen, was further blended. The final blend was encapsulated                                  screen, was further blended. The final blend was encapsulated
    into a size #2 capsule.                                                                        into a size #2 capsule.

                                     5.4 Example 4                                            60                                   5.6 Example 6


               3 mg Strength Pomalidomide Dosage Capsule                                                      5 mg Strength Pomalidomide Dosage Capsule

       Table 4 illustrates a batch formulation and single dosage                              65      Table 6 illustrates a batch formulation and single dosage
    formulation for a 0.5 mg strength pomalidomide single dose                                     formulation for a 5 mg pomalidomide single dose unit in a
    unit in a size #2 capsule.                                                                     size #1 capsule.
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 111 of 223 PageID: 6752


                                                                             US 8,828,427 B2
                                             31                                                                                 32
                                        TABLE4                                                        What is claimed is:
                                                                                                      1. An oral dosage form in the form of a capsule which
                 Formulation for 5 mg strength pomolidomide capsule                                weighs 62.5 mg and comprises: 1) pomalidomide, or a phar-
                                                      Percent By       Quantity                    maceutically acceptable salt or solvate thereof, at an amount
    Material                                          Weight           (mg/ capsule)               that provides 0.5 mg of 100% pure pomalidomide; 2) prege-
                                                                                                   latinized starch at an amount of 35 mg; 3) sodium stearyl
    Pomolidomide                                           ~2%           5*
    Starch 1500                                           56%          168
                                                                                                   fumarate at an amount of0.16 mg; and 4) spray dried man-
    Sodium Stearyl Fumarate (PRUV)                      -0.3%            0.75                      nitol at an amonnt that brings the total weight of the compo-
    Spray Dried Mannitol (Manno gem EZ)               remainder        remainder                   sition to 62.5 mg.
                                                                                              10      2. The dosage form of claim 1, which is to be administered
    Total                                               100.0%         300
                                                                                                   in the form of a size 4 or larger capsule.
    *Denotes amount ofpomolidomide that corresponds to the amount that provides the potency           3. An oral dosage form in the form of a capsule which
    of 5 mg of pomolidomide.
                                                                                                   weighs 125 mg and comprises: 1) pomalidomide, or a phar-
       Pomalidomide was passed through a 35-mesh screen.                                           maceutically acceptable salt or solvate thereof, at an amount
    Mannitol and starch were each separately passed through a                                 15   that provides 1 mg of 100% pure pomalidomide; 2) pregela-
    25-mesh screen. Pomalidomide was pre-blended with a por-                                       tinized starch at an amonnt of 70 mg; 3) sodium stearyl
    tion of mannitol and starch. The pre-blend was milled through                                  fumarate at an amount of 0.32 mg; and 4) spray dried man-
    a 0.03 9 inch screen. The remainder of the mannitol and starch                                 nitol at an amonnt that brings the total weight of the compo-
    was also milled through a 0.039 inch screen. The pre-blend                                     sition to 125 mg.
    was blended with the reminder of mannitol and starch. To this                             20      4. The dosage form of claim 3, which is to be administered
    blend, sodium fumarate, which was passed through a 60 mesh                                     in the form of a size 4 or larger capsule.
    screen, was further blended. The final blend was encapsulated                                     5. An oral dosage form in the form of a capsule which
    into a size #1 capsule.                                                                        weighs 250 mg and comprises: 1) pomalidomide, or a phar-
                                                                                                   maceutically acceptable salt or solvate thereof, at an amount
                                     5.7 Example 7                                            25   that provides 2 mg of 100% pure pomalidomide; 2) pregela-
                                                                                                   tinized starch at an amount of 140 mg; 3) sodium stearyl
                              Stability ofF ormulation                                             fumarate at an amount of 0.64 mg; and 4) spray dried man-
                                                                                                   nitol at an amonnt that brings the total weight of the compo-
       Accelerated stability was assessed under 40° C./75% RH,                                     sition to 250 mg.
    and levels of impurities over the time period of initial, 1                               30      6. The dosage form of claim 5, which is to be administered
    month, 3 months, and 6 months were determined. Long term                                       in the form of a size 2 or larger capsule.
    stability under 25° C./60% RH is also assessed during 0-24                                        7. An oral dosage form in the form of a capsule which
    months. For determination of the level of Impurities, an                                       weighs 180 mg and comprises: 1) pomalidomide, or a phar-
    HPLC gradient method was employed using the following                                          maceutically acceptable salt or solvate thereof, at an amount
    conditions:                                                                               35   that provides 3 mg of 100% pure pomalidomide; 2) pregela-
                                                                                                   tinized starch at an amount of 100.8 mg; 3) sodium stearyl
                                                                                                   fumarate at an amount of 0.45 mg; and 4) spray dried man-
    Column:                  Zorbax SB-CN, 150 mm x 4.6 mm id, 5 f1II1                             nitol at an amonnt that brings the total weight of the compo-
                             particle size
    Temperature:             Ambient
                                                                                                   sition to 180 mg.
    Mobile Phase:            A: 10/90 methanol/0.1% trifluoroacetic acid                      40      8. The dosage form of claim 7, which is to be administered
                             B: 80/20 methanol/0.1% trifluoroacetic acid                           in the form of a size 2 or larger capsule.
    Gradient Profile:        Time (min)             %A              %B                                9. An oral dosage form in the form of a capsule which
                             0                      90              10
                                                    90              10
                                                                                                   weighs 240 mg and comprises: 1) pomalidomide, or a phar-
                             50                     20              80                             maceutically acceptable salt or solvate thereof, at an amount
                             51                     90              10                        45   that provides 4 mg of 100% pure pomalidomide; 2) pregela-
                             60                     90              10                             tinized starch at an amount of 134.4 mg; 3) sodium stearyl
    Flow Rate:               l.OmL/min
    Injection Volume:        25 f!L
                                                                                                   fumarate at an amount of0.6 mg; and 4) spray dried mannitol
    Detection:               UV, 240nm                                                             at an amount that brings the total weight of the composition to
    Run Time:                60 minutes.                                                           240mg.
                                                                                              50      10. Thedosageformofclaim9, which is to be administered
       From the experiments, it was observed that the impurities                                   in the form of a size 2 or larger capsule.
    in the formulation provided herein stayed negligent through-                                      11. An oral dosage form in the form of a capsule which
    out the time period investigated. The performance character-                                   weighs 300 mg and comprises: 1) pomalidomide, or a phar-
    istics of the dosage also maintained throughout the time                                       maceutically acceptable salt or solvate thereof, at an amount
                                                                                              55   that provides 5 mg of 100% pure pomalidomide; 2) pregela-
    period investigated. These results show that the formulations
    provided herein have adequate stability for clinical and other                                 tinized starch at an amount of 168 mg; 3) sodium stearyl
    uses.                                                                                          fumarate at an amount of 0.75 mg; and 4) spray dried man-
       While examples of certain particular embodiments are pro-                                   nitol at an amonnt that brings the total weight of the compo-
    vided herein, it will be apparent to those skilled in the art that                             sition to 300 mg.
    various changes and modifications may be made. Such modi-
                                                                                              60      12. The dosage form of claim 11, which is to be adminis-
    fications are also intended to fall within the scope of the                                    tered in the form of a size 1 or larger capsule.
    appended claims.                                                                                                      * * * * *
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 112 of 223 PageID: 6753




                              Exhibit 9
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 113 of 223 PageID: 6754
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 114 of 223 PageID: 6755
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 115 of 223 PageID: 6756
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 116 of 223 PageID: 6757
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 117 of 223 PageID: 6758
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 118 of 223 PageID: 6759
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 119 of 223 PageID: 6760
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 120 of 223 PageID: 6761
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 121 of 223 PageID: 6762
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 122 of 223 PageID: 6763
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 123 of 223 PageID: 6764
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 124 of 223 PageID: 6765
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 125 of 223 PageID: 6766
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 126 of 223 PageID: 6767
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 127 of 223 PageID: 6768
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 128 of 223 PageID: 6769
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 129 of 223 PageID: 6770
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 130 of 223 PageID: 6771
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 131 of 223 PageID: 6772
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 132 of 223 PageID: 6773
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 133 of 223 PageID: 6774
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 134 of 223 PageID: 6775
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 135 of 223 PageID: 6776
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 136 of 223 PageID: 6777
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 137 of 223 PageID: 6778
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 138 of 223 PageID: 6779
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 139 of 223 PageID: 6780
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 140 of 223 PageID: 6781
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 141 of 223 PageID: 6782
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 142 of 223 PageID: 6783
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 143 of 223 PageID: 6784
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 144 of 223 PageID: 6785
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 145 of 223 PageID: 6786
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 146 of 223 PageID: 6787
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 147 of 223 PageID: 6788
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 148 of 223 PageID: 6789
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 149 of 223 PageID: 6790
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 150 of 223 PageID: 6791
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 151 of 223 PageID: 6792
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 152 of 223 PageID: 6793
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 153 of 223 PageID: 6794
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 154 of 223 PageID: 6795
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 155 of 223 PageID: 6796
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 156 of 223 PageID: 6797
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 157 of 223 PageID: 6798
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 158 of 223 PageID: 6799
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 159 of 223 PageID: 6800
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 160 of 223 PageID: 6801
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 161 of 223 PageID: 6802
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 162 of 223 PageID: 6803
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 163 of 223 PageID: 6804
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 164 of 223 PageID: 6805
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 165 of 223 PageID: 6806
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 166 of 223 PageID: 6807
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 167 of 223 PageID: 6808
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 168 of 223 PageID: 6809
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 169 of 223 PageID: 6810
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 170 of 223 PageID: 6811
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 171 of 223 PageID: 6812
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 172 of 223 PageID: 6813
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 173 of 223 PageID: 6814
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 174 of 223 PageID: 6815
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 175 of 223 PageID: 6816
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 176 of 223 PageID: 6817
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 177 of 223 PageID: 6818
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 178 of 223 PageID: 6819
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 179 of 223 PageID: 6820
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 180 of 223 PageID: 6821
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 181 of 223 PageID: 6822
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 182 of 223 PageID: 6823
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 183 of 223 PageID: 6824
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 184 of 223 PageID: 6825
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 185 of 223 PageID: 6826
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 186 of 223 PageID: 6827
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 187 of 223 PageID: 6828
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 188 of 223 PageID: 6829
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 189 of 223 PageID: 6830
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 190 of 223 PageID: 6831
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 191 of 223 PageID: 6832
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 192 of 223 PageID: 6833




                             Exhibit 10
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 193 of 223 PageID: 6834
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 194 of 223 PageID: 6835
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 195 of 223 PageID: 6836
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 196 of 223 PageID: 6837
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 197 of 223 PageID: 6838
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 198 of 223 PageID: 6839
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 199 of 223 PageID: 6840
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 200 of 223 PageID: 6841
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 201 of 223 PageID: 6842
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 202 of 223 PageID: 6843
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 203 of 223 PageID: 6844
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 204 of 223 PageID: 6845
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 205 of 223 PageID: 6846
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 206 of 223 PageID: 6847
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 207 of 223 PageID: 6848
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 208 of 223 PageID: 6849
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 209 of 223 PageID: 6850
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 210 of 223 PageID: 6851
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 211 of 223 PageID: 6852
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 212 of 223 PageID: 6853
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 213 of 223 PageID: 6854
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 214 of 223 PageID: 6855
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 215 of 223 PageID: 6856
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 216 of 223 PageID: 6857
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 217 of 223 PageID: 6858
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 218 of 223 PageID: 6859
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 219 of 223 PageID: 6860
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 220 of 223 PageID: 6861
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 221 of 223 PageID: 6862
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 222 of 223 PageID: 6863
Case 2:17-cv-03387-ES-MAH Document 227-1 Filed 10/05/18 Page 223 of 223 PageID: 6864
